Exhibit 10.2

EXECUTION VERSION

 

 

 

ORBCOMM INC.

$45,000,000

9.50% SENIOR SECURED NOTES

DUE JANUARY 4, 2018

 

 

SENIOR SECURED NOTE AGREEMENT

 

 

Dated as of January 4, 2013

 

 

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not Part of Agreement)

 

         Page   PARAGRAPH 1. AUTHORIZATION OF ISSUE OF NOTES      1   

1.

  Authorization of Issue of Notes      1    PARAGRAPH 2. PURCHASE AND SALE OF
NOTES      1   

2.

  Purchase and Sale of Notes      1    PARAGRAPH 3. CONDITIONS OF CLOSING      2
  

3.

  Conditions of Closing      2   

3A.

  Execution and Delivery of Documents      2   

3B.

  Purchase Permitted By Applicable Laws      3   

3C.

  Representations and Warranties      4   

3D.

  Performance; No Default; No Material Adverse Effect      4   

3E.

  Personal Property Collateral      4   

3F.

  RESERVED      5   

3G.

  Consents; Defaults      5   

3H.

  Financial Matters      5   

3I.

  Corporate Structure and Due Diligence Matters      6   

3J.

  Proceedings and Documents      6    PARAGRAPH 4. PREPAYMENTS      7   

4.

  Prepayments      7   

4A.

  Optional Prepayment With Prepayment Premium      7   

4B.

  Offer to Prepay Notes in the Event of a Change in Control      8   

4C.

  Offer to Prepay Notes in Other Circumstances      9   

4D.

  Partial Payments Pro Rata      10   

4E.

  Retirement of Notes      10   

4F.

  Proceeds of Asset Dispositions      10   

4G.

  Proceeds from Incurrence of Prohibited Indebtedness      11    PARAGRAPH 5.
AFFIRMATIVE COVENANTS      11   

5A.

  Financial Statements      11   

5B.

  Mortgages; Title Insurance; Surveys      15   

5C.

  Inspection of Property; Access to Accountants and Management      16   

5D.

  Maintenance of Existence and Properties; Performance of Agreements      16   

5E.

  Maintenance of Insurance      17   

5F.

  Payment of Taxes and Other Claims      19   

5G.

  Compliance with Laws      19   

5H.

  ERISA Compliance      19   

5I.

  Additional Guarantors; Additional Collateral.      20   

5J.

  Information Required by Rule 144A      22   

5K.

  Further Assurances      22    PARAGRAPH 6. NEGATIVE COVENANTS      22   

6.

  Negative Covenants      22   

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-i-



--------------------------------------------------------------------------------

6A.

  Indebtedness      23   

6B.

  Guarantees      24   

6C.

  Transfers, Liens and Related Matters      25   

6D.

  Investments and Loans      27   

6E.

  Restricted Junior Payments      28   

6F.

  Restriction on Fundamental Changes      29   

6G.

  Changes Relating to Working Capital Facility      30   

6H.

  Transactions with Affiliates      30   

6I.

  Conduct of Business      31   

6J.

  Tax Consolidations      31   

6K.

  Subsidiaries      31   

6L.

  Fiscal Year      31   

6M.

  Deposit Accounts; Securities Accounts.      31   

6N.

  Sales and Lease-Backs      32   

6O.

  Financial Covenant      32   

6P.

  Anti-Money Laundering and Terrorism Laws and Regulations      32   

6Q.

  Economic Sanctions Laws and Regulations      33   

6R.

  Changes to Material Contracts      33   

6S.

  Most Favored Lender Status      33   

PARAGRAPH 7. [INTENTIONALLY OMITTED]

     33   

PARAGRAPH 8. EVENTS OF DEFAULT

     33   

8A.

  Events of Default; Acceleration      33   

8B.

  Rescission of Acceleration      36   

8C.

  Notice of Acceleration or Rescission      36   

8D.

  Other Remedies      37   

PARAGRAPH 9. REPRESENTATIONS AND WARRANTIES

     37   

9.

  Representations and Warranties      37   

9A.

  Organization; Power; Authorization; Capitalization      37   

9B.

  Financial Condition      38   

9C.

  Actions Pending      38   

9D.

  Outstanding Indebtedness and Liabilities      39   

9E.

  Properties      39   

9F.

  Possession of Franchises, Licenses      41   

9G.

  Taxes      42   

9H.

  Conflicting Agreements and Other Matters      42   

9I.

  Offering of Notes      43   

9J.

  Use of Proceeds; Margin Regulations      43   

9K.

  Employee Matters      44   

9L.

  Governmental Consent; Regulation      44   

9M.

  Compliance with Laws      44   

9N.

  Environmental Compliance      44   

9O.

  Fiscal Year      45   

9P.

  Disclosure      45   

9Q.

  Rule 144A      45   

9R.

  Illegal Payments, Trade Restrictions, Etc.      45   

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

ii



--------------------------------------------------------------------------------

9S.

  Solvency      47   

9T.

  Broker’s Fees      47   

9U.

  Investment Company Status      47   

9V.

  ERISA Compliance      47   

PARAGRAPH 10. REPRESENTATIONS OF THE PURCHASERS

     47   

10.

  Representations of the Purchasers      47   

10A.

  Nature of Purchase      47   

10B.

  Source of Funds      48   

PARAGRAPH 11. DEFINITIONS; ACCOUNTING MATTERS

     49   

11.

  Definitions; Accounting Matters      49   

11A.

  Defined Terms      49   

11B.

  Accounting and Legal Principles, Terms and Determinations      68   

PARAGRAPH 12. MISCELLANEOUS

     68   

12.

  Miscellaneous      68   

12A.

  Note Payments      68   

12B.

  Expenses      68   

12C.

  Consent to Amendments      69   

12D.

  Form, Registration, Transfer and Exchange of Notes; Lost Notes      70   

12E.

  Persons Deemed Owners; Participations      70   

12F.

  Survival of Representations and Warranties; Entire Agreement      71   

12G.

  Successors and Assigns      71   

12H.

  Notices      71   

12I.

  Payments Due on Non-Business Days      72   

12J.

  Satisfaction Requirement      72   

12K.

  Governing Law      72   

12L.

  Waiver of Jury Trial; Consent to Jurisdiction; Limitations of Remedies;
Limitation of Liabilities.      72   

12M.

  Severability      73   

12N.

  Descriptive Headings      74   

12O.

  Counterparts      74   

12P.

  Independence of Covenants      74   

12Q.

  Maximum Interest Payable      74   

12R.

  Indemnification      75   

12S.

  Severalty of Obligations      77   

12T.

  Substitution of Purchaser      77   

12U.

  Confidential Information      77   

12V.

  Press Release; Public Offering Materials      78   

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

iii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

PURCHASER SCHEDULE

 

SCHEDULE 5B    –    MORTGAGED PROPERTY SCHEDULE 5L    –    POST-CLOSING MATTERS
SCHEDULE 6A    –    INDEBTEDNESS SCHEDULE 6C    –    NEGATIVE PLEDGE AGREEMENTS
SCHEDULE 6D    –    INVESTMENTS SCHEDULE 6E    –    LIENS SCHEDULE 6H    –   
TRANSACTIONS WITH AFFILIATES SCHEDULE 9A(i)    –    SUBSIDIARIES SCHEDULE 9A(ii)
   –    EQUITY INTERESTS SCHEDULE 9E(i)    –    OWNED REAL PROPERTY
SCHEDULE 9E(ii)    –    LEASED REAL PROPERTY SCHEDULE 9F    –    LICENSES
SCHEDULE 9H    –    MATERIAL CONTRACTS SCHEDULE 9J    –    MARGIN STOCK EXHIBIT
A    –    FORM OF NOTE EXHIBIT B    –    FORM OF WIRE INSTRUCTION LETTER EXHIBIT
C    –    FORM OF OPINION OF COUNSEL TO NOTE PARTIES EXHIBIT D    –   
COMPLIANCE CERTIFICATE EXHIBIT E    –    SECURITY DOCUMENTS

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

iv



--------------------------------------------------------------------------------

ORBCOMM Inc.

2115 Linwood Avenue, Suite 100

Fort Lee, New Jersey 07024

As of January 4, 2013

TO EACH OF THE PURCHASERS NAMED ON

THE ATTACHED PURCHASER SCHEDULE

$45,000,000 9.50% Senior Secured Notes Due 2018

Ladies and Gentlemen:

ORBCOMM Inc., a Delaware corporation (the “Company”), and the purchasers (the
“Purchasers”) signatory to this “Note Agreement” hereby agree as follows:

PARAGRAPH 1. AUTHORIZATION OF ISSUE OF NOTES.

1. Authorization of Issue of Notes. The Company has authorized the issuance of
its senior secured promissory notes in the aggregate principal amount of
$45,000,000, to be dated the date of issue thereof, to mature January 4, 2018,
and to bear interest on the unpaid balance thereof from the date thereof until
the principal thereof shall have become due and payable at a rate of 9.50% per
annum (or at the Default Rate on the occurrence and during the continuance of an
Event of Default); such senior secured promissory notes to be substantially in
the form of Exhibit A attached hereto.

The term “Notes” as used herein shall include (a) each senior secured promissory
note issued pursuant to this paragraph 1, and (b) each senior secured promissory
note issued in substitution or exchange for any other Note pursuant to any
provision of this Agreement. Capitalized terms used herein have the meanings
specified in paragraph 11.

PARAGRAPH 2. PURCHASE AND SALE OF NOTES.

2. Purchase and Sale of Notes. The Company hereby agrees to sell to each
Purchaser and, subject to the terms and conditions herein set forth, each
Purchaser agrees to purchase from the Company, Notes in the aggregate principal
amount set forth opposite such Purchaser’s name in the Purchaser Schedule
attached hereto, at the aggregate purchase price with respect to such Notes set
forth opposite such Purchaser’s name in the Purchaser Schedule attached hereto.
At the offices of Paul Hastings LLP, 1000 Louisiana Street, 54th Floor, Houston,
Texas 77002, or at another mutually agreeable location, the Company will deliver
to each Purchaser one or more Notes registered in such Purchaser’s name, or in
the name of the nominee(s) for such Purchaser, evidencing the aggregate
principal amount of Notes to be purchased by it and in the denomination or
denominations specified in the Purchaser Schedule attached hereto, against
payment of the purchase price thereof by transfer of immediately available funds
for credit to an account of the Company or its designee(s) identified in a
written instruction of the Company, substantially in the form of Exhibit B
attached hereto, delivered to each Purchaser at least 3 Business Days before the
date of closing, which shall be January 4, 2013, or any later date upon which
the Company and the Purchasers may mutually agree (the “Closing” or the “Date of
Closing”). For the avoidance of doubt, the transfer of immediately available
funds for credit to an account of the Company’s designee(s) pursuant to the
immediately preceding sentence shall constitute the transfer of such funds to
the Company hereunder.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

PARAGRAPH 3. CONDITIONS OF CLOSING.

3. Conditions of Closing. The obligation of each Purchaser to purchase and pay
for the Notes to be purchased by it hereunder, is subject to such Purchaser’s
satisfaction, on or before the Date of Closing, of the following conditions:

3A. Execution and Delivery of Documents. Such Purchaser shall have received the
following, each to be dated the Date of Closing unless otherwise indicated, and
each in form, scope and substance reasonably satisfactory to it:

(i) The Notes to be purchased by such Purchaser.

(ii) A certificate of the Secretary or Assistant Secretary of the Company and
each of the other Note Parties (which certificate may be combined with the
certificates described in clauses (iii), (iv), (v) and (vii) below)
(a) attaching resolutions of the Board of Directors (or equivalent governing
body) of such entity evidencing approval of the transactions contemplated by
each of the Senior Note Documents to which such entity is a party and the
execution, delivery and performance thereof, and authorizing certain officers to
execute and deliver the same, and certifying that such resolutions were duly and
validly adopted and have not since been amended, revoked or rescinded, and
(b) certifying that no dissolution or liquidation proceedings as to such entity
have been commenced or are contemplated.

(iii) An incumbency certificate signed by the Secretary or an Assistant
Secretary and one other officer of each of the Note Parties, certifying as to
the names, titles and true signatures of the officers of such entity authorized
to sign the Senior Note Documents to which such entity is a party and any other
documents to be delivered by such entity hereunder or in connection herewith.

(iv) The certificate of formation (or equivalent charter document) of each of
the Note Parties, as amended to date, certified as of a recent date by the
Secretary of State of such entity’s jurisdiction of organization.

(v) The bylaws (or equivalent organizational document) of each of the Note
Parties, certified by the Secretary or an Assistant Secretary of such entity, as
amended through and including the Date of Closing.

(vi) A favorable written opinion of (A) Milbank, Tweed, Hadley & McCloy LLP,
counsel to the Note Parties, (B) Christian G. Le Brun, in-house counsel to the
Company and (C) Butzel Long Tighe Patton, PLLC, regulatory counsel to the
Company, in each case, dated as of the Date of Closing, covering the matters set
forth in Exhibit C attached hereto and as to such other matters relating to the
transactions contemplated hereby as such Purchaser may reasonably request. The
Company hereby directs such counsel to deliver such opinion, agrees that the
issuance and sale of the Notes will constitute a reconfirmation of such
direction, and understands and agrees that the Purchasers and the Collateral
Agent will and hereby are authorized to rely on such opinion.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

2



--------------------------------------------------------------------------------

(vii) Corporate (or equivalent) and (if available) tax good standing
certificates with respect to each Note Party, each dated as of a recent date
prior to the Date of Closing, from such entity’s jurisdiction of organization
and from Virginia, New York and New Jersey to the extent such entity is required
by law to qualify to transact business as a foreign corporation, limited
liability company or other form of business entity in such jurisdiction, as
applicable.

(viii) The Guaranty Agreement, the Security Agreement and each other Security
Document required to be delivered on the Date of Closing as set forth in Exhibit
E attached hereto, duly executed and delivered by the parties thereto.

(ix) The Collateral Agency Agreement, duly executed and delivered by the parties
thereto.

(x) Certificates of insurance evidencing the insurance coverage required under
paragraph 5E.

(xi) An Officer’s Certificate of the Company certifying as to the matters
described in paragraph 3C and confirming compliance with the conditions
precedent within the Company’s control set forth in this paragraph 3.

(xii) The Sources and Uses of Funds Statement.

(xiii) Such additional documents or certificates with respect to such legal
matters or corporate or other proceedings related to the transactions
contemplated hereby as may be reasonably requested by such Purchaser (provided
such request is made reasonably in advance of the Closing).

3B. Purchase Permitted By Applicable Laws. The offer by the Company of the
Notes, and the purchase of and payment for the Notes to be purchased by each
Purchaser on the Date of Closing, each on the terms and conditions herein
provided (including the use of the proceeds of such Notes by the Company) shall
(a) be permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or governmental regulation (including
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject any Purchaser to any tax, penalty, liability or other
onerous condition under or pursuant to any applicable law or governmental
regulation, and each Purchaser shall have received such certificates or other
evidence as it may request to establish compliance with this condition.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

3



--------------------------------------------------------------------------------

3C. Representations and Warranties. The representations and warranties of the
Company and each Subsidiary contained in this Agreement and the other Senior
Note Documents shall be true and correct on and as of the Date of Closing.

3D. Performance; No Default; No Material Adverse Effect. The Company shall have
performed and complied with all agreements and conditions contained in this
Agreement required to be performed or complied with by it prior to or at the
Closing and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by paragraph 9K) no Default
or Event of Default shall have occurred and be continuing. On the Date of
Closing and immediately after giving effect to the issue and sale of the Notes
and the Transactions, there shall have been no material adverse change in the
business, operations, properties, assets, liabilities, profits or financial
position of the Company and its Subsidiaries taken as a whole.

3E. Personal Property Collateral.

(i) Filings and Recordings. Each Purchaser shall have received all filings and
recordations that are necessary or advisable to perfect the Liens of the
Collateral Agent in the Collateral and such Purchaser shall have received
evidence reasonably satisfactory to it that upon such filings and recordations
such Liens constitute valid and perfected first priority Liens thereon (other
than with respect to Permitted Encumbrances).

(ii) Pledged Collateral. The Collateral Agent shall have received (A) original
stock certificates or other certificates evidencing the certificated Equity
Interests pledged pursuant to the Security Documents, together with an undated
stock power for each such certificate duly executed in blank by the registered
owner thereof and (B) each original promissory note (if any) pledged pursuant to
the Security Documents together with an undated endorsement for each such
promissory note duly executed in blank by the holder thereof.

(iii) Lien Search. Each Purchaser shall have received the results of a Lien
search (including, if requested by such Purchaser, a search as to judgments,
pending litigation, bankruptcy, tax and intellectual property matters), in form
and substance reasonably satisfactory thereto, made against the Note Parties
under the Uniform Commercial Code (or applicable judicial docket) as in effect
in each jurisdiction in which filings or recordations under the Uniform
Commercial Code should be made to evidence or perfect security interests in all
assets of such Note Party, indicating among other things that the assets of each
such Note Party are free and clear of any Lien (except for Permitted
Encumbrances), or discharged on or prior to the Date of Closing pursuant to
documentation satisfactory to such Purchaser.

(iv) Insurance. Each Purchaser shall (A) have received evidence of property
hazard, and liability insurance, evidence of payment of all insurance premiums
for the current policy year of each (with appropriate endorsements naming the
Collateral Agent as lender’s loss payee (and mortgagee, as applicable) on all
policies for property hazard insurance and as additional insured on all policies
for liability insurance, and if requested by such Purchaser, copies of such
insurance policies; and (B) be satisfied with the scope, amounts, coverage and
other terms and conditions of all insurance policies carried by the Company and
its Subsidiaries as are required under the terms of paragraph 5E.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4



--------------------------------------------------------------------------------

3F. [Reserved]

3G. Consents; Defaults.

(i) Governmental and Third Party Approvals. The Note Parties shall have received
all material governmental, shareholder and third party consents and approvals
necessary in connection with this Agreement and the other Senior Note Documents
and the Transactions and no law or regulation shall be applicable which in the
reasonable judgment of such Purchaser could reasonably be expected to have such
effect.

(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Senior Note Documents or the issuance and sale of the
Notes or consummation of the Transactions, or which, in such Purchaser’s sole
discretion, would make it inadvisable to purchase the Notes or consummate the
transactions contemplated by this Agreement or the other Senior Note Documents
or the consummation of the Transactions; and the issuance and sale of the Notes
and the consummation of the Transactions would not conflict with, or cause such
Purchaser to violate or exceed, any Applicable Law, and no change in Applicable
Law shall have occurred, and no litigation shall be pending or threatened, which
does or, with respect to any threatened litigation, seeks to, enjoin, prohibit
or restrain, the issuance or repayment of any Note, or the consummation of the
Transactions.

3H. Financial Matters.

(i) Financial Statements; Pro Forma Balance Sheet; Projections. Such Purchaser
shall have received and shall be satisfied with the form and substance of
(a) the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Company (1) as of and for the fiscal
years ended 2009, 2010 and 2011, audited by and accompanied by the unqualified
opinion of KPMG, LLP, independent public accountants, and (2) as of and for the
nine-month period ended September 30, 2012 and for the comparable period of the
preceding fiscal year, in each case, as the Company has filed with the SEC on
Form 10-Q, (b) unaudited pro forma consolidated balance sheet and statements of
income and cash flows and pro forma Consolidated Adjusted EBITDA, for the fiscal
years ended December 31, 2012 and 2013, in each case after giving effect to the
Transactions as if they had occurred on such date in the case of the balance
sheet and as of the beginning of all periods presented in the case of the
statements of income and cash flows and (c) the forecasts of the financial
performance of the Company and its Subsidiaries.

(ii) Indebtedness and Minority Interests. After giving effect to the issuance
and sale of the Notes and the Transactions, the Company and its Subsidiaries
shall not have outstanding any Indebtedness or preferred stock other than as
reflected in the Pro Forma.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

5



--------------------------------------------------------------------------------

(iii) Financial Condition/Solvency Certificate. The Company shall have delivered
to such Purchaser a certificate, in form and substance reasonably satisfactory
to such Purchaser, and certified as accurate by the chief financial officer of
the Company, that (A) after giving effect to the Transactions, the Company and
each Subsidiary Note Party is Solvent, (B) attached thereto are calculations
evidencing compliance on a pro forma basis after giving effect to the
Transactions with the Closing Leverage Ratio, and (C) the financial projections
previously delivered to such Purchaser represent the good faith estimates
(utilizing reasonable assumptions) of the financial condition and operations of
the Company and its Subsidiaries as of the date thereof.

(iv) Closing Leverage Ratio. Such Purchaser will be reasonably satisfied that on
the Date of Closing and after giving effect to the issue and sale of the Notes
and the Transactions, the Consolidated Leverage Ratio will not exceed 3.20 to
1.00 (the “Closing Leverage Ratio”).

(v) Payment at Closing. The Company shall have paid, without limiting the
provisions of paragraph 12B, (A) subject to the agreed cap, all fees, charges
and disbursements of Paul Hastings LLP, special counsel to the Purchasers to the
extent accrued and unpaid prior to or on the Date of Closing, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the Closing (provided that such estimate shall not
thereafter preclude a final settling of accounts) and (C) to any other Person
such amount as may be due thereto in connection with the Transactions, including
all taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Senior Note Documents, and the
fees and expenses of any local counsel, foreign counsel, appraisers, consultants
and other advisors required to be reimbursed or paid by the Company hereunder or
under any other Senior Note Document, each as set forth in a statement to be
delivered to the Company prior to the Date of Closing.

(vi) Funding Instructions. At least three Business Days prior to the Date of
Closing, each Purchaser shall have received written instructions signed by a
Responsible Officer on letterhead of the Company confirming the information
specified in Exhibit B including (i) the name and address of the transferee
bank, (ii) such transferee bank’s ABA number and (iii) the account name and
number into which the purchase price for the Notes is to be deposited.

3I. Corporate Structure and Due Diligence Matters. Each Purchaser shall have
reviewed and be satisfied with the Company’s capital structure, financing plan
and hedging strategy, if any, (both before and immediately after giving effect
to the issuance and sale of the Notes and the Transactions) and shall have
performed and be satisfied with such other due diligence (including, without
limitation, accounting, information technology, tax, customer, supplier,
management, environmental and legal) regarding the Company and its Subsidiaries
and their respective properties as such Purchaser may require.

3J. Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated by this Agreement and all documents and
instruments incident to such transactions shall be satisfactory to such
Purchaser and its special counsel, and such Purchaser and its special counsel
shall have received all such counterpart originals or certified or other copies
of such documents as such Purchaser or such special counsel may reasonably
request.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

6



--------------------------------------------------------------------------------

PARAGRAPH 4. PREPAYMENTS.

4. Prepayments. The Notes shall be subject to prepayment only with respect to
the prepayments specified in paragraphs 4A, 4B, 4C, 4F and 4G.

4A. Optional Prepayment With Prepayment Premium.

(i) The Notes shall be subject to optional prepayment, on any Business Day after
the Date of Closing, in each case in whole at any time or from time to time in
part, in a principal amount of at least $1,000,000 and increments of $100,000,
at the option of the Company, at one hundred percent (100%) of the principal
amount so prepaid plus interest thereon to the prepayment date and the
Prepayment Premium, if any, with respect to each Note so prepaid.

(ii) The Company shall give the holder of each Note irrevocable written notice
of any prepayment pursuant to this paragraph 4A not less than 10 days and not
more than 60 days prior to the prepayment date, specifying such prepayment date
and the principal amount of the Notes, and of the Notes held by such holder, to
be prepaid on such date and stating that such prepayment is to be made pursuant
to this paragraph 4A. Notice of prepayment having been given as aforesaid, the
principal amount of the Notes specified in such notice, together with accrued
and unpaid interest thereon to the prepayment date and together with the
Prepayment Premium, if any, with respect thereto, shall become due and payable
on such prepayment date (unless such notice is revoked by the Company prior to
such prepayment date, in which case, the Company shall be responsible for any
breakage costs reasonably incurred as a result of such revocation). The Company
shall, on or before the day on which it gives written notice of any prepayment
pursuant to this paragraph 4A, give telephonic notice of the principal amount of
the Notes to be prepaid and the applicable prepayment price and prepayment date
thereof to each holder which shall have designated a recipient of such notices
in the Purchaser Schedule attached hereto or by notice in writing to the
Company.

(iii) Notwithstanding anything in this paragraph 4A to the contrary, to the
extent the Company seeks to consummate the Working Capital Facility on or before
March 31, 2013, and the Purchasers have notified the Company that the
documentation relating to the Working Capital Facility is not in form, scope and
substance satisfactory to them, the Company shall have the right to prepay
(without any Prepayment Premium), on or before March 31, 2013, all, but not less
than all, outstanding Notes at an amount equal to the principal amount of such
Notes at the time of such prepayment, together with accrued and unpaid interest
thereon to the prepayment date.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

7



--------------------------------------------------------------------------------

4B. Offer to Prepay Notes in the Event of a Change in Control.

(i) Notice of Occurrence of Change in Control. The Company will, within five
(5) days after any Responsible Officer has knowledge of the occurrence of any
Change in Control, give written notice of such Change in Control. If a Change in
Control has occurred, such notice shall contain and constitute an offer to
prepay the Notes as described in clause (iii) of this paragraph 4B and shall be
accompanied by the certificate described in clause (vi) of this paragraph 4B.
The Company shall, on or before the day on which it gives such written notice of
such Change in Control, give telephonic notice thereof to each holder which
shall have designated a recipient of such notices in the Purchaser Schedule
attached hereto or by notice in writing to the Company.

(ii) Offer to Prepay Notes. The offer to prepay Notes contemplated by the
foregoing clause (i) shall be an offer to prepay, in accordance with and subject
to this paragraph 4B, all, but not less than all, the Notes held by each holder
(in this case only (without limitation of any other provision hereof), “holder”
in respect of any Note registered in the name of a nominee for a disclosed
beneficial owner shall mean such beneficial owner) on a date specified in such
offer (the “Proposed COC Prepayment Date”). Such Proposed COC Prepayment Date
shall be not less than 10 days and not more than 25 days after the date of such
offer. If the Proposed COC Prepayment Date shall not be specified in such offer,
the Proposed COC Prepayment Date shall be the 25th day after the date of such
offer.

(iii) Acceptance. A holder of Notes may accept the offer to prepay made pursuant
to this paragraph 4B by causing a notice of such acceptance to be delivered to
the Company on or before the fifth day prior to the Proposed COC Prepayment
Date. A failure by a holder of Notes to respond to an offer to prepay made
pursuant to this paragraph 4B on or before such date shall be deemed to
constitute an acceptance of such offer by such holder.

(iv) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
paragraph 4B shall be at one hundred percent (100%) of the principal amount of
such Notes, plus the Prepayment Premium, if any, determined for the date of
prepayment with respect to such principal amount, together with accrued and
unpaid interest on such Notes to the date of prepayment. The prepayment shall be
made on the Proposed COC Prepayment Date.

(v) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
paragraph 4B shall be accompanied by a certificate, executed by a Responsible
Officer and dated the date of such offer, specifying: (a) the Proposed COC
Prepayment Date; (b) that such offer is made pursuant to this paragraph 4B;
(c) the principal amount of each Note offered to be prepaid; (d) the interest
and Prepayment Premium, if any, that would be due on each Note offered to be
prepaid, accrued to the Proposed COC Prepayment Date; (e) that the conditions of
this paragraph 4B have been fulfilled; and (f) in reasonable detail, the nature
and date of the Change in Control.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

8



--------------------------------------------------------------------------------

4C. Offer to Prepay Notes in Other Circumstances.

(i) Notice of Other Transactions. The Company will give to each holder of Notes
written notice of the occurrence of any event described in paragraph 4F or 4G.
Each such notice shall contain and constitute an offer to prepay the Notes as
described in clause (ii) of this paragraph 4C and shall be accompanied by the
certificate described in clause (v) of this paragraph 4C. The Company shall, on
or before the day on which it gives such written notice of such transaction,
give telephonic notice thereof to each holder of Notes which shall have
designated a recipient of such notices in the Purchaser Schedule attached hereto
or by notice in writing to the Company.

(ii) Offer to Prepay Notes. Each offer to prepay Notes contemplated by the
foregoing clause (i) shall be an offer to prepay, in accordance with and subject
to this paragraph 4C, Notes held by each holder (in this case only (without
limitation of any other provision hereof), “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner), in a principal amount equal to the Pro Rata Portion of
the Notes held by such holder on a date specified in such offer (the “Proposed
Other Prepayment Date”). Such Proposed Other Prepayment Date shall be not more
than 20 days after the date of consummation of the applicable transaction as
specified in paragraph 4F or 4G, as the case may be (if the Proposed Other
Prepayment Date shall not be specified in such offer, the Proposed Other
Prepayment Date shall be the 20th day after such date of consummation of the
applicable transaction). A “Pro Rata Portion” shall mean, at any time and with
respect to Notes then held by any holder, the amount equal to (a) the aggregate
amount of Notes to be prepaid, determined in accordance with paragraph 4F or 4G,
as the case may be, multiplied by (b) a fraction, (I) the numerator of which is
the aggregate outstanding principal amount of Notes held by such holder at such
time and (II) the denominator of which is the aggregate outstanding principal
amount of all Notes held by all holders of Notes at such time.

(iii) Acceptance. A holder of Notes may accept the offer to prepay made pursuant
to this paragraph 4C by causing a notice of such acceptance to be delivered to
the Company on or before the fifth day prior to the Proposed Other Prepayment
Date. A failure by a holder of Notes to respond to an offer to prepay made
pursuant to this paragraph 4C on or before such date shall be deemed to
constitute a rejection of such offer by such holder.

(iv) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
paragraph 4C shall be at one hundred percent (100%) of the principal amount of
such Notes, plus the Prepayment Premium, if any, determined for the date of
prepayment with respect to such principal amount, with respect to prepayments
pursuant to paragraphs 4G or 4F, in each case together with interest on such
Notes accrued to the date of prepayment. The prepayment shall be made on the
Proposed Other Prepayment Date.

(v) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
paragraph 4C shall be accompanied by a certificate, executed by a Responsible
Officer and dated the date of such offer, specifying: (a) the Proposed Other
Prepayment Date; (b) that such offer is made pursuant to this paragraph 4C;
(c) the principal amount of each Note offered to be prepaid; (d) the interest
and Prepayment Premium, if any, that would be due on each Note offered to be
prepaid, accrued to the Proposed Other Prepayment Date; (e) that the conditions
of this paragraph 4C have been fulfilled; and (f) in reasonable detail, the
nature and scheduled consummation date of the transaction pursuant to which such
prepayment offer is being made.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

9



--------------------------------------------------------------------------------

4D. Partial Payments Pro Rata.

(i) Upon any partial prepayment of Notes pursuant to paragraph 4A, the principal
amount so prepaid shall be allocated to all Notes at the time outstanding pro
rata (based upon the proportion of the respective outstanding principal amounts
of the Notes) until such Notes have been prepaid in full.

(ii) Upon any prepayment of Notes pursuant to paragraph 4B, 4C, 4F or 4G, the
principal amount so prepaid shall be allocated to all Notes at the time
outstanding and held by holders of such Notes who have accepted the Company’s
offer of prepayment made pursuant to paragraph 4B, 4C, 4F or 4G, as applicable,
in proportion to the respective outstanding principal amounts thereof until all
such Notes held by holders of such Notes who have accepted the Company’s offer
of prepayment have been prepaid in full.

4E. Retirement of Notes. The Company shall not, and shall not permit any of its
Subsidiaries to, prepay or otherwise retire in whole or in part prior to their
stated final maturity (other than by prepayment pursuant to paragraph 4A, 4B,
4C, 4F or 4G or upon acceleration of such final maturity pursuant to paragraph
8A), or purchase or otherwise acquire, directly or indirectly, Notes held by any
holder unless the Company or such Subsidiary shall have offered to prepay or
otherwise retire or purchase or otherwise acquire, as the case may be, the same
proportion of the aggregate principal amount of Notes held by each other holder
of Notes at the time outstanding upon the same terms and conditions. Any Notes
so prepaid or otherwise retired or purchased or otherwise acquired by the
Company or any of its Subsidiaries shall not be deemed to be outstanding for any
purpose under this Agreement.

4F. Proceeds of Asset Dispositions. (a) Within 365 days after receipt by the
Company or any of its Subsidiaries of proceeds of any Asset Disposition
(including any Casualty Event), the Company or applicable Subsidiary may apply
such net proceeds (i) to prepay or repay the Notes; (ii) to fund Permitted
Acquisitions; (iii) to make capital expenditures in a Permitted Business; or
(iv) to acquire other assets that are not classified as current assets under
GAAP and that are used or useful in a Permitted Business (provided, in the case
of any Casualty Event of a Satellite, the Company may satisfy this clause (a) to
the extent of the expected cost of procurement, launch and insurance of any new
Satellite if, within 365 days of receipt of such proceeds, the Company or a Note
Party has entered into a committed procurement agreement for the construction of
a new Satellite). Pending the final application of any such proceeds, the
Company may temporarily reduce borrowings under the Working Capital Facility or
otherwise invest the proceeds in any manner that is not prohibited by this
Agreement.

(b) Any net proceeds (i.e., gross proceeds less the reasonable costs of such
sales or other dispositions, including related taxes, brokers fees and other
reasonable and customary costs, fees and expenses directly related thereto, and
less any Indebtedness for borrowed money secured by a Lien described in clause
(g) of the definition of Permitted Encumbrances) that are not applied or
invested as provided above shall constitute “excess proceeds”. If the aggregate
amount of excess proceeds exceeds $1,000,000 in the aggregate for any Fiscal
Year after the Date of Closing (it being understood that if the proceeds exceed
$ 1,000,000, the entire amount and not just the portion above $1,000,000 shall
be subject to this paragraph 4F), then the Company shall offer to prepay the
Notes in accordance with paragraph 4C in the amount equal to the excess proceeds
from such Asset Dispositions. All such prepayments shall be applied to the Notes
in accordance with paragraph 4C.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

10



--------------------------------------------------------------------------------

4G. Proceeds from Incurrence of Prohibited Indebtedness. Promptly, but in no
event later than seven (7) Business Days after the incurrence, creation or
assumption by the Company or any of its Subsidiaries of any Indebtedness not
permitted by paragraph 6A (it being understood that nothing in this paragraph 4G
shall obviate the consequences of such incurrence, creation or assumption in
violation of this Agreement), the Company shall give notice of such incurrence,
creation or assumption of Indebtedness and offer to prepay the Notes in
accordance with clause (i) of paragraph 4C in the amount equal to the principal
amount of such Indebtedness. All such prepayments shall be applied to the Notes
in accordance with paragraph 4C.

PARAGRAPH 5. AFFIRMATIVE COVENANTS

From the date of this Agreement and so long as any Note shall remain unpaid or
any amounts are owed by the Company to any holder of Notes hereunder or under
any of the other Senior Note Documents, the Company covenant as follows:

5A. Financial Statements; Notices. The Company will deliver to each holder of
Notes, and to the Collateral Agent, as applicable:

(i) within ninety (90) days (or, so long as the Company is subject to the rules
and regulations of the SEC, within the time periods specified in such rules and
regulations; provided that such time period may not, in any event, exceed one
hundred twenty (120) days after the end of the applicable Fiscal Year) after the
end of each Fiscal Year of the Company, financial statements of the Company and
its Subsidiaries on a consolidated basis, including, but not limited to,
statements of income and stockholders’ equity and cash flows from the beginning
of the current Fiscal Year to the end of such Fiscal Year and the balance sheet
as at the end of such Fiscal Year, all reported on by KPMG, LLP or such other
independent public accounting firm of recognized national standing to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Company and
its Subsidiaries in accordance with GAAP; provided that the requirements set
forth in this clause (i) may be fulfilled by providing to each holder the report
of the Company to the SEC on Form 10-K for the applicable Fiscal Year;

(ii) within forty-five (45) days (or, so long as the Company is subject to the
rules and regulations of the SEC, within the time periods specified in such
rules and regulations; provided that such time period may not, in any event,
exceed ninety (90) days after the end of the applicable Fiscal Quarter) after
the end of each of the first three Fiscal Quarters of each Fiscal Year, an
unaudited balance sheet of the Company and its Subsidiaries on a consolidated
basis and unaudited statements of income and stockholders’ equity and cash flows
of the Company and its Subsidiaries on a consolidated basis reflecting results
of operations from the beginning of the Fiscal Year to the end of each Fiscal
Quarter and for such Fiscal Quarter, all certified by the chief financial
officer of the Company as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
Subsidiaries in accordance with GAAP, subject to changes resulting from normal
year-end audit adjustments and the absence of footnotes; provided that the
requirements set forth in this clause (ii) may be fulfilled by providing to the
holders the report of the Company to the SEC on Form 10-Q for the applicable
Fiscal Quarter;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

11



--------------------------------------------------------------------------------

(iii) within sixty (60) days after the beginning of each Fiscal Year of the
Company, commencing with the Fiscal Year of the Company commencing January 1,
2013, a month by month projected operating budget and cash flow of the Company
and its Subsidiaries on a consolidated basis for such Fiscal Year (including an
income statement for each month and a balance sheet as at the end of the last
month in each Fiscal Quarter), such projected operating budget and cash flow to
be accompanied by a certificate signed by the President or Chief Financial
Officer of the Company to the effect that such projected operating budget and
cash flow have been prepared consistent with past budgets and financial
statements and the assumptions on which such projected operating budget and cash
flow were prepared are reasonable in all material respects at the time made;

(iv) as soon as practicable and in any event within 30 days of the last day of
each Fiscal Year, a report in form and substance satisfactory to the Required
Holders outlining all insurance coverage maintained as of the date of such
report by the Company and its Subsidiaries and all insurance coverage planned to
be maintained by the Company and its Subsidiaries in the immediately succeeding
Fiscal Year;

(v) promptly upon transmission thereof, copies of all registration statements
(without exhibits) and all reports, if any, which it files with the Securities
and Exchange Commission (or any Governmental Authority succeeding to the
functions of the Securities and Exchange Commission);

(vi) prompt written notice upon the occurrence of (a) any Event of Default or
Default with such notice stating that it is a “Notice of Default”; (b) any event
of default under the Working Capital Facility; (c) any event of default related
to any Other Material Indebtedness of the Company or its Subsidiaries, in which
case the Company shall promptly deliver copies of all notices given or received
by any Subsidiary with respect thereto; (d) any Change in Control or Control
Event; and (e) any other development in the business or affairs of the Company
or any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect; in each case in writing and describing the nature and period of
existence thereof and the action the Company or such Subsidiary has taken, is
taking or proposes to take with respect thereto;

(vii) prompt written notice upon any occurrence of (i) any lapse or other
termination of any consent (including any Communication License) issued to the
Company or any of its Subsidiaries by any Governmental Authority or any other
Person that is material to the operation of the Company’s and its Subsidiaries’
business (taken as a whole); (ii) any refusal by any Governmental Authority or
any other Person to renew or extend any such consent; (iii) the acquisition of
any material Communications License; (iv) copies of any periodic or special
reports filed by the Company or any of its Subsidiaries with any Governmental
Authority or Person, if such reports indicate any material change in the
business, operations, affairs or condition of the Company and its Subsidiaries
(taken as a whole), or if copies thereof are requested by any holder of Notes;
and (v) copies of any material notices and other communications from any
Governmental Authority or Person which specifically relate to the Company or any
of its Subsidiaries;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

12



--------------------------------------------------------------------------------

(viii) as soon as available, but in any event within ten (10) days after the
issuance thereof, copies of such financial statements, material reports and
material returns as the Company or any of its Subsidiaries shall send to its
stockholders (and not already required to be delivered pursuant to another
provision of this paragraph 5A);

(ix) promptly upon learning thereof, report to the holders of the Notes all
matters materially and adversely affecting the value, enforceability or
collectability of any material portion of the Collateral;

(x) promptly upon request thereof, such additional information as the holders of
Notes shall reasonably request in order to enable such holders to determine
whether the terms, covenants, provisions and conditions of this Agreement have
been complied with by the Company and its Subsidiaries;

(xi) prompt written notice in the event that (i) the Company or any of its
Subsidiaries or any ERISA Affiliate knows that an ERISA Event has occurred,
together with a written statement describing such ERISA Event and the action, if
any, which the Company or such Subsidiary or ERISA Affiliate has taken, is
taking, or proposes to take with respect thereto and, when known, any action
taken or threatened by the IRS, U.S. Department of Labor or PBGC with respect
thereto; (ii) the Company or any of its Subsidiaries knows that a prohibited
transaction (as defined in Sections 406 of ERISA and 4975 of the Code) has
occurred together with a written statement describing such transaction and the
action which the Company or such Subsidiary has taken, is taking or proposes to
take with respect thereto; (iii) a funding waiver request has been filed with
respect to any Pension Benefit Plan together with all communications received by
the Company or any of its Subsidiaries or any ERISA Affiliate with respect to
such request; (iv) any increase in the benefit formula of any existing Pension
Benefit Plan or the establishment of any new Pension Benefit Plan or the
commencement of contributions to any Pension Benefit Plan or Multiemployer Plan
to which the Company or any of its Subsidiaries or any ERISA Affiliate was not
previously contributing shall occur; (v) the Company or any of its Subsidiaries
or any ERISA Affiliate shall receive from the PBGC a notice of intention to
terminate a Pension Benefit Plan or to have a trustee appointed to administer a
Pension Benefit Plan, together with copies of each such notice; (vi) the Company
or any of its Subsidiaries or any ERISA Affiliate shall receive any favorable or
unfavorable determination letter from the IRS regarding the qualification of a
Pension Benefit Plan under Section 401(a) of the Code, together with copies of
each such letter; (vii) the Company or any of its Subsidiaries or any ERISA
Affiliate shall receive a notice regarding the imposition of Withdrawal
Liability, together with copies of each such notice; (viii) the Company or any
of its Subsidiaries or any ERISA Affiliate shall fail to make a required
installment or any other required payment under Section 412 of the Code on or
before the due date for such installment or payment; and (ix) the Company or any
of its Subsidiaries or any ERISA Affiliate knows that (a) a Multiemployer Plan
has been terminated, (b) the administrator or plan sponsor of a Multiemployer
Plan intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted
or will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

13



--------------------------------------------------------------------------------

(xii) prompt written notice of (a) any litigation, action, suit, proceeding,
arbitration, governmental investigation or administrative proceeding affecting
the Company or any of its Subsidiaries, whether or not the claim is covered by
insurance, and of any suit or administrative proceeding, which, in any such case
could reasonably be expected to have a Material Adverse Effect and (b) any
development in any litigation, action, suit, proceeding, arbitration,
governmental investigation or administrative proceeding at any time pending
against or affecting the Company or any of its Subsidiaries or any property of
the Company or any of its Subsidiaries which could reasonably be expected to
have a Material Adverse Effect;

(xiii) concurrently with the delivery of the financial statements referred to in
clauses (i) and (ii) of this paragraph 5A, and at any time upon the reasonable
request of such holder, a Satellite health report prepared by the Company and
certified by a Responsible Officer (which, for this purpose, will include any
senior technology officer) setting forth the operational status of each
Satellite (other than Satellites yet to be launched) based on reasonable
assumptions of the Company made in good faith and including information with
respect to the availability of spare Satellites (if any) and such other
information pertinent to the operation of such Satellite and the transponders
thereon (if any) as such holder may reasonably request;

(xiv) promptly, as soon as practicable, such other information respecting the
condition or operations, financial or otherwise, of the Company or any of its
Subsidiaries as such holder may reasonably request;

(xv) prompt written notice of any material change in its ownership or
organizational structure or the ownership or organizational structure of any of
its Subsidiaries.

Notwithstanding anything in this paragraph 5A to the contrary, the Company shall
be deemed to have satisfied the requirements of this paragraph 5A (other than
clauses (iii), (vi)(a) or (b), (ix), (xi), (xiii) and (xiv) and the next
succeeding paragraph below) if the reports and documents are publicly available
when required to be filed on EDGAR at the www.sec.gov website or any successor
service provided by the Securities and Exchange Commission.

Within five (5) Business Days of the delivery of financial statements required
by clause (i) or (ii) above, the Company will deliver to each holder of Notes a
Compliance Certificate demonstrating (with computations in reasonable detail)
compliance by the Company and its Subsidiaries with the provisions of paragraph
6O and stating that to the Company’s knowledge, after reasonable inquiry, there
exists no Event of Default or Default, or, if any Event of Default or Default
exists, specifying the nature and period of existence thereof and what action
the Company proposes to take with respect thereto. If the Company is not subject
to the reporting requirements of section 13 or 15(d) of the Exchange Act, then
together with each delivery of financial statements pursuant to clause
(i) above, the Company will deliver to each holder a copy of all reports (if
any) prepared by or for the Board of Directors (or any committee thereof) of the
Company or its Subsidiaries discussing and analyzing such financial statements.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

14



--------------------------------------------------------------------------------

5B. Mortgages; Title Insurance; Surveys.

(i) Title Insurance. Concurrently with the delivery of any Mortgage with respect
to Mortgaged Property or Additional Mortgaged Property, the Company shall
deliver or cause to be delivered to the Collateral Agent, ALTA or other
customary lender’s title insurance policies issued by title insurers reasonably
satisfactory to the Required Holders (the “Mortgage Policies”) in form and
substance and in amounts reasonably satisfactory (but not in excess of the fair
market value of such property) to the Required Holders assuring the Collateral
Agent that the Mortgages are valid and enforceable perfected mortgage liens on
the respective Mortgaged Property or Additional Mortgaged Property, free and
clear of all defects and encumbrances except Permitted Encumbrances. The
Mortgage Policies shall be in form and substance reasonably satisfactory to the
Required Holders. In the case of each leasehold constituting Mortgaged Property
or Additional Mortgaged Property, the Collateral Agent shall have received such
estoppel letters, consents and waivers from the landlords and non-disturbance
agreements from any holders of mortgages or deeds of trust on such real estate
as may have been requested by the Collateral Agent or the Required Holders,
which letters shall be in form and substance reasonably satisfactory to the
Collateral Agent or such holder; provided that the Company will have no such
obligation if after the use of commercially reasonable efforts the landlord does
not agree.

(ii) Additional Mortgaged Property. Within seventy-five (75) days after the
acquisition of any Additional Mortgaged Property, the Company shall, or shall
cause its Domestic Subsidiaries to, deliver to the Collateral Agent a fully
executed Mortgage, in form and substance reasonably satisfactory to the Required
Holders, together with title insurance policies and surveys on such Additional
Mortgaged Property.

(iii) Surveys. If requested by the Required Holders, concurrently with the
delivery of any Mortgage with respect to any Additional Mortgaged Property, the
Company shall deliver, or shall cause its Domestic Subsidiaries to deliver, to
the Collateral Agent current surveys, certified by a licensed surveyor, for all
real property that is the subject of a Mortgage Policy. All such surveys shall
be sufficient to allow the applicable title insurer referred to in clause (i) of
this paragraph 5B to issue an ALTA or other customary lender’s policy.

(iv) Opinions. Concurrently with the delivery of any Mortgage with respect to
any Additional Mortgaged Property, the Company shall deliver, or shall cause its
Domestic Subsidiaries to deliver, to the holders of the Notes favorable opinions
in customary form, each from local counsel where the applicable Additional
Mortgaged Property is located, as to such matters as the Required Holders shall
reasonably request.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

15



--------------------------------------------------------------------------------

(v) Additional Real Property Deliveries. The Company shall, or shall cause its
Domestic Subsidiaries to, furnish to the Collateral Agent for the benefit of the
holders of the Notes, concurrently with the delivery of any Mortgage with
respect to Additional Mortgaged Property, at the expense of the Note Parties, in
addition to the items set forth in clauses (i), (ii), (iii) and (iv) of this
paragraph 5B or under any other provision hereof, (a) such other certificates,
opinions and documents as the Collateral Agent or the Required Holders may
reasonably request and which are customary in financing of this type (including,
without limitation, opinions from local counsel), (b) copies of any appraisals
obtained by any Note Party, and (c) with respect to each parcel of Additional
Mortgaged Property located in a “flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), flood insurance with respect to any real property subject to any
Mortgage in an amount not less than the outstanding principal amount of the
Senior Obligations that are reasonably allocable to such Improved Additional
Mortgaged Property or the maximum limit of coverage made available with respect
to the particular type of property under the National Flood Insurance Act of
1968, and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as amended from time to
time. This paragraph 5B(v) shall not be deemed to allow any Note Party to
acquire any property if otherwise prohibited by this Agreement.

5C. Inspection of Property; Access to Accountants and Management.

The Company shall, and shall cause each of its Subsidiaries to, permit any
holder of Notes and any authorized representatives designated by such holder to
visit and inspect any of the properties of any Note Party or any Subsidiary,
including their financial and accounting records, and, in conjunction with such
inspection, to make copies and take extracts therefrom, and to discuss their
affairs, finances and business with their officers and the Note Parties’
Accountants, at such times as may be organized with commercial reasonableness
(provided that the costs of any such inspection shall be for the account of the
applicable holder unless an Event of Default has occurred and is continuing). If
any of the properties, books or records of any Note Party or any Subsidiary are
in the possession of a third party, the Company authorizes such third party to
permit any Person designated by any holder of Notes in writing or any agents
thereof to have access to perform inspections or audits and to respond to such
holder’s request for information concerning such property, books and records to
the same extent as if such information was held the Company or any Subsidiary.

5D. Maintenance of Existence and Properties; Performance of Agreements.

Except, in each case, where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect, individually or in the
aggregate, the Company shall, and shall cause each of its Subsidiaries to
(i) maintain and preserve all of their respective properties which are necessary
or useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, and casualty excepted, (ii) make or cause to be
made all appropriate repairs, renewals and replacements thereof, and
(iii) comply at all times with the provisions of all leases to which they are
parties as lessee, so as to prevent any loss or forfeiture thereof or
thereunder. The Company shall, and shall cause its Subsidiaries to, (a) maintain
and preserve its existence, (b) maintain and preserve its rights, privileges,
permits, licenses, authorizations and approvals and (c) become or remain duly
qualified and in good standing in each jurisdiction in which the character of
the properties owned or leased by the Company or such Subsidiary or in which the
transaction of its business makes such qualification necessary (except, in the
case of clauses (b) and (c), where the failure to do so would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect); provided that the foregoing shall not prohibit any disposition, merger,
consolidation, liquidation or dissolution permitted under paragraph 6F.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

16



--------------------------------------------------------------------------------

5E. Maintenance of Insurance.

(i) The Company shall, and shall cause each of its Subsidiaries to, maintain and
continue to maintain adequate insurance policies and provide the Collateral
Agent with evidence of such insurance coverage (and upon the request of the
Required Holders, the underlying insurance policies with respect thereto) for
public liability, property damage, and product liability (in each case, to the
extent commercially available) with respect to its business and properties, in
each case, against loss or damage of the kinds and in such amounts and on such
terms customarily carried or maintained by corporations of established
reputation and of similar size and engaged in similar businesses. The Company
shall, and shall cause each of its Subsidiaries to, cause the Collateral Agent
to be named as a loss payee on all insurance policies insuring any Collateral
and shall cause the Collateral Agent and the holders of the Notes at all times
to be named as an additional insured under all liability policies and, in each
case as their respective interests may appear, and to such insurance policies
shall provide that they will not be canceled or reduced, amended or allowed to
lapse without renewal, except after not less than thirty (30) days’ prior notice
to the Collateral Agent (or such shorter period and such other terms as is
customary or commercially available). No notice of cancellation has been
received with respect to such policies and the Company and each of their
Subsidiaries is in compliance with all conditions contained in such policies.
Any proceeds received after the Date of Closing from any policies of insurance
relating to any Collateral shall be applied as required by paragraph 4D. The
Company shall, and shall cause each of its Subsidiaries to, provide the
Collateral Agent or any holder of Notes evidence of the insurance coverage and
of the assignments and endorsements required by this Agreement promptly upon
request by the Collateral Agent or such holders of Notes and upon renewal of any
existing policy. If the Company or any of their respective Subsidiaries elects
to change insurance carriers, policies or coverage amounts, the Company shall
notify the Collateral Agent and provide the Collateral Agent with evidence of
the updated insurance coverage and, in the case of a Note Party, of the
assignments and endorsements required by this Agreement. In the event any Note
Party fails to provide the Collateral Agent with evidence of the insurance
coverage required by this Agreement, the Collateral Agent may, but is not
required to, purchase insurance at such Note Parties’ expense to protect the
Collateral Agent’s interests and the interests of the holders of the Notes in
the Collateral. The Collateral Agent will notify the Note Parties three
(3) Business Days prior to such purchase, unless an Event of Default has
occurred and is continuing. This insurance may, but need not, protect the Note
Parties’ interests. The coverage purchased by the Collateral Agent may not pay
any claim made by any Note Party or any claim that is made against such Note
Party in connection with the Collateral. The Note Parties may later cancel any
insurance purchased by the Collateral Agent, but only after providing the
Collateral Agent with evidence that each Note Party has obtained insurance as
required by this Agreement. If the Collateral Agent purchases insurance for the
Collateral, the Note Parties will be responsible for the costs of that
insurance, including interest thereon and other charges imposed on the
Collateral Agent in connection with the placement of the insurance, until the
effective date of the cancellation or expiration of the insurance, and such
costs may be added to those owed to the Collateral Agent under the Collateral
Agency Agreement. The costs of the insurance purchased by the Collateral Agent
may be more than the cost of insurance the Note Parties are able to obtain on
their own.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

17



--------------------------------------------------------------------------------

(ii) In addition, and without limitation of the foregoing, the Company will, or
will cause each relevant Satellite manufacturer to, obtain, maintain and keep in
full force and effect with respect to each Satellite or, if any Satellite is
being launched with any other Satellite on the same mission (such Satellites, a
“Satellite Group”), each Satellite Group, as applicable, that is to be launched
after the Date of Closing, space risk insurance against loss of or damage to the
Satellite or Satellite Group (it being understood that if the applicable
Satellite manufacturer procures such space risk insurance for the applicable
Satellites in accordance with the terms of this paragraph, the Company’s
obligations with respect to such Satellite shall be satisfied), such space risk
insurance (hereinafter in this paragraph “Launch Insurance”) to be procured
prior to the then-scheduled launch of such Satellite(s), which insurance shall
be in accordance with terms commercially available; provided the Launch
Insurance for each Satellite or Satellite Group, as applicable:

 

  (1) shall be in an amount not less than the aggregate of the purchase price of
such Satellite or Satellite Group, the purchase price of launch services
therefor (other than for risks borne by the relevant launch services provider
pursuant to any launch risk guarantee in accordance with the terms of the
applicable launch services agreement or by the relevant Satellite manufacturer)
and the premium payable for such insurance, and may be subject to any then
customary deductible (including, in the case of a Satellite Group, that more
than [***…***] be lost before a claim is payable) but in no event in an amount
exceeding [***…***] of such Satellite or Satellite Group (or if greater, the
cost of [***…***] that is part of a Satellite Group), unless otherwise agreed by
the Required Holders;

 

  (2) shall have a term of not less than [***…***] from the launch;

 

  (3) shall name the Company as the named insured and the Collateral Agent as
additional insured and loss payee as its interests may appear; provided,
however, that claims if any shall be adjusted with the named insured and paid to
the loss payee in accordance with paragraph 4F; and

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

18



--------------------------------------------------------------------------------

  (4) shall provide that it will not be canceled except after not less than
fifteen (15) days’ prior notice to the Collateral Agent (or such shorter period
as is customary). The Company shall provide not less than thirty (30) days’
notice, of any material reduction in the amount of insurance or material
amendments to the insurance including any lapse in coverage or non-renewal,

provided that, the Launch Insurance for each Satellite or Satellite Group, as
applicable, shall not be required to satisfy the foregoing requirements of
clause (1), (2) and (4) to the extent that the premium payable for such coverage
exceeds [***…***] of the total amount insured (the “Premium Cost”) and, in such
event, the Company shall be permitted to procure such coverage on such lesser
terms as may be commercially reasonable and as it may otherwise reasonably
obtain for a cost not in excess of the Premium Cost.

5F. Payment of Taxes and Other Claims. The Company shall, and shall cause each
of its Subsidiaries to, (i) file all federal income and all other material
federal, state and other income tax or similar tax returns required to be filed
and to pay and discharge all federal income and all other material federal,
state and other taxes shown to be due and payable on such returns and all other
material taxes, assessments, governmental charges and levies (“all the foregoing
referred to collectively as “Governmental Claims”) to the extent such
Governmental Claims have become due and payable and before they have become
delinquent; (ii) pay and discharge all trade accounts payable and claims for
work, labor or materials (all the foregoing being referred to collectively as
“Non-Governmental Claims” and, together with the Governmental Claims, “Claims”)
payable by any of them, that, if not paid, could reasonably be expected to
result in a Material Adverse Effect before the same shall become delinquent or
in default; provided that the Company nor any of its Subsidiaries need pay any
Claim if the amount, applicability or validity thereof is contested by the
Company or such Subsidiary, as applicable, on a timely basis, in good faith and
in appropriate proceedings or procedures, and the Company or such Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary; and (iii) promptly notify the holders of the
Notes in the event that any of the Company’s or its Subsidiaries’ income tax
returns become the subject of an audit.

5G. Compliance with Laws. The Company shall, and shall cause each of its
Subsidiaries to, comply with all Applicable Laws (including all applicable
Environmental Laws), ordinances, rules, regulations, orders, policies,
guidelines or other requirements of (a) any Governmental Authority as now in
effect and which may be imposed in the future in all jurisdictions in which the
Company or any of its Subsidiaries is now doing business or may hereafter be
doing business, or owns or leases any of its assets, and (b) any Governmental
Authority otherwise having jurisdiction over the conduct of the Company or any
of its Subsidiaries or any of their respective businesses, or the ownership of
any of their respective properties, except in each case, to the extent the
noncompliance with which would not have a Material Adverse Effect.

5H. ERISA Compliance. Except where a failure of compliance would reasonably be
expected to result in a liability of the Company in an amount not exceeding
$500,000, (i) the Company shall comply, and shall cause each Subsidiary to
comply, in all material respects, with the provisions of ERISA and the Code
applicable to each Employee Benefit Plan and (ii) the Company and its
Subsidiaries shall meet, and shall cause all ERISA Affiliates to meet, all
minimum funding requirements applicable to them with respect to any Pension
Benefit Plan pursuant to section 302 of ERISA or section 412 of the Code,
without giving effect to any waivers of such requirements or extensions of the
related amortization periods which may be granted. At no time shall the
accumulated benefit obligations under any Pension Benefit Plan subject to Title
IV of ERISA exceed the fair market value of the assets of such Plan allocable to
such benefits by more than $500,000. The Company and its Subsidiaries shall not
withdraw, and shall cause all other ERISA Affiliates not to withdraw, in whole
or in part, from any Multiemployer Plan so as to give rise to withdrawal
liability exceeding $500,000 in the aggregate. At no time shall the actuarial
present value of unfunded liabilities for post-employment health care benefits,
whether or not provided under an Employee Benefit Plan, calculated in a manner
consistent with Statement No. 106 of the Financial Accounting Standards Board,
exceed $500,000.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

19



--------------------------------------------------------------------------------

5I. Additional Guarantors; Additional Collateral.

(i) It is the intent of the parties that all obligations of the Note Parties
under the Senior Note Documents shall be guaranteed by each Domestic Subsidiary
and each Foreign Subsidiary Guarantor, whether now existing or hereafter
acquired or created, and shall be secured by (a) substantially all the property
and assets of the Company, each Domestic Subsidiary and each Foreign Subsidiary
Guarantor, whether now existing or hereafter acquired, including, without
limitation, securities accounts, real property, accounts, chattel paper,
instruments, deposit accounts, investment property, documents, contracts,
letter-of-credit rights, general intangibles, equipment, inventory, permits,
patents, trademarks, copyrights, trade names, service marks, Equity Interests
held by the Company and its Domestic Subsidiaries in Persons other than
first-tier Foreign Subsidiaries and whether owned or acquired by the Company or
any of its Domestic Subsidiaries, and (b) a pledge of 65% of the Equity
Interests that are voting interests and 100% of such Equity Interests that are
not voting interests in any first-tier Foreign Subsidiary, in each case, subject
to the limitations and exceptions contemplated by the Note Documents on the Date
of Closing.

(ii) At the Company’s expense, the Company shall execute and deliver (and, where
applicable, authorize the filing of), and shall cause its Domestic Subsidiaries
to execute and deliver (and, where applicable, authorize the filing of), any and
all financing statements, continuation statements and amendments, mortgages,
deeds of trust and other instruments, agreements or other documents, and take
all action (including, without limitation, filing all Uniform Commercial Code
financing statements, continuation statements and amendments, filing or
recording mortgages and deeds of trust and filing assignments or other documents
customarily filed with the U.S. Patent and Trademark Office or the U.S.
Copyright Office) that may be required under applicable law, or that the
Required Holder(s) or the Collateral Agent may reasonably request, in order to
effectuate the transactions contemplated by the Note Documents and in order to
grant, preserve, protect and perfect the validity of the security interests and
Liens created or purported to be created by the Security Documents or in order
to effectuate the intent of the parties set forth in clause (i) of this
paragraph 5I, in each case, consistent with the limitations and perfection
requirements of the Collateral pledged on the Date of Closing; provided that,
upon any change in laws or regulations relating to the creation or perfection of
any Lien on any Collateral (including, without limitation, any Communications
Licenses), the Company shall execute and deliver (and, where applicable,
authorize the filing of), and shall cause its Domestic Subsidiaries to execute
and deliver (and, where applicable, authorize the filing of), any and all
additional instruments or documents as may be requested by the Collateral Agent
or Required Holder(s) as it may deem necessary or advisable to create a valid
Lien upon and/or maintain a perfected Lien in such Collateral.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

20



--------------------------------------------------------------------------------

(iii) In the case of any Domestic Subsidiary acquired or organized after the
Date of Closing that is required to become a Note Party pursuant to clause
(i) above (and to the extent not prohibited by the terms of any Acquired
Indebtedness), at the Company’s expense, the Company shall: (a) cause each such
subsequently acquired or organized Domestic Subsidiary, within 10 Business Days
of such acquisition or organization, to execute and deliver (1) a Supplement to
the Guaranty Agreement in the form attached as Exhibit A to the Guaranty
Agreement, (2) each Security Document that the Required Holder(s) or the
Collateral Agent may reasonably request in order to grant the Collateral Agent a
valid, perfected pledge or security interest in the assets and properties of
such Subsidiary, including without limitation, any Equity Interests of any other
Subsidiary or other Person which may be held by such Domestic Subsidiary and
(3) all such documents, instruments, agreements, legal opinions and certificates
as may be reasonably requested by the Collateral Agent or the Required Holders,
including those that are similar to those described in clauses (ii), (iii),
(iv), (v), (vi) and (vii) of paragraph 3A, and (b) pursuant to the Security
Agreement, deliver or cause such Domestic Subsidiary to deliver to the
Collateral Agent all certificates, stock or unit powers and other documents
required by the Security Agreement with respect to any Equity Interests owned or
held by it or by such Domestic Subsidiary, or take or cause such Domestic
Subsidiary to take such other actions, all as may be reasonably necessary to
provide the Collateral Agent with a perfected pledge of and security interest in
(x) all outstanding equity interests owned or held by such Subsidiary in any
Domestic Subsidiary and (y) 65% of the Equity Interests that are voting
interests and 100% of such Equity Interests that are not voting interests in any
first-tier Foreign Subsidiary. In the case of any subsequently acquired or
organized first-tier Foreign Subsidiary, as to the Equity Interests of such
first-tier Foreign Subsidiary that are owned by the Company or any of its
Domestic Subsidiaries, at the Company’s expense, the Company shall deliver, or
cause such Domestic Subsidiary to deliver, all such documents, instruments,
agreements, legal opinions and certificates as are similar to those described in
clauses (ii), (iii), (iv), (v), (vi) and (vii) of paragraph 3A.

(iv) In the case of any Foreign Subsidiary that becomes a Foreign Subsidiary
Guarantor, at the Company’s expense, the Company shall: (a) cause each such
Foreign Subsidiary Guarantor, within 10 Business Days days of becoming a Foreign
Subsidiary Guarantor, to execute and deliver (1) a Supplement to the Guaranty
Agreement in the form attached as Exhibit A to the Guaranty Agreement (or such
other guaranty in form and substance reasonably satisfactory to the Required
Holders), (2) each Security Document that the Required Holder(s) or the
Collateral Agent may reasonably request in order to grant the Collateral Agent a
valid, perfected pledge or security interest in the assets and properties of
such Subsidiary, including without limitation, any Equity Interests of any other
Subsidiary or other Person which may be held by such Foreign Subsidiary
Guarantor and (3) all such documents, instruments, agreements, legal opinions
and certificates as may be reasonably requested by the Collateral Agent or the
Required Holders, including those that are similar to those described in clauses
(ii), (iii), (iv), (v), (vi) and (vii) of paragraph 3A, and (b) pursuant to the
Security Agreement (or such other security agreement in form and substance
reasonably satisfactory to the Required Holders), deliver or cause such Foreign
Subsidiary Guarantor to deliver to the Collateral Agent all certificates, stock
or unit powers and other documents required by the Security Agreement (or such
other security agreement) with respect to any Equity Interests owned or held by
it or by such Foreign Subsidiary Guarantor, or take or cause such Foreign
Subsidiary to take such other actions, all as may be reasonably necessary to
provide the Collateral Agent with a perfected pledge of and security interest in
all outstanding Equity Interests owned or held by such Foreign Subsidiary
Guarantor.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

21



--------------------------------------------------------------------------------

(v) Any security interests and Liens granted by the Note Parties pursuant to
this paragraph 5I shall be created under the Security Documents and other
security agreements, pledge agreements, mortgages, deeds of trust, assignments
and other instruments, agreements and other documents in form, scope and
substance satisfactory to the Required Holder(s) and to the Collateral Agent,
and at the Company’s expense, the Company will deliver or cause to be delivered
to the Collateral Agent all such instruments, agreements and other documents,
including, without limitation, legal opinions, title insurance policies,
landlord and warehousemen Lien waivers, surveys, environmental site assessments
and lien searches, as the Required Holder(s) or the Collateral Agent shall
reasonably request to evidence or further comply with this paragraph 5I.

5J. Information Required by Rule 144A. The Company will, upon the request of the
holder of any Note, provide such holder, and any qualified institutional buyer
designated by such holder, such financial and other information as such holder
may reasonably determine to be necessary in order to permit compliance with the
information requirements of Rule 144A under the Securities Act in connection
with the resale of Notes, except at such times as the Company is subject to and
in compliance with the reporting requirements of section 13 or 15(d) of the
Exchange Act. For the purpose of this paragraph 5J, the term “qualified
institutional buyer” shall have the meaning specified in Rule 144A under the
Securities Act.

5K. Further Assurances. At any time or from time to time upon the request of the
Required Holders, the Company will, and will cause the other Note Parties to,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Required Holders may reasonably request in order to
effect fully the purposes of the Senior Note Documents.

5L. Post-Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule 5L, in each case within the time limits specified
therein.

PARAGRAPH 6. NEGATIVE COVENANTS.

6. Negative Covenants. From the date of this Agreement and so long as any Note
shall remain unpaid or any amounts are owed by the Company to any holder of
Notes hereunder or under any of the other Senior Note Documents, the Company
covenants that it shall not, and shall not permit any of its Subsidiaries, to
violate any of the covenants set forth in this paragraph 6:

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

22



--------------------------------------------------------------------------------

6A. Indebtedness. The Company shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly create, incur, assume, guarantee, or
otherwise become or remain directly or indirectly liable, on a fixed or
contingent basis, with respect to, any Indebtedness except:

(i) Indebtedness of any Note Party under the Senior Note Documents;

(ii) Indebtedness existing on the Date of Closing and listed on Schedule 6A, and
any refinancing thereof; provided the maturity of such refinanced Indebtedness
is not earlier than the Indebtedness being refinanced and the aggregate
principal amount thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness renewed, refunded, refinanced,
replaced, defeased or discharged (plus all accrued interest on the Indebtedness
and the amount of all fees and expenses, including premiums, incurred in
connection therewith);

(iii) Indebtedness consisting of intercompany loans permitted by paragraph 6D;

(iv) Indebtedness under a Working Capital Facility in an aggregate principal
amount not to exceed $15,000,000; provided that the Working Capital Facility
Lender shall have executed in connection therewith the Working Capital Facility
Intercreditor Agreement;

(v) Indebtedness under performance bonds, surety bonds, appeal and similar
bonds, statutory obligations or with respect to workers’ compensation claims,
and obligations with respect to letters of credit supporting performance
obligations, in each case incurred in the ordinary course of business and not
for financing purposes (or having the effect of a financing of borrowed money),
and reimbursement obligations in respect of any of the foregoing;

(vi) unsecured Indebtedness not to exceed $2,500,000 outstanding at any time in
the aggregate;

(vii) (1) Indebtedness of others acquired in connection with a Permitted
Acquisition (“Acquired Indebtedness”), provided (x) such Indebtedness was not
created in connection with, or in contemplation of, such Permitted Acquisition
and (y) notwithstanding anything to the contrary in paragraph 6B, neither the
Company nor any Subsidiary (other than such Person that is acquired or any other
Person that such Person merges with or that acquires the assets of such Person)
shall have any liability or other obligation with respect to such Indebtedness,
or (2) obligations owed for all or any part of the deferred purchase price of
property, mortgage financings, vender financings, or purchase money obligations,
in each case, incurred for the purpose of financing all or any part of the
purchase price of any Permitted Acquisition or purchase price, cost of design,
construction, installation or improvement of any Permitted Acquired Assets
(“Purchase Money Debt”); provided that (x) such Indebtedness is incurred within
180 days after such acquisition, installation, construction or improvement of
such property by such Person and (y) the amount of such Indebtedness does not
exceed 100% of the cost of such acquisition, installation, construction or
improvement, as the case may be; provided further that, notwithstanding anything
herein to the contrary, the aggregate amount of all such Acquired Indebtedness
and Purchase Money Debt permitted to be incurred pursuant to this clause
(vii) after the Date of Closing shall not exceed $35,000,000 in the aggregate.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

23



--------------------------------------------------------------------------------

(viii) Indebtedness incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money);

(ix) endorsements of instruments or items of payment for collection in the
ordinary course of business;

(x) obligations payable to clearing agencies, brokers or dealers in connection
with the purchase or sale of securities in the ordinary course of business;

(xi) Indebtedness consisting of customer deposits received by a Note Party in
the ordinary course of business;

(xii) Hedging Obligations under Hedging Agreements with respect to foreign
currency exchange rates, entered into by the Company or any Subsidiary in the
ordinary course of business (and not for speculative purposes); and

(xiii) guarantees permitted by paragraph 6B.

6B. Guarantees. The Company shall not, nor shall it permit any of its
Subsidiaries to, guarantee, endorse, or otherwise in any way become or be
responsible for any obligations of any other Person, whether directly or
indirectly by agreement to purchase the indebtedness of any other Person or
through the purchase of goods, supplies or services, or maintenance of working
capital or other balance sheet covenants or conditions, or by way of stock
purchase, capital contribution, advance or loan for the purpose of paying or
discharging any indebtedness or obligation of such other Person or otherwise,
except:

(i) guarantees by the Note Parties of the Senior Obligations;

(ii) guarantees by the Note Parties of the obligations under the Working Capital
Facility;

(iii) guarantees by any Note Party of the obligations of any other Note Party to
the extent such obligations are not otherwise prohibited to be incurred
hereunder;

(iv) guarantees by any Subsidiary that is not a Note Party of the obligations of
any other Subsidiary or any Note Party to the extent such obligations are not
otherwise prohibited to be incurred hereunder;

(v) any guarantees consituting investments to the extent permitted as an
investment by Section 6D;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

24



--------------------------------------------------------------------------------

(vi) any guarantee that would constitute Indebtedness permitted by paragraph 6A
(other than clauses (iii), (xii) and (xiii) thereof); and

(vii) endorsements of instruments or items of payment for collection in the
ordinary course of business.

6C. Transfers, Liens and Related Matters.

(i) Transfers. The Company shall not, nor shall it permit any of its
Subsidiaries to, sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to, any of its assets (including
any Equity Interests in any Subsidiary), except that:

 

  (1) the Company and its Subsidiaries may sell inventory, including gateways
held in inventory, to a buyer in the ordinary course of business, make
expenditures of cash in the normal course of business, and license a general
intangible to a licensee in the ordinary course of business;

 

  (2) the Company and its Subsidiaries may sell, assign or otherwise dispose of
assets as permitted by paragraph 6F(iii);

 

  (3) each Subsidiary of the Company may sell, assign or otherwise dispose of
assets to the Company or any Note Party;

 

  (4) the Company and its Subsidiaries may sell, assign or otherwise dispose of
assets that are worn out or obsolete or are no longer necessary or productive in
the ordinary course of the Company’s or such Subsidiary’s business;

 

  (5) the Company and its Subsidiaries may merge or consolidate and any
Subsidiary may dissolve or liquidate to the extent expressly permitted by
paragraph 6F(iii);

 

  (6) the Company and its Subsidiaries may sell, assign or otherwise dispose of
any assets of a Foreign Subsidiary or the assets of a Domestic Subsidiary
located in the relevant foreign jurisdiction (including Equity Interests of any
Domestic Subsidiary) to the extent reasonably required to satisfy any doing
business requirement or other requirement of foreign law;

 

  (7) to the extent constituting a disposition of assets, the Company and its
Subsidiaries may make investments to the extent expressly permitted by paragraph
6D;

 

  (8) to the extent constituting a disposition of assets, the Company and its
Subsidiaries may make Restricted Junior Payments to the extent expressly
permitted by paragraph 6E; and

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

25



--------------------------------------------------------------------------------

  (9) the Company and its Subsidiaries may sell, assign or otherwise dispose of
assets other than as set forth in the foregoing clauses (1) through (8);
provided that (i) the aggregate fair market value of such assets sold, assigned
or disposed of shall not exceed $2,500,000 during any Fiscal Year and (ii) the
proceeds of any such sale, assignment or disposition shall be subject to
prepayment as specified in paragraph 4F.

(ii) Liens. Except for Permitted Encumbrances, the Company shall not, nor shall
it permit any of its Subsidiaries to, directly or indirectly create, incur,
assume or permit to exist any Lien on or with respect to any of the assets of
the Company or any Subsidiary, or any proceeds, income or profits therefrom.

(iii) No Negative Pledges. The Company shall not, nor shall it permit any of its
Subsidiaries to, enter into or assume any agreement prohibiting the creation or
assumption of any Lien upon its properties or assets, whether now owned or
hereafter acquired to secure the Senior Obligations, other than:

 

  (1) Agreements existing on the date hereof any described on Schedule 6C;

 

  (2) the Working Capital Facility or documentation in connection therewith (to
the extent not in violation of the Working Capital Facility Intercreditor
Agreement);

 

  (3) the Senior Note Documents;

 

  (4) customary provisions restricting assignment of any license, lease or other
agreement entered into in the ordinary course of business;

 

  (5) any agreement that exists at the time a Person becomes a Subsidiary that
was not created in contemplation of such Person becoming a Subsidiary and does
not apply to any property or assets other than those of such Subsidiary; and

 

  (6) any instrument or other document evidencing a Permitted Encumbrance (or
Indebtedness secured thereby) restricting on customary terms the transfer of any
property or assets subject to such Permitted Encumbrance.

(iv) No Restrictions on Subsidiary Distributions to Note Parties. Except as
provided (a) in any agreement for the sale or other disposition of any assets
permitted hereunder (to the extent relating to the assets to be sold or
disposed), (b) in any agreement that exists at the time a Person becomes a
Subsidiary that was not created in contemplation of such Person becoming a
Subsidiary and does not apply to any property or assets other than those of such
Subsidiary, (c) by applicable law, (d) herein or (e) in the Working Capital
Facility (but only to the extent each such encumbrance or restriction is no more
restrictive than the corresponding encumbrance or restriction contained herein),
the Company shall not, nor shall it permit any of its Subsidiaries to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or consensual restriction of any kind on the ability
of any Subsidiary to, directly or indirectly: (1) pay dividends or make any
other distribution on any of such Subsidiary’s Equity Interests owned, directly
or indirectly, by the Company or any Subsidiary; (2) pay any Indebtedness owed
to the Company or any Subsidiary; (3) make loans or advances to the Company or
any Subsidiary; or (4) transfer any of its property or assets to the Company or
any Subsidiary (in each case, other than customary provisions in the
organization documents of any non-wholly owned Subsidiary that require consent
of minority holders).

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

26



--------------------------------------------------------------------------------

6D. Investments and Loans. The Company shall not, nor shall it permit any of its
Subsidiaries to, make or permit to exist investments in, or loans to, any other
Person (other than a Person identified in the Pro Forma), except:

(i) investments existing or contemplated on the date hereof any described in
Schedule 6D;

(ii) the Company and its Subsidiaries may (i) acquire and hold accounts
receivables owing to any of them if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary terms,
(ii) invest in, acquire and hold cash and Cash Equivalents, (iii) prepay
expenses and endorse negotiable instruments held for collection in the ordinary
course of business or (iv) make lease, utility and other similar deposits in the
ordinary course of business;

(iii) Hedging Obligations to the extent expressly permitted by paragraph
6A(xii);

(iv) investments in securities or obligations of trade creditors or customers in
the ordinary course of business received in settlement of debts, satisfaction of
judgments or upon fore-closure or pursuant to any plan of reorganization or
liquidation or similar arrangement upon the bankruptcy or insolvency of such
trade creditors or customers;

(v) purchases and other acquisitions of inventory, materials, equipment and
other property in the ordinary course of business;

(vi) leases of real or personal property in the ordinary course of business and
not for speculative purposes and, for any such leases that constitute
Indebtedness, only to the extent permitted by paragraph 6A;

(vii) investments in loans or advances to employees made in the ordinary course
of business and in conformity with Sarbanes-Oxley, not to exceed $250,000 at any
time outstanding;

(viii) investments held by any Subsidiary, which investments were acquired by
such Person in the ordinary course of business, prior to such Person becoming a
Subsidiary pursuant to a transaction otherwise permitted by this Agreement, so
long as no such investment was created in connection with, or in contemplation
of, such transaction;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

27



--------------------------------------------------------------------------------

(ix) Permitted Acquisitions; provided that, prior to the completion of the
launch of the seventeen (17) Satellites being constructed by Sierra Nevada
Corporation as of the date hereof and fourteen (14) or more of such Satellites
becoming fully operational, the cash consideration and the principal amount of
all Indebtedness (including any Purchase-Money or Acquired Indebtedness
otherwise permitted by paragraph 6A but excluding any Indebtedness identified on
the Pro Forma) used to fund all such Permitted Acquisitions shall not exceed
$35,000,000 in the aggregate;

(x) loans from a Note Party to the Company or a Subsidiary Note Party, in each
case subject to an Intercompany Subordination Agreement;

(xi) loans to or investments in any Subsidiary of the Company made in the
ordinary course of business and consistent with past practice provided, in the
case of any loan or investment by any Note Party in any Subsidiary that is not a
Note Party, the aggregate principal amount of all such loans or investments
shall not exceed $2,500,000 in the aggregate in any 12 month period;

(xii) loans to or investments in any Subsidiary of the Company (other than in
accordance with clause (xi) above) in an aggregate principal amount not to
exceed $500,000 in the aggregate in any 12-month period; and

(xiii) to the extent deemed to be an investment, guarantees of any obligations
expressly permitted by paragraph 6B.

6E. Restricted Junior Payments. The Company shall not, nor shall it permit any
of its Subsidiaries to, directly or indirectly declare, order, pay, make or set
apart any sum for any Restricted Junior Payment, except that:

(i) each Subsidiary shall be permitted to declare and pay dividends to the
Company or the holders of the Equity Interests (so long as each applicable
Subsidiary or the Company receives at least its pro rata share thereof);

(ii) Subsidiaries may make payments of interest and principal with respect to
intercompany indebtedness owing to the Company or any Subsidiary, subject to the
provisions of an Intercompany Subordination Agreement;

(iii) the Company and its Subsidiaries shall be permitted to make Restricted
Junior Payments as permitted by clauses (b) or (c) of paragraph 6H;

(iv) Note Parties may make Restricted Junior Payments with respect to
Indebtedness permitted under paragraph 6A (other than any Indebtedness that is
subordinated in right of payment to the Notes);

(v) after the completion of the launch of the seventeen (17) Satellites being
constructed by Sierra Nevada Corporation as of the date hereof and fourteen
(14) or more of such Satellites becoming fully operational, the Company shall be
permitted to pay dividends in an aggregate amount not in excess of $5,000,000 in
a Fiscal Year; and

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

28



--------------------------------------------------------------------------------

(vi) the Company may repurchase its Equity Interests from directors, executive
officers, members of management or employees of the Company and its Subsidiaries
upon the death, disability, retirement or termination of such directors,
executive officers, members of management or employees, so long as no Event of
Default is then existing or would be created thereby and the aggregate amount of
cash expended by the Company does not exceed $2,000,000 in any Fiscal Year of
the Company.

6F. Restriction on Fundamental Changes. The Company shall not, nor shall it
permit any of its Subsidiaries to:

(i) except as permitted by clauses (iii) and (viii) below, enter into any
transaction of merger or consolidation;

(ii) except as permitted by clause (iii) below, liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution);

(iii) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of its
business or assets (including any Equity Interests in any Subsidiary), whether
now owned or hereafter acquired; provided, however, (a) Subsidiary Note Parties
may (1) merge with and into the Company or another Subsidiary Note Party, so
long as (in the case of a merger with the Company) the Company is the surviving
entity or (2) convey all or substantially all of their assets to the Company or
another Subsidiary Note Party, or (3) liquidate, wind-up or dissolve, so long as
all assets of such Subsidiary Note Party are transferred to the Company or
another Subsidiary Note Party, (b) wholly-owned Subsidiaries of the Company that
are not Note Parties may (1) merge with and into the Company, a Subsidiary Note
Party or another wholly-owned Subsidiary of the Company, so long as (in the case
of a merger with the Company or a Subsidiary Note Party) the Company or such
Subsidiary Note Party is the surviving entity or (2) convey all or substantially
all of their assets to the Company, a Subsidiary Note Party or another
wholly-owned Subsidiary of the Company, or (3) liquidate, wind-up or dissolve,
so long as any assets of such wholly-owned Subsidiary of the Company are
transferred to the Company, a Subsidiary Note Party or another wholly-owned
Subsidiary of the Company, (c) non-wholly-owned Subsidiaries of the Company may
(1) merge with and into the Company or any of its Subsidiaries, so long as (in
the case of a merger with the Company, any Subsidiary Note Party or any
wholly-owned Subsidiary) the Company, such Subsidiary Note Party or such
wholly-owned Subsidiary is the surviving entity or (2) convey all or
substantially all of their assets to the Company or any of its Subsidiaries or
(3) liquidate, wind-up or dissolve, so long as any assets of such Subsidiary
(allocable to the Company and its Subsidiaries ownership percentages therein)
are transferred to the Company or any of its Subsidiaries; provided that, in
each case of the foregoing instances, such Subsidiary shall give each holder of
Notes at least thirty (30) days’ notice thereof prior to any such merger,
conveyance of assets or liquidation, wind-up or dissolution; provided further,
immediately after such merger, conveyance, liquidation, wind-up or dissolution,
the Note Parties would not, as a result of such transaction, breach any other
obligation under any Senior Note Document; and (d) the Company or its
Subsidiaries may dissolve or liquidate any Subsidiary that does not own, legally
or beneficially, assets which in aggregate have a value of $250,000 or more at
such time of dissolution or liquidation;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

29



--------------------------------------------------------------------------------

(iv) except as permitted by paragraph 6D, acquire by purchase or otherwise all
or any substantial part of the business or assets of, or stock or other
beneficial ownership of, any Person;

(v) except as permitted by paragraph 6C, consummate Asset Dispositions; and

(vi) any investment permitted by paragraph 6D may be structured as a merger,
consolidation or amalgamation.

Notwithstanding anything in this paragraph 6F to the contrary, no Subsidiary may
be liquidated or dissolved without the prior written consent of the Required
Holders if such Subsidiary holds any assets that are material to the operation
of the Company and its Subsidiaries (including, without limitation, any
Communication Licenses or other material rights, privileges, permits, licenses,
authorizations or approvals) unless, in the case of any Subsidiary that is a
Note Party, such assets are concurrently transferred to a Note Party, or in the
case of any other Subsidiary, to the Company or any Subsidiary, and, in each
case, all requisite governmental approvals for such transfer shall have been
obtained.

6G. Changes Relating to Working Capital Facility. The Company shall not, nor
shall it permit any of its Subsidiaries to, change or amend the terms of the
Working Capital Facility if such change or amendment is not permitted under the
Working Capital Facility Intercreditor Agreement.

6H. Transactions with Affiliates. Except as expressly permitted by paragraph 6E
and disclosed on the Pro Forma, the Company shall not, nor shall it permit any
of its Subsidiaries to, directly or indirectly, enter into or permit to exist
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any holder of five percent (5%) or more of
any class of Equity Interests of the Company or any of its Subsidiaries or with
any Affiliate of the Company or of any such holder; provided, however, that the
Company and its Subsidiaries may enter into or permit to exist any such
transaction if either (i) the Required Holders have consented thereto in writing
prior to the consummation thereof, or (ii) such transaction is entered into the
ordinary course of business and the terms of such transaction are otherwise
permitted under this Agreement and are upon fair and reasonable terms no less
favorable to it than it would obtain in a comparable arm’s length transaction
with a Person who is not such a holder or Affiliate; provided, further, that the
foregoing restrictions shall not apply to (a) any transaction between any two
Subsidiary Note Parties; (b) reasonable and customary fees paid to members of
the board of directors (or similar governing body) of the Company;
(c) compensation arrangements for officers and other employees of the Company
and its Subsidiaries entered into in the ordinary course of business; (d) any
transaction existing or contemplated on the Date of Closing and disclosed on
Schedule 6H; and (e) any other transaction between the Company or its
Subsidiaries consistent with past practices and otherwise permitted under this
Agreement. The Company shall disclose to the holders of the Notes in writing
each transaction with any holder of five percent (5%) or more of any class of
Equity Interests of the Company or any of its Subsidiaries or with any Affiliate
of the Company or of any such holder.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

30



--------------------------------------------------------------------------------

6I. Conduct of Business. From and after the Date of Closing, the Company shall
not, nor shall it permit any of its Subsidiaries to, engage in any material
respect in any business other than businesses of the type engaged in by the
Company and its Subsidiaries on the Date of Closing and any business ancillary
thereto, it being understood the business of the Company and its Subsidiaries
include, without limitation, the business of offering wireless data
communication services, including for the purpose of tracking and/or monitoring
fixed or mobile assets, the business of designing, manufacturing or distributing
modems that operate on such services. Without limiting the foregoing, the
Company will not permit or cause any License Subsidiary to engage in any line or
business or engage in any other activity (including, without limitation,
incurring liabilities) other than the ownership of one or more Communication
Licenses; provided, however, that, subject to any restrictions under Applicable
Law with respect to Communications Licenses, the Company shall cause each of the
License Subsidiaries to execute and deliver the Guarantee Agreement, the
Security Agreement and each other Senior Note Document to which such License
Subsidiary is a party. In no event shall (i) any License Subsidiary own any
assets other than one or more Communications Licenses (and assets reasonably
related thereto to the extent necessary to comply with all Applicable Law) and
(ii) neither the Company nor any Subsidiary other than a License Subsidiary
shall hold any Material Communication Licenses issued by the FCC.

6J. Tax Consolidations. The Company shall not, nor shall it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person other than the Company and its Subsidiaries except as
required by law.

6K. Reserved.

6L. Fiscal Year. The Company shall not, nor shall it permit any of its
Subsidiaries to, change its fiscal year from its present Fiscal Year.

6M. Deposit Accounts; Securities Accounts. The Company shall not, nor shall it
permit any Subsidiary Note Party to:

(i) establish any new deposit accounts or securities accounts unless the same is
subject to a first-priority Lien in favor of the Collateral Agent pursuant to an
Account Control Agreement, or attempt to amend or terminate any Account subject
to an Account Control Agreement or lockbox agreement without the prior written
consent of the Required Holders, unless such account and such Account Control
Agreement or lockbox agreement are concurrently replaced; provided that the
foregoing restrictions shall not apply to (1) any deposit account that is
subject to a first priority Lien in favor of the Working Capital Facility Lender
or (2) any account that is required under any foreign jurisdiction for purposes
of satisfying a licensing requirement in such foreign jurisdiction, provided
that the aggregate amount on deposit in all such foreign accounts does not
exceed $500,000 at any time; and

(ii) transfer cash, Cash Equivalents, securities or other financial assets from
a deposit account or securities account that is subject to a first-priority Lien
in favor of the Collateral Agent pursuant to an Account Control Agreement to a
deposit or securities account that is not subject to a first-priority Lien in
favor of the Collateral Agent pursuant to an Account Control Agreement;
provided, however, that the Company and its Subsidiaries may transfer cash to an
account that is an Excluded Account, provided that all such amounts on deposit
are used exclusively for the purpose for which such Excluded Account was
created.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

31



--------------------------------------------------------------------------------

6N. Sales and Lease-Backs. The Company will not, and will not permit any of its
Subsidiaries to, directly or indirectly, become or remain liable as lessee or as
a guarantor or other surety with respect to any lease of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, which the
Company or such Subsidiary (i) has sold or transferred or is to sell or to
transfer to any other Person (other than the Company or any Subsidiary Note
Party), or (ii) intends to use for substantially the same purpose as any other
property which has been or is to be sold or transferred by the Company or any of
its Subsidiaries to any Person (other than the Company or any of its
Subsidiaries) in connection with such lease, in each case, unless the sale of
such property and any Liens arising in connection therewith are permitted by
paragraph 6C.

6O. Financial Covenant. If, as of the last day of any Fiscal Quarter, Available
Liquidity is less than $10,000,000, the Company shall not permit the
Consolidated Leverage Ratio to exceed 4.5 to 1.0.

6P. Anti-Money Laundering and Terrorism Laws and Regulations. The Company shall
not, nor shall it permit any of its Subsidiaries to:

(i) (A) become (including by virtue of being owned or controlled by a Blocked
Person), own or control a Blocked Person or any Person that is the target of
sanctions imposed by the United Nations or by the European Union, (B) directly
or indirectly to have any investment in or engage in any dealing or transaction
(including, without limitation, any investment, dealing or transaction involving
the proceeds of the Notes) with any Person if such investment, dealing or
transaction is prohibited by or subject to sanctions under any U.S. Economic
Sanctions, or (C) to engage in any activity that could subject such Person to
sanctions under CISADA or any similar law or regulation with respect to Iran or
any other country that is subject to U.S. Economic Sanctions;

(ii) deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked pursuant to Executive Order No. 13224; or

(iii) conduct, engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, or
facilitate a violation of, any of the prohibitions set forth in Executive Order
No. 13224, the PATRIOT Act or any anti-money laundering or anti-terrorism law or
regulation (including but not limited to the Money Laundering Control Act and
the Bank Secrecy Act). The Company shall deliver to any holder of Notes any
certification or other evidence reasonably requested from time to time by any
holder of Notes, confirming such compliance with this paragraph 6P.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

32



--------------------------------------------------------------------------------

6Q. Economic Sanctions Laws and Regulations. The Company shall not, nor shall it
permit any of its Subsidiaries to conduct, transact, engage in, or facilitate,
any business or activity in violation of the Foreign Activities Laws applicable
to the Company or any of its Subsidiaries.

6R. RESERVED.

6S. Most Favored Lender Status. The Company shall not, nor shall it permit any
of its Subsidiaries to, enter into, assume or otherwise be bound or obligated
under any agreement evidencing or relating to Indebtedness (excluding the
Working Capital Facility, any Acquired Indebtedness and any Purchase Money Debt)
of any Note Party in the aggregate principal amount (measured by the greater of
the committed amount thereunder and the maximum principal amount outstanding
thereunder) of $1,000,000 or more and containing one or more Additional
Covenants or Additional Defaults, unless prior written notice of such agreement
shall have been provided to the holders of the Notes. Unless the Company or any
Subsidiary, as applicable, shall enter into, assume or otherwise become bound by
or obligated under any such agreement with the prior written waiver by the
Required Holders of the application of this paragraph 6S, the terms of this
Agreement shall, without any further action on the part of the Company or any of
the holders of the Notes, be deemed to be amended automatically to include each
Additional Covenant and each Additional Default contained in such agreement
(provided upon the repayment or discharge of such other Indebtedness, this
Agreement will be deemed to be amended automatically to exclude such Additional
Covenant or Additional Default, as applicable). The Company further covenant to
promptly execute and deliver, at the expense of the Company (including the
reasonable fees and expenses of counsel for the holders of the Notes), an
amendment to this Agreement in form and substance satisfactory to the Required
Holders evidencing the amendment of this Agreement to include such Additional
Covenants and Additional Defaults; provided that the execution and delivery of
such amendment shall not be a precondition to the effectiveness of such
amendment as provided for in this paragraph 6S, but shall merely be for the
convenience of the parties hereto.

PARAGRAPH 7. [INTENTIONALLY OMITTED].

PARAGRAPH 8. EVENTS OF DEFAULT.

8A. Events of Default; Acceleration. If any of the following events shall occur
and be continuing for any reason whatsoever (and whether such occurrence shall
be voluntary or involuntary or come about or be effected by operation of law or
otherwise):

(i) the Company defaults in the payment of any principal of or Prepayment
Premium payable with respect to any Note, in any case when the same shall become
due, either by the terms thereof or otherwise as herein provided (including if
the Company fails to comply with paragraph 4B, 4C, 4F or 4G, in which case the
Company will be deemed to have defaulted in the prepayment of principal and
payment of Prepayment Premium, if any, with respect to the Notes that would have
been due pursuant to paragraph 4B, 4C, 4F or 4G had (x) the Company complied
with the notice provisions thereof and (y) all holders of Notes accepted the
offer of prepayment contained in any such notice); or

(ii) the Company defaults in the payment of any interest on any Note for more
than three (3) Business Days after the date due; or

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

33



--------------------------------------------------------------------------------

(iii) (a) the Company or any Subsidiary fails to pay when due (after giving
effect to any applicable grace or cure period) any payment of principal of,
interest on or premium with respect to the Working Capital Facility or any other
Indebtedness (other than the Senior Obligations) having an outstanding
individual principal amount in excess of $2,500,000 or having an outstanding
aggregate principal amount in excess of $2,500,000 (“Other Material
Indebtedness”), or (b) a breach or default of the Company or any Subsidiary
occurs with respect to the Working Capital Facility or any Other Material
Indebtedness (other than the Senior Obligations) and such failure continues
beyond any applicable grace period if such failure to pay, breach or default
entitles the requisite holders of the obligations under the Working Capital
Facility, or the holder or holders (or an agent or trustee acting on their
behalf) of such Other Material Indebtedness, as the case may be, to cause the
obligations under the Working Capital Facility or such Other Material
Indebtedness, as the case may be, to become or to be declared due prior to its
stated maturity, or (c) the maturity of the obligations under the Working
Capital Facility or of any Other Material Indebtedness is accelerated as a
result of a breach or default thereunder; or

(iv) any representation, warranty, certification or other written statement made
by or on behalf of the Company or any of its Subsidiaries herein or in any of
the other Senior Note Documents or in any written statement or certificate at
any time given by such Person in writing pursuant or in connection with any
Senior Note Document or the transactions contemplated hereby and thereby shall
be untrue in any material respect on the date as of which made and, if capable
of cure (it being understood that the representations and warranties made
pursuant to paragraphs 9I, 9J, 9L 9R, 9S and 9U are, without limitation, not
capable of cure) is not cured (including all adverse effects thereof) within ten
(10) days after notice thereof from the holder of any Note; or

(v) the Company or any of its Subsidiaries fails to perform or comply with any
term, covenant, condition or agreement contained in clause (i) or (ii) of
paragraph 5A, in the final paragraph of paragraph 5A, in paragraphs 5B, 5D(a),
5E, 5H or 5K or in paragraphs 6 or 9, and such failure shall not be remedied or
waived within ten (10) days after any holder of a Note providing written notice
thereof to the Company or, in the case of a Default under 5(a)(vi), such failure
to deliver the required notice shall not be remedied within three (3) Business
Days after knowledge of a Responsible Officer); or

(vi) the Company or any of its Subsidiaries fails to perform, observe or comply
with (a) any term, covenant, condition or agreement contained in paragraphs 5C,
5D(i)(b), 5D(i)(c), 5D(ii), 5F, 5G, 5I or 5J and such failure shall not be
remedied or waived within ten (10) days after any holder of a Note providing
written notice thereof to the Company or (b) any other agreement, covenant, term
or condition contained herein or in any of the other Senior Note Documents and
such failure shall not be remedied or waived within thirty (30) days after any
holder of a Note providing written notice thereof to the Company; or

(vii) (a) any decree or order for relief in respect of the Company or any
Subsidiary (other than any Subsidiary permitted to be liquidated or dissolved
pursuant to this Agreement) is entered in an involuntary case under any
applicable bankruptcy, insolvency or other similar law, now or hereafter in
effect, which decree or order is not stayed or other similar relief is not
granted under any applicable federal or state law (herein called the “Bankruptcy
Law”); or (b) the continuance of any of the following events for sixty (60) days
unless dismissed, bonded or discharged: (1) an involuntary case is commenced
against the Company or any of its Subsidiaries (other than any Subsidiary
permitted to be liquidated or dissolved pursuant to this Agreement), under any
applicable Bankruptcy Law; or (2) a receiver, liquidator, sequestrator, trustee,
custodian or other fiduciary having similar powers over the Company or any
Subsidiary (other than any Subsidiary permitted to be liquidated or dissolved
pursuant to this Agreement), or over all or a substantial part of their
respective property, is appointed; or

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

34



--------------------------------------------------------------------------------

(viii) (a) the Company or any Subsidiary (other than any Subsidiary permitted to
be liquidated or dissolved pursuant to this Agreement) commences a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consents to the entry of an order for relief in an
involuntary case or to the conversion of an involuntary case to a voluntary case
under any such law or consents to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or (b) the Company or any Subsidiary (other than any Subsidiary
permitted to be liquidated or dissolved pursuant to this Agreement) makes any
assignment for the benefit of creditors; or (c) the board of directors of the
Company or any Subsidiary (other than any Subsidiary permitted to be liquidated
or dissolved pursuant to this Agreement) adopts any resolution or otherwise
authorizes action to approve any of the actions referred to in this clause
(viii); or

(ix) a final judgment or judgments for the payment of money aggregating in
excess of $2,500,000 (not adequately covered by insurance as to which the
insurance company has acknowledged coverage) are rendered against one or more of
the Company or any Subsidiary or any of their respective assets and remains
undischarged, unvacated, unbonded or unstayed for a period of thirty (30) days,
but in any event not later than five (5) days prior to the date of any proposed
sale thereunder; or

(x) any of the Senior Note Documents for any reason, other than a partial or
full release in accordance with the terms thereof, ceases to be in full force
and effect or is declared to be null and void, or any Note Party denies that it
has any further liability under any Senior Note Documents to which it is party,
or gives notice to such effect; or

(xi) the Collateral Agent, on behalf of itself and the holders of the Notes,
does not have or ceases to have a valid and perfected security interest in any
portion of the Collateral (subject, as to priority, to Liens described in
clauses (b), (c), (e), (g) and/or (j) of the definition of Permitted
Encumbrances and subject to the perfection standards specified in the Security
Agreement) other than as a result of any action or omission by the Collateral
Agent and provided such failure shall not be remedied or waived within three
(3) Business Days after any holder of a Note providing written notice thereof to
the Company, or

(xii) any material damage to, or loss, theft or destruction of, any Collateral
(to the extent such Collateral is not insured in accordance with paragraph 5 or,
if such Collateral is insured in accordance with paragraph 5, to the extent the
relevant insurer is disputing coverage), or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes the cessation or substantial curtailment of revenue producing activities
at any facility of the Company or any of its Subsidiaries if any such event or
circumstance continues for a period of 45 days and would reasonably be expected
to have a Material Adverse Effect;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

35



--------------------------------------------------------------------------------

then, (a) if such event is an Event of Default specified in clause (i) or
(ii) of this paragraph 8A, the holder of any Note (other than any Note Party or
any Affiliate of any of them) may at its option, by notice in writing to the
Company, declare such Note to be, and such Note shall thereupon be and become,
immediately due and payable at par, together with interest accrued thereon and
together with the Prepayment Premium, if any, payable with respect to such Note,
without presentment, demand, protest or other notice of any kind (including,
without limitation, notice of intent to accelerate), all of which are hereby
waived by the Company, (b) if such event is an Event of Default specified in
clause (vii) or (viii) of this paragraph 8A, all of the Notes at the time
outstanding shall automatically become immediately due and payable together with
interest accrued thereon and together with the Prepayment Premium, if any, with
respect to each Note, without presentment, demand, protest or notice of any kind
(including notice of intent to accelerate and notice of acceleration of
maturity), all of which are hereby waived by the Company, and (c) with respect
to any event constituting an Event of Default, the Required Holders may at their
option, by notice in writing to the Company, declare all of the Notes to be, and
all of the Notes shall thereupon be and become, immediately due and payable
together with interest accrued thereon and together with the Prepayment Premium,
if any, with respect to each Note, without presentment, demand, protest or other
notice of any kind (including notice of intent to accelerate and notice of
acceleration of maturity), all of which are hereby waived by the Company.

The Company acknowledges, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for) and that the
provision for payment of the Prepayment Premium by the Company in the event that
the Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.

8B. Rescission of Acceleration. At any time after any or all of the Notes shall
have been declared immediately due and payable pursuant to paragraph 8A, the
Required Holders may, by notice in writing to the Company, rescind and annul
such declaration and its consequences if (i) the Company shall have paid all
overdue interest on the Notes, the principal of and the Prepayment Premium, if
any, payable with respect to any of the Notes which have become due other than
by reason of such declaration, and interest on such overdue interest and overdue
principal and Prepayment Premium, if any, at the rate specified in the Notes,
(ii) the Company shall not have paid any amounts which have become due solely by
reason of such declaration, (iii) all Events of Default and Defaults, other than
nonpayment of amounts which have become due solely by reason of such
declaration, shall have been cured or waived pursuant to paragraph 12C, and
(iv) no judgment or decree shall have been entered for the payment of any
amounts due pursuant to the Notes or this Agreement. No such rescission or
annulment shall extend to or affect any subsequent Event of Default or Default
or impair any right arising therefrom.

8C. Notice of Acceleration or Rescission. Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 8A or any such declaration
shall be rescinded and annulled pursuant to paragraph 8B, the Company shall
forthwith give written notice thereof to the holder of each Note at the time
outstanding.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

36



--------------------------------------------------------------------------------

8D. Other Remedies. If any Event of Default or Default shall occur and be
continuing, (i) the Required Holders may proceed to protect and enforce the
rights of the holders of the Notes under this Agreement, such Note and the other
Senior Note Documents by exercising such remedies as are available to such
holders in respect thereof under applicable law, either by suit in equity or by
action at law, or both, whether for specific performance of any covenant or
other agreement contained in this Agreement or the other Senior Note Documents
or in aid of the exercise of any power granted in this Agreement or the other
Senior Note Documents, and (ii) the Collateral Agent may exercise any rights or
remedies in its capacity under the Security Documents in accordance with the
provisions thereof. No remedy conferred in this Agreement or the other Senior
Note Documents upon the holder of any Note or the Collateral Agent is intended
to be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy conferred herein or
now or hereafter existing at law or in equity or by statute or otherwise.
Notwithstanding any other provision of this Agreement (other than paragraph 8B),
the right of any holder of a Note to receive payment of the principal of or
Prepayment Premium, if any, or interest, if any, on such Note or to bring suit
for the enforcement of any such payment, on or after the due date expressed in
the Notes shall not be impaired or affected without the consent of the holder.

PARAGRAPH 9. REPRESENTATIONS AND WARRANTIES.

9. Representations and Warranties. The Company represents, covenants and
warrants as of the date hereof and as of the Date of Closing as follows:

9A. Organization; Power; Authorization; Capitalization.

(i) Schedule 9A(i) includes a complete and correct list of the Subsidiaries of
the Company, showing, as to each Subsidiary, the correct name thereof (within
the meaning of Section 9-503 of the UCC), the jurisdiction of its organization,
and its organizational identification numbers, if any. The Company is a
corporation duly organized and validly existing in good standing under the laws
of the State of Delaware, and is duly qualified as a foreign corporation and in
good standing in each jurisdiction in which such qualification is required by
law, except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect. Each of the Company and its
Subsidiaries is duly organized and validly existing in good standing under the
laws of the jurisdiction of its organization, and is duly qualified as a foreign
corporation or other business entity and in good standing in each jurisdiction
in which such qualification is required by law, except where the failure to be
so qualified would not reasonably be expected to have a Material Adverse Effect.
The Company and its Subsidiaries has the corporate (or equivalent) power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Agreement, the Notes and the other Senior Note
Documents to which it is a party and to perform the provisions hereof and
thereof. The execution, delivery and performance by the Company and each
Subsidiary of this Agreement, the Notes and the other Senior Note Documents to
which it is a party are within the Company’s or such Subsidiary’s corporate (or
equivalent) power and have been duly authorized by all necessary corporate (or
equivalent) action. The Senior Note Documents are or will be the legally valid
and binding obligations of the Note Parties party thereto, each enforceable
against the Note Parties party thereto in accordance with their respective
terms.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

37



--------------------------------------------------------------------------------

(ii) Schedule 9A(ii) includes a complete and correct list of the authorized
capital stock or other Equity Interests of the Company, its Subsidiaries, and
any Person, five percent (5%) or more of whose stock or other Equity Interest
having ordinary voting power for the election of directors or the power to
direct or cause the direction of management, is directly or indirectly owned or
held by the Company or any Subsidiary, including all preemptive or other
outstanding rights, options, warrants, conversion rights or similar agreements
or understandings for the purchase or acquisition from such entity of any shares
of capital stock or other Equity Interests of any such entity. All issued and
outstanding shares of capital stock or other Equity Interests of each of the
Subsidiaries that are held by the Company or its Subsidiaries are duly
authorized and validly issued, fully paid, non-assessable, free and clear of all
Liens other than Liens permitted pursuant to clauses (b), (c), (e) and (j) of
the definition of Permitted Encumbrances and those in favor of the Collateral
Agent, for its benefit and the benefit of the holders of the Notes.

9B. Financial Condition.

(i) GAAP. All financial statements referred to in paragraph 3H(i) furnished by
or on behalf of the Note Parties to the Purchasers in connection with this
Agreement have been prepared in accordance with GAAP consistently applied
throughout the periods involved (except as disclosed therein), and present
fairly in all material respects the financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods then ended.

(ii) No Liabilities. Except as set forth in the financial statements referred to
in paragraph 3H(i), there are no liabilities of any Company of any kind, whether
accrued, contingent, absolute, determined, determinable or otherwise, which
could reasonably be expected to result in a Material Adverse Effect, and there
is no existing condition, situation or set of circumstances which could
reasonably be expected to result in such a liability, other than liabilities
under the Senior Note Documents.

(iii) No Default; No Material Adverse Change. None the Company or any of its
Subsidiaries is in default under or with respect to any of its contractual
obligations in any respect that could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.
Since December 31, 2011, there has been no event, change, circumstance or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to result in a Material Adverse Effect.

9C. Actions Pending. There are no judgments outstanding against the Company or
any of its Subsidiaries or affecting any property of the Company or any of its
Subsidiaries nor is there any action, charge, claim, demand, suit, proceeding,
petition, governmental investigation or arbitration now pending or, to the best
knowledge of any Responsible Officer after due inquiry, threatened against or
affecting the Company or any of its Subsidiaries or any property of the Company
or any of its Subsidiaries which could reasonably be expected to result in any
Material Adverse Effect.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

38



--------------------------------------------------------------------------------

9D. Outstanding Indebtedness and Liabilities. Except as set forth in the
Company’s public filings with the SEC, neither the Company nor any Subsidiary
has (i) any Indebtedness except as reflected on the Pro Forma or (ii) any
material Liabilities other than as reflected on the Pro Forma or as incurred in
the ordinary course of business following the date of the Pro Forma. No event or
condition exists, including any event of default, with respect to any
Indebtedness of the Company or any Subsidiary that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

9E. Properties.

(i) Title to Properties. As of the Date of Closing, the Company and each of its
Subsidiaries, as applicable, owns good and marketable, indefeasible fee simple
title to all of the real estate described on Schedule 9E(i) hereto as owned by
it and has a valid leasehold interest in all of the real estate described on
Schedule 9E(ii) hereto as leased by it, in each case free and clear of all Liens
or other encumbrances of any kind, except Permitted Encumbrances. Schedules
9E(i) and 9E(ii) hereto correctly identify as of the Date of Closing (x) each
parcel of real property owned by the Company or any Subsidiary, together in each
case with an accurate street address and description of the use of such parcel
and (y) each parcel of real property leased by or to the Company or any
Subsidiary, together in each case with an accurate street address and
description of the use of such parcel. Except as set forth on Schedules 9E(i)
and 9E(ii), to the knowledge of any Responsible Officer of the Company:

(1) no structure owned or leased by the Company or any Subsidiary fails to
conform in any material respect with applicable ordinances, regulations, zoning
laws and restrictive covenants (including in any such case and without
limitation those relating to environmental protection) nor encroaches upon
property of others, nor is any such real property encroached upon by structures
of others in any case in any manner that could have or could be reasonably
expected to have a Material Adverse Effect on the Collateral Agent’s or the
Purchasers’ interest in any Collateral located on the premises or otherwise
could have or could be reasonably likely to have a Material Adverse Effect;

(2) no charges or violations have been filed, served, made or threatened, to the
knowledge of the Company, against or relating to any such property or structure
or any of the operations conducted at any such property or structure, as a
result of any violation or alleged violation of any applicable ordinances,
requirements, regulations, zoning laws or restrictive covenants (including in
any such case and without limitation those relating to environmental protection)
or as a result of any encroachment on the property of others where the effect of
same could have or could be reasonably expected to have a Material Adverse
Effect on the Collateral Agent’s or the Purchasers’ interest in any Collateral
located on the premises or otherwise could have or could be reasonably likely
have a Material Adverse Effect;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

39



--------------------------------------------------------------------------------

(3) other than pursuant to applicable laws, rules, regulations or ordinances,
covenants that run with the land or provisions in the applicable leases, there
exists no restriction on the use, transfer or mortgaging of any Mortgaged
Property, subject to the Permitted Encumbrances;

(4) the Company and each Subsidiary has adequate permanent rights of ingress to
and egress from any Mortgaged Property used by it for the operations conducted
thereon;

(5) there are no developments affecting any of the real property or interests
therein pending or threatened which might reasonably be expected to curtail or
interfere in any material respect with the use of any Mortgaged Property for the
purposes for which it is now used;

(6) none of the Company or any Subsidiary has any option in, or any right or
obligation to acquire any interest in, any real property; and

(7) no Mortgage encumbers improved real property that contains Buildings or
Manufactured (Mobile) Homes (as those terms are defined in applicable Flood
Insurance Laws) (such real property being referred to as the “Improved Mortgaged
Property”). The Company and each of its Subsidiaries have obtained flood
insurance with respect to each Improved Mortgaged Property that is located in a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency).

Except as set forth in Schedule 9E(i) or 9E(ii) as applicable, each of the
Company and its Subsidiaries owns and has good and marketable title to all the
material owned properties and assets reflected on its most recent balance sheet
and valid leasehold interests in the material property it leases subject to no
Liens (other than Permitted Encumbrances), and all such leases are in full force
and effect and adequate for the conduct of the business of the Company and its
Subsidiaries as now conducted. The property of the Company and its Subsidiaries,
taken as a whole, (i) is in good operating order, condition and repair (ordinary
wear and tear excepted) as is necessary for the conduct of the business of the
Company and its Subsidiaries as now conducted and (ii) constitutes all the
property which is required for the business and operations of the Company and
its Subsidiaries as presently conducted.

(ii) No Casualty Event. None of the Company or any of its Subsidiaries has
received any notice of, nor has any knowledge of, the occurrence or pendency or
contemplation of any Casualty Event affecting all or any portion of its
property, other than any that are not reasonably be expected to have a Material
Adverse Effect.

(iii) Collateral. Each of the Company and its Subsidiaries owns or has rights to
use all of the Collateral and all rights with respect to any of the foregoing
used in, necessary for or material to each Company’s business as currently
conducted. The use by the Company and its Subsidiaries of such Collateral and
all such rights with respect to the foregoing do not infringe on the rights of
any person other than such infringement which could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. No
claim has been made and remains outstanding that the use of any Collateral by
the Company or any of its Subsidiaries does or may violate the rights of any
third party that could, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

40



--------------------------------------------------------------------------------

9F. Possession of Franchises, Licenses.

(i) The Company and each of its Subsidiaries has all material franchises,
certificates, licenses, permits and other authorizations from governmental or
political subdivisions or regulatory authorities, that are necessary for the
ownership, maintenance and operation of its properties and assets as now
conducted, and neither the Company nor any Subsidiary is in violation of any
thereof in any material respect.

(ii) Schedule 9F accurately and completely lists, as of the Date of Closing, for
the Company and each of its Subsidiaries, all Material Communications Licenses
(and the expiration dates thereof) granted or assigned to the Company or any
Subsidiary, including, without limitation, for (A) each Satellite owned by the
Company or any of its Subsidiaries, all space station licenses or
authorizations, including placement on the FCC’s “Permitted Space Station List,”
for operation of Satellites with transponders (if any) issued or granted by the
FCC to the Company or any of its Subsidiaries and (B) for each Earth Station of
the Company and its Subsidiaries.

(iii) The Communications Licenses listed on Schedule 9F include all material
authorizations, licenses, and permits issued by the FCC or any other
Governmental Authority that are required or necessary for the operation and the
conduct of the business of the Company and its Subsidiaries, as now conducted.
Each Communications License listed on Schedule 9F is issued in the name of the
Company or the Subsidiary (as applicable) indicated on such schedule.

(iv) Each Material Communications License is in full force and effect. The
Company has no knowledge of any condition imposed by the FCC or any other
Governmental Authority as part of any Material Communications License which is
neither set forth on the face thereof as issued by the FCC or any other
Governmental Authority nor contained in the rules and regulations of the FCC or
any other Governmental Authority applicable generally to telecommunications
activities of the type, nature, class or location of the activities in question.
Each applicable location of the Company or any of its Subsidiaries has been and
is being operated in all material respects in accordance with the terms and
conditions of the Communications License applicable to it and Applicable Law,
including but not limited to the Communications Act and the rules and
regulations issued thereunder.

(v) Except as disclosed on Schedule 9F, no proceedings are pending or, to the
Company’s knowledge, are threatened which may result in the loss, revocation,
modification, non-renewal, suspension or termination of any Communications
License, the issuance of any cease and desist order or the imposition of any
fines, forfeitures or other administrative actions by the FCC or any other
Governmental Authority with respect to any operations of the Company and its
Subsidiaries, which in any case could reasonably be expected to have a Material
Adverse Effect.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

41



--------------------------------------------------------------------------------

(vi) All reports, applications and other documents required to be filed by the
Company or any of its Subsidiaries with the FCC or any other Governmental
Authority have been timely filed, and all such reports, applications and
documents are true, correct and complete, except where the failure to make such
timely filing or any inaccuracy therein could not reasonably be expected to have
a Material Adverse Effect, and except as disclosed on Schedule 9F, the Company
has no knowledge of any matters which could reasonably be expected to result in
the loss, revocation, modification, non-renewal, suspension or termination of
any Communications License or the imposition on the Company of any fines or
forfeitures by the FCC or any other Governmental Authority, or which could
reasonably be expected to result in a revocation, rescission, reversal or
modification of any applicable authorization of the Company and its Subsidiaries
to operate as currently authorized under Applicable Law, including but not
limited to the Communications Act and the policies, rules and regulations of the
FCC, which in any case could reasonably be expected to have a Material Adverse
Effect.

9G. Taxes . All federal income and all other material federal, state and other
tax returns and reports of the Company and its Subsidiaries required to be filed
by any of them have been timely filed and are complete and accurate in all
material respects. All federal income and all other material federal, state and
other taxes, assessments, fees and other governmental charges which are due and
payable by the Company or any of its Subsidiaries have been paid when due;
provided that no such tax need be paid if the Company or such Subsidiary, as
applicable, is contesting same in good faith by appropriate proceedings promptly
instituted and diligently conducted and if the Company or such Subsidiary, as
applicable, has established appropriate reserves as shall be required in
conformity with GAAP. The Company has not received written notice of any audit
applicable to it or any of its Subsidiaries. No tax liens have been filed
against the Company or any Subsidiary. The charges, accruals and reserves on the
books of the Company and its Subsidiaries in respect of any taxes or other
governmental charges are in accordance with GAAP.

9H. Conflicting Agreements and Other Matters. Schedule 9H accurately and
completely lists, as of the Date of Closing, all Material Contracts. Neither the
Company nor any of its Subsidiaries is a party to any contract or agreement or
subject to any charter or other corporate (or equivalent) restriction which
materially and adversely affects its business, property or assets or financial
condition. Neither the execution nor delivery of this Agreement, the Notes or
the other Senior Note Documents, nor the offering, issuance and sale of the
Notes, nor the granting of the Liens under the Security Documents, nor
fulfillment of nor compliance with the terms and provisions of this Agreement,
the Notes or the other Senior Note Documents will conflict with, or result in a
breach of the terms, conditions or provisions of, or constitute a default under,
or result in any violation of, or result in the creation of any Lien upon any of
the properties or assets of the Company or any of its Subsidiaries pursuant to,
the charter or bylaws (or equivalent governing documents) of the Company or any
Subsidiary, any award of any arbitrator or any agreement (including any
agreement with equity holders), instrument, order, judgment, decree, statute,
law, rule or regulation to which any of the Company or any Subsidiary is
subject. Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or any Subsidiary, any agreement relating thereto or any other
contract or agreement (including its charter) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the Company
of the type to be evidenced by the Notes.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

42



--------------------------------------------------------------------------------

9I. Offering of Notes. Neither the Company nor any agent acting on behalf of the
Company has, directly or indirectly, offered the Notes or any similar security
of the Company for sale to, or solicited any offers to buy the Notes or any
similar security of the Company from, or otherwise approached or negotiated with
respect thereto with, any Person other than the Purchasers and not more than
thirty (30) other Institutional Investors, and neither the Company nor any agent
acting on its behalf has taken or will take any action which would subject the
issuance or sale of the Notes to the provisions of section 5 of the Securities
Act or to the provisions of any securities or Blue Sky law of any applicable
jurisdiction. Neither the Company nor any agent acting on behalf of the Company
has offered or sold the Notes by any form of general solicitation or general
advertising.

9J. Use of Proceeds; Margin Regulations.

(i) The proceeds of the sale of the Notes will be used solely (a) to fund
working capital, capital expenditures and to provide funds for general corporate
purposes of the Company and its Subsidiaries (including to fund acquisitions to
the extent permitted hereunder) and (b) to pay fees and expenses incurred in
connection with the Transactions, including those contemplated by this Agreement
and the other Senior Note Documents. None of the proceeds from the sale of the
Notes will be used, directly or indirectly, (a) to finance or refinance dealings
or transactions by or with any Person that is described or designated in the
Specially Designated Nationals and Blocked Persons List (the “SDN List”) of the
Office of Foreign Assets Control (“OFAC”) or is otherwise a Person officially
sanctioned by the United States of America pursuant to the OFAC Sanctions Laws
or (b) for any purpose that is otherwise in violation of the Trading with the
Enemy Act, the OFAC Sanctions Laws, the PATRIOT Act or CISADA (collectively, the
“Foreign Activities Laws”).

(ii) Except as otherwise set forth on Schedule 9J, neither the Company nor any
of its Subsidiaries owns or has any present intention of acquiring any “margin
stock” as defined in Regulation U (12 CFR Part 221) of the Board of Governors of
the Federal Reserve System (herein called “margin stock”). None of the proceeds
from the sale of the Notes will be used, directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of purchasing or carrying
any margin stock or for the purpose of maintaining, reducing or retiring any
Indebtedness which was originally incurred to purchase or carry any stock that
is currently a margin stock or for any other purpose which might constitute this
transaction a “purpose credit” within the meaning of such Regulation U. The
Company nor any of its Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying “margin stock” (within the meaning of such Regulation U),
and the aggregate market value of all “margin stock” owned by the Company and
its Subsidiaries does not exceed five percent (5%) of the aggregate value of the
assets thereof, as determined by any reasonable method. The Company nor any of
its Subsidiaries, nor any agent acting on behalf of any of the foregoing, has
taken or will take any action which might cause this Agreement or the Notes to
violate such Regulation U or Regulation T or any other regulation of the Board
of Governors of the Federal Reserve System or to violate the Exchange Act, in
each case as in effect now or as the same may hereafter be in effect.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

43



--------------------------------------------------------------------------------

9K. Employee Matters.

(i) Neither the Company, any of its Subsidiaries nor any of the Company’s or
such Subsidiaries’ employees is subject to any collective bargaining agreement.

(ii) No petition for certification or union election is pending with respect to
the employees of the Company or any of its Subsidiaries and no union or
collective bargaining unit has sought such certification or recognition with
respect to the employees of the Company or any of its Subsidiaries.

(iii) There are no strikes, slowdowns, work stoppages or controversies pending
or, to the best knowledge of the Company after due inquiry, threatened between
the Company or any of its Subsidiaries and their respective employees, other
than employee grievances arising in the ordinary course of business, which could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

9L. Governmental Consent; Regulation.

(i) The nature of the Company nor any Subsidiary nor any of their respective
businesses or properties, nor any relationship between the Company or any
Subsidiary and any other Person, nor any circumstance in connection with the
offering, issuance, sale or delivery of the Notes is such as to require any
authorization, consent, approval, exemption or other action by or notice to or
filing with any court or administrative or governmental or regulatory body
(other than routine filings after the Date of Closing with the Securities and
Exchange Commission and/or state Blue Sky authorities) in connection with the
execution and delivery of this Agreement or the other Senior Note Documents and
the offering, issuance, sale or delivery of the Notes or fulfillment of or
compliance with the terms and provisions hereof or thereof.

(ii) The Company nor any of its Subsidiaries is subject to regulation under the
Federal Power Act, as amended, the ICC Termination Act, as amended, or to any
federal or state statute or regulation limiting its ability to incur
indebtedness for borrowed money.

9M. Compliance with Laws. The Company nor any of its Subsidiaries is in
violation of any law, ordinance, rule, regulation, order, policy, guideline or
other requirement of (a) any Governmental Authority in all jurisdictions in
which the Company or any of its Subsidiaries is now doing business, and (b) any
Governmental Authority otherwise having jurisdiction over the conduct of the
Company or any of its Subsidiaries or any of their respective businesses, or the
ownership of any of their respective properties, which violation would subject
the Company or any of its Subsidiaries, or any of their respective officers, to
criminal liability or, individually or in the aggregate, have a Material Adverse
Effect, and no such violation has been alleged.

9N. Environmental Compliance. Except as would not reasonably be expected to have
a Material Adverse Effect, the Company and each of its Subsidiaries is and shall
continue to remain in compliance with all applicable Environmental Laws. There
are no Environmental Claims asserted or threatened against the Company or any of
its Subsidiaries or relating to any real property currently or formerly owned,
leased or operated by the Company or any of its Subsidiaries.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

44



--------------------------------------------------------------------------------

9O. Fiscal Year. The Fiscal Year of the Company ends as of December 31 of each
year.

9P. Disclosure. No representation or warranty of the Company (or on behalf of)
or any Subsidiary contained in this Agreement, the financial statements, or the
other Senior Note Documents, when taken as a whole, nor any other document,
certificate or written statement furnished to any Purchaser by or on behalf of
the Company or any Subsidiary in connection herewith, when taken as a whole,
together with the Company’s public filings with the SEC, contains any untrue
statement of a material fact or omitted, omits or will omit to state a material
fact necessary in order to make the statements contained herein and therein not
misleading in light of the circumstances in which the same were made. There is
no material fact known to the Company or any Subsidiary that has had or could
reasonably be expected to have a Material Adverse Effect and that has not been
disclosed herein, in the Company’s public filings, or in such other documents,
certificates and statements furnished to the Purchasers for use in connection
with the transactions contemplated hereby. All projections and all other pro
forma financial information furnished to the Purchasers by the Company in
connection with this Agreement were prepared and furnished in good faith and
were based on estimates and assumptions that were believed by management of the
Company to be reasonable in light of the current and foreseeable business
conditions applicable to the Company and its Subsidiaries, and represented
management’s good faith estimate of the projected financial performance of the
Company and its Subsidiaries based on the information available to Responsible
Officers at the time so furnished.

9Q. Rule 144A. The Notes are not of the same class as securities of the Company,
if any, listed on a national securities exchange, registered under Section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system.

9R. Illegal Payments, Trade Restrictions, Etc.

(i) Neither the Company nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by OFAC (an “OFAC Listed Person”); (ii) an agent, department or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any Person, entity, organization, foreign country or regime that is the
target of any OFAC Sanctions Program; or (iii) is otherwise blocked, subject to
sanctions under or engaged in any activity in violation of other U.S. economic
sanctions, including but not limited to, the Trading With the Enemy Act; the
International Emergency Economic Powers Act; the Comprehensive Iran Sanctions,
Accountability and Divestment Act, the Sudan Accountability and Divestment Act,
any OFAC Sanctions Program, or any economic sanctions regulations administered
and enforced by the U.S. Department of State or OFAC or any enabling legislation
or executive order relating thereto (collectively “U.S. Economic Sanctions”)
(each OFAC Listed Person and each other Person, entity, organization and
government of a country described in clause (i), clause (ii) or clause (iii), a
“Blocked Person”).

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

45



--------------------------------------------------------------------------------

(ii) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Company or any Controlled Entity directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person, or (ii) otherwise in violation of U.S. Economic Sanctions.

(iii) Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any
of its funds seized or forfeited in an action under any Anti-Money Laundering
Laws. The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable current and future Anti-Money Laundering Laws and U.S.
Economic Sanctions.

(iv)  (a) Neither the Company nor any Controlled Entity (i) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”),
(ii) to the Company’s actual knowledge after making due inquiry, is under
investigation by any U.S. or non-U.S. Governmental Authority for possible
violation of Anti-Corruption Laws, (iii) has been assessed civil or criminal
penalties under any Anti-Corruption Laws or (iv) has been or is the target of
sanctions imposed by the United Nations or the European Union.

(b) To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Government Official in his or her official capacity or
such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

46



--------------------------------------------------------------------------------

(c) Each of the Company and the Controlled Entities keeps books, records, and
accounts which, in reasonable detail, accurately reflect all transactions and
the disposition of assets and has devised and maintained a system of internal
accounting controls sufficient to provide reasonable assurances that its books,
records, and accounts accurately reflect all transactions and the disposition of
assets.

(d) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.

9S. Solvency. The Note Parties (taken as a whole) are Solvent.

9T. Broker’s Fees. No broker’s or finder’s fee or commission will be payable
with respect to any of the transactions contemplated hereby, other than such
fees as may be payable by the Company.

9U. Investment Company Status. Neither the Company, nor any of its Subsidiaries
nor any Person controlling any of such Persons is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended or an “investment adviser” within the
meaning of the Investment Advisers Act of 1940, as amended.

9V. ERISA Compliance. Except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect: (i) each Note Party and
each Subsidiary and each Employee Benefit Plan is in compliance with the
applicable provisions of ERISA and the provisions of the Code relating to
Employee Benefit Plans and the regulations and published interpretations
thereunder; (ii) no ERISA Event has occurred or is reasonably expected to occur;
(iii) all amounts required by Applicable Law with respect to, or by the terms
of, any retiree welfare benefit arrangement maintained by each Note Party and
each Subsidiary or to which each Note Party and each Subsidiary has an
obligation to contribute have been accrued in accordance with the statement of
Financial Accounting Standards No. 106 and (iv) no prohibited transaction
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) has
occurred with respect to any Employee Benefit Plan (other than a Multiemployer
Plan).

PARAGRAPH 10. REPRESENTATIONS OF THE PURCHASERS.

10. Representations of the Purchasers. Each Purchaser represents as follows:

10A. Nature of Purchase. Such Purchaser acknowledges that the Notes have not
been registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, and that the Company is not required to register the
Notes. Such Purchaser is not acquiring the Notes to be purchased by it hereunder
with a view to or for sale in connection with any distribution thereof within
the meaning of the Securities Act; provided that the disposition of such
Purchaser’s property shall at all times be and remain within its control. Such
Purchaser is a “qualified institutional buyer” (as such term is defined under
Rule 144A promulgated under the Securities Act and is acquiring the Notes for
investment for its own account, with no present intention of dividing its
participation with others or reselling or otherwise distributing the same except
in accordance with the Securities Act and any applicable state securities laws.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

47



--------------------------------------------------------------------------------

10B. Source of Funds. At least one of the following statements is an accurate
representation as to each source of funds (the “Source”) to be used by such
Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

(i) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed ten percent (10%) of the total reserves and
liabilities of the general account (exclusive of separate account liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser’s state of domicile; or

(ii) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(iii) the Source is either (a) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (b) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (iii), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than ten percent (10%) of all assets allocated to such
pooled separate account or collective investment fund; or

(iv) the Source constitutes assets of an “investment fund” (within the meaning
of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Section V(a) of the
QPAM Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed twenty percent
(20%) of the total client assets managed by such QPAM, the conditions of Section
I(c) and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM (applying the definition of “control” in
Section V(e) of the QPAM Exemption) owns a five percent (5%) or more interest in
the Company and (a) the identity of such QPAM and (b) the names of all employee
benefit plans whose assets are included in such investment fund have been
disclosed to the Company in writing pursuant to this clause (iv); or

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

48



--------------------------------------------------------------------------------

(v) the Source constitutes assets of a “plan(s)” (within the meaning of Section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a five
percent (5%) or more interest in the Company and (a) the identity of such INHAM
and (b) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this clause
(v); or

(vi) the Source is a governmental plan; or

(vii) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (vii); or

(viii) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this paragraph 10B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

PARAGRAPH 11. DEFINITIONS; ACCOUNTING MATTERS.

11. Definitions; Accounting Matters. For the purpose of this Agreement, the
terms defined in the introductory sentence and in paragraphs 1 and 2 shall have
the respective meanings specified therein, the terms defined in paragraph 11A
(or within the text of any other paragraph) shall have the respective meanings
specified therein, and all accounting matters shall be subject to determination
as provided in paragraph 11B (all such meanings to be equally applicable to both
the singular and plural forms of the terms defined):

11A. Defined Terms.

“Account Control Agreements” shall mean all agreements, in form and substance
reasonably satisfactory to the Required Holders, among any of the Note Parties,
a banking or financial institution with which any deposit account or securities
account of any of the Note Parties is maintained, and the Collateral Agent,
which agreement grants the Collateral Agent “control” (within the meaning of the
UCC) of such deposit account or securities account and all deposits, balances
and financial assets held in such account.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

49



--------------------------------------------------------------------------------

“Additional Covenants” means any affirmative or negative covenant or similar
restriction applicable to the Company or any Subsidiary (regardless of whether
such provision is labeled or otherwise characterized as a covenant, but
excluding interest rate, amortization or fees) the subject matter of which
either (i) is similar to that of any covenant in paragraph 5 or 6 of this
Agreement, or related definitions in paragraph 11B of this Agreement, but
contains one or more percentages, amounts or formulas that is more restrictive
than those set forth herein or more beneficial to the holder or holders of the
Indebtedness created or evidenced by the document in which such covenant or
similar restriction is contained (and such covenant or similar restriction shall
be deemed an Additional Covenant only to the extent that it is more restrictive
or more beneficial) or (ii) is different from the subject matter of any covenant
in paragraph 5 or 6 of this Agreement, or related definitions in paragraph 11B
of this Agreement.

“Additional Defaults” means any provision contained in any document or
instrument creating or evidencing Indebtedness of the Company or any Subsidiary
which permits the holder or holders of Indebtedness to accelerate (with the
passage of time or giving of notice or both) the maturity thereof or otherwise
requires the Company or any Subsidiary to purchase such Indebtedness prior to
the stated maturity thereof (other than as a result of sale or other disposition
of any assets securing such other Indebtedness) and which either (i) is similar
to any Default or Event of Default contained in paragraph 8 of this Agreement,
or related definitions in paragraph 11B of this Agreement, but contains one or
more percentages, amounts or formulas that is more restrictive or has a shorter
grace period than those set forth herein or is more beneficial to the holders of
such other Indebtedness (and such provision shall be deemed an Additional
Default only to the extent that it is more restrictive, has a shorter grace
period or is more beneficial) or (ii) is different from the subject matter of
any Default or Event of Default contained in paragraph 8 of this Agreement, or
related definitions in paragraph 11B of this Agreement.

“Additional Mortgaged Property” shall mean, unless otherwise agreed to in
writing by the Required Holders, all real property in the United States owned or
leased by the Company or any Domestic Subsidiary of the Company and acquired
after the Date of Closing; provided that the fair market value of such owned
real property or lease and, in each case, the improvements thereon, is at least
$500,000.

“Affiliate” shall mean any Person (other than any holder of Notes or the
Collateral Agent): directly or indirectly controlling, controlled by, or under
common control with, any Note Party. For purposes of this definition, “control”
(including with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”) means the possession directly or indirectly of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of Equity Interests, or by contract or
otherwise.

“Agreement” shall have the meaning specified in paragraph 12C.

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Senior Note Document or contract in
question, including all applicable common law and equitable principles; all
provisions of all applicable state, federal and foreign constitutions, statutes,
rules, regulations and orders of any Governmental Authority; and all orders,
judgments and decrees of all applicable courts and arbitrators.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

50



--------------------------------------------------------------------------------

“Asset Disposition” shall mean the disposition, whether by sale, lease,
transfer, loss, damage, destruction, condemnation or otherwise, of any or all of
the assets of the Company or any of its Subsidiaries, other than dispositions
permitted by clause (1) of paragraph 6C(i).

“Available Liquidity” means, as of any date of determination, the sum of
(a) unrestricted cash (in Dollars) and Cash Equivalents of the Company and its
Subsidiaries (excluding cash and Cash Equivalents encumbered by any Lien other
than the Lien of the Collateral Agent or second Lien of the Working Capital
Facility Lender) plus (b) the total amount available to be borrowed by the
Company under the Working Capital Facility as of such date.

“Bankruptcy Law” shall have the meaning specified in clause (viii) of paragraph
8A.

“Blocked Person” shall mean any of the following: (i) a Person that is listed in
the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (ii) a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224; (iii) a Person or entity that commits,
threatens or conspires to commit or supports “terrorism” as defined in Executive
Order No. 13224 or in the PATRIOT Act; (iv) any Person or entity that is named
as a “specially designated national” on the SDN List or any replacement website
or other replacement official publication of such list; (v) a Person or entity
who is affiliated with a Person or entity listed above; or (vi) any Person
subject to the OFAC Sanctions Laws.

“Business Day” shall mean any day on which banks are open for business in New
York City (other than a Saturday, a Sunday or a legal holiday in the State of
New York).

“Capital Expenditures” shall mean, with respect to any Person, any expenditures
for, or contracts for expenditures with respect to any fixed assets or
improvements, or for replacements, substitutions or additions thereto, that, in
accordance with GAAP, either would be required to be capitalized on the balance
sheet of such Person, or would be classified and accounted for as capital
expenditures on a statement of cash flows of such Person.

“Capital Lease” shall mean any lease of any property (whether real, personal or
mixed) that, in conformity with GAAP, should be accounted for as a capital
lease. It is understood that with respect to the accounting for leases as either
operating leases or Capital Leases and the impact of such accounting on the
definitions and covenants herein, GAAP as in effect on the Date of Closing shall
be applied.

“Cash Equivalents” shall mean: (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within six (6) months from the date of acquisition thereof;
(b) commercial paper maturing no more than six (6) months from the date issued
and, at the time of acquisition, having a rating of at least A-1 from S&P or at
least P-1 from Moody’s; and (c) certificates of deposit or bankers’ acceptances
maturing within six (6) months from the date of issuance thereof issued by, or
overnight reverse repurchase agreements from, any commercial bank organized
under the laws of the United States of America, or any state thereof or the
District of Columbia, having combined capital and surplus of not less than
$250,000,000 and not subject to setoff rights in favor of such bank.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

51



--------------------------------------------------------------------------------

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of the Company or any
of its Subsidiaries, in each case other than any such loss, damage, destruction,
condemnation or taking the net cash proceeds which are less than $250,000.
“Casualty Event” shall include but not be limited to any taking of all or any
part of any real property of any person or any part thereof, in or by
condemnation or other eminent domain proceedings pursuant to any Applicable Law,
or by reason of the temporary requisition of the use or occupancy of all or any
part of any real property of any person or any part thereof by any Governmental
Authority, civil or military, or any settlement in lieu thereof.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated.

“CISADA” shall mean the Comprehensive Iran Sanctions, Accountability, and
Divestment Act of 2010, effective July 1, 2010, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“Claims” shall have the meaning specified in paragraph 5F.

“Closing” or “Date of Closing” shall have the meaning specified in paragraph 2.

“Closing Leverage Ratio” shall have the meaning specified in paragraph 3H(iv).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean all collateral under the Security Documents.

“Collateral Agency Agreement” shall mean the Collateral Agency Agreement, dated
as of the date hereof, by and between each Purchaser and the Collateral Agent
and consented and agreed to by the Note Parties, in form, scope and substance
satisfactory to the Required Holders, as the same may be amended, supplemented
or otherwise modified from time to time.

“Collateral Agent” shall mean U.S. Bank National Association, in its capacity as
Collateral Agent for the holders of the Notes, as provided under the Collateral
Agency Agreement, and its successors and assigns in such capacity.

“Communications Act” shall mean the Communications Act of 1934 (47 U.S.C. 151,
et seq.), as amended.

“Communications Licenses” shall mean (a) the licenses, permits, authorizations
or certificates to construct, own, operate or promote the business of the
Company and its Subsidiaries (including, without limitation, the launch and
operation of Satellites) as granted by the FCC, and all extensions, additions
and renewals thereto or thereof, and (b) the licenses, permits, authorizations
or certificates which are necessary to construct, own, operate or promote the
business of the Company and its Subsidiaries (including, without limitation, the
launch and operation of Satellites) as granted by administrative law courts or
any other Governmental Authority, and all extensions, additions, and renewals
thereto and thereof.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

52



--------------------------------------------------------------------------------

“Company” shall have the meaning specified in the introductory paragraph of this
Agreement.

“Compliance Certificate” shall mean a certificate executed and delivered by the
Company’s Chief Financial Officer in the form attached hereto as Exhibit D, or
in form, scope and substance otherwise satisfactory to the Required Holders.

“Competitor” means shall any Person which directly or indirectly through a
Subsidiary or Affiliate is in the business of offering wireless data
communication services, including for the purpose of tracking and/or monitoring
fixed or mobile assets, the business of designing, manufacturing or distributing
modems that operate on such services, or any other business in which the Company
or its Subsidiaries is materially engaged during the six (6) month period
immediately preceding the date of determination of whether such Person is a
Competitor.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Event” shall mean:

(i) the execution of any definitive written agreement which, when fully
performed by the parties thereto, would result in a Change in Control; or

(ii) the making of any written offer by any person (as such term is used in
section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the date
hereof) or related persons constituting a group (as such term is used in Rule
13d-5 under the Exchange Act as in effect on the date hereof) to the holders of
the Equity Interests of the Company, which offer, if accepted by a requisite
number of holders, would result in a Change in Control.

“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates.

“Consolidated Adjusted EBITDA” means for any period, for the Company and its
Subsidiaries on a consolidated basis, Consolidated Net Income for such period
plus (a) the following to the extent deducted in calculating such Consolidated
Net Income: (i) Consolidated Interest Charges for such period, (ii) the
provision for federal, state, local and foreign income taxes expensed by the
Company and its Subsidiaries for such period, (iii) depreciation, depletion and
amortization expense, (iv) loss from discontinued operations, (v) stock-based
compensation expense, (vi) net loss attributable to other non-recurring expenses
of the Company and its Subsidiaries reducing such Consolidated Net Income which
does not represent a cash item in such period or any future period, (vii) loss
from the Asset Sales, and (viii) extraordinary losses, and minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) federal, state, local and foreign income tax credits of the Company and its
Subsidiaries for such period, (ii) all non-cash items increasing Consolidated
Net Income for such period (which, for the avoidance of doubt, shall not include
revenue invoiced as accounts receivable, revenue accruals, all gains and income
earned, accretion of deferred revenues or income, or reversals of expense
accruals), (iii) non-cash gains from the Asset Sales, (iv) income from
discontinued operations and (v) extraordinary gains.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

53



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent or lease expense of the Company and its Subsidiaries with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.

“Consolidated Leverage Ratio” means, on any date of determination, the ratio of
(a) Total Debt as of such time to (b) Consolidated Adjusted EBITDA for the last
day of the four fiscal quarter period immediately preceding the date of
determination.

“Consolidated Net Income” means, for any period, the net income of the Company
for such period, as reported in the financial statements delivered pursuant to
paragraph 5A(i) or (ii), as applicable.

“Default” shall mean any of the events specified in paragraph 8A, whether or not
any requirement for such event to become an Event of Default has been satisfied.

“Default Rate” shall mean, at any time upon the occurrence of an Event of
Default and until such Event of Default has been cured or waived in writing, a
rate of interest per annum from time to time equal to the lesser of (i) the
maximum rate permitted by applicable law and (ii) 11.50%.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the maturity date of the Notes and (b) the date on which there are no
Senior Obligations outstanding.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary incorporated or organized under
the laws of the United States of America, any state thereof, or the District of
Columbia.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

54



--------------------------------------------------------------------------------

“Earth Station” shall mean any earth station (gateway) licensed for operation by
the FCC or by a Governmental Authority outside of the United States that is
owned and operated by the Company or any of its Subsidiaries.

“Employee Benefit Plan” shall mean any employee benefit plan within the meaning
of Section 3(3) of ERISA (a) which is maintained for former or current employees
of any Note Party or any Subsidiary or has at any time within the preceding six
(6) years been maintained for former or current employees of any Note Party or
any current or former Subsidiary or (b) with respect to which any Note Party or
Subsidiary contributes or may have any obligation to contribute or any other
liability.

“Environmental Claims” shall mean claims, liabilities, Liens, monetary
obligations, damages, punitive damages, fines, penalties, costs, expenses,
investigations, litigation, administrative proceedings, judgments or orders
relating to Hazardous Materials.

“Environmental Laws” shall mean any present or future federal, foreign, state or
local law, rule, regulation, ordinance policy and procedure or order relating to
pollution, waste, disposal or the protection of human health or safety, plant
life or animal life, natural resources or the environment.

“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Exchange Act).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute and all rules and
regulations promulgated thereunder.

“ERISA Affiliate” shall mean as applied to any Note Party, any Person who is a
member of a group which is under common control with any Note Party, who
together with any Note Party is treated as a single employer within the meaning
of Section 414(b) and (c) of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to any Pension
Benefit Plan; (ii) the withdrawal of any Note Party or any ERISA Affiliate from
any Pension Benefit Plan during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA; (iii) the
providing of notice of intent to terminate any Pension Benefit Plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the institution
by the PBGC of proceedings to terminate any Pension Benefit Plan or
Multiemployer Plan; (v) any event or condition which would reasonably be
expected to (a) constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension
Benefit Plan, (b) result in the termination of a Multiemployer Plan pursuant to
Section 4041A of ERISA or (c) result in the imposition of any Lien on the assets
of any Note Party or any ERISA Affiliate by operation of Section 4068 of ERISA;
(vi) the partial or complete withdrawal within the meaning of Sections 4203 and
4205 of ERISA of any Note Party or any ERISA Affiliate from a Multiemployer
Plan; or (vii) the payment by any Note Party or any ERISA Affiliate of any
Withdrawal Liability to a Multiemployer Plan.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

55



--------------------------------------------------------------------------------

“Event of Default” shall mean any of the events specified in paragraph 8A;
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Account” means any payroll, trust and tax withholding accounts used
exclusively for such purposes and so long as no other funds are comingled in
such payroll, trust and tax withholding accounts, or any deposit account
maintained in a foreign jurisdiction to the extent expressly permitted by
paragraph 6M(i)(2).

“Executive Order No. 13224” shall mean Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“FCC” shall mean the Federal Communications Commission (or any successor
Governmental Authority).

“Fiscal Quarter” shall mean a fiscal quarter of the Company comprising a three
month period ending on March 31, June 30, September 30 or December 31.

“Fiscal Year” shall mean a fiscal year of the Company.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto, and (v) all regulations promulgated by any applicable
Governmental Authority pursuant to any of the foregoing.

“Foreign Activities Laws” shall have the meaning specified in paragraph 9K.

“Foreign Purchaser” shall mean any Purchaser that is organized under the laws of
a jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Guarantor” means any Foreign Subsidiary that guarantees
Indebtedness of the Company or a Domestic Subsidiary (for which the Company or
such Domestic Subsidiary is the primary obligor).

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

56



--------------------------------------------------------------------------------

“Governmental Authority” shall mean (i) any international, foreign, federal,
state, county or municipal government, or political subdivision thereof,
(ii) any governmental or quasi-governmental agency, authority, board, bureau,
commission, department, instrumentality or public body or (iii) any court or
administrative tribunal of competent jurisdiction.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guarantee” shall mean, with respect to any Person, any obligation, contingent
or otherwise, of such Person directly or indirectly guaranteeing any
Indebtedness or other obligation of any other Person or in any manner providing
for the payment of any Indebtedness of any other Person or otherwise protecting
the holder of such Indebtedness against loss (whether by agreement to keep-well,
to purchase assets, goods, securities or services, to take-or-pay, or to
maintain financial statement condition or otherwise); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
correlative meaning.

“Guarantors” shall mean (a) each Domestic Subsidiary of the Company as of the
Date of Closing, (b) each Foreign Subsidiary Guarantor, and (c) any other Person
who may hereafter guarantee payment or performance of the whole or any part of
the Senior Obligations.

“Guaranty Agreement” shall mean the Guaranty Agreement, dated as of the Date of
Closing, executed and delivered by one or more Guarantors, in form, scope and
substance satisfactory to the Required Holders, as the same may be amended,
restated, supplemented or otherwise modified from time to time (including by any
supplement thereto executed and delivered after the date hereof pursuant to
paragraph 5I in order to effect the subsequent joinder of any Subsidiary of the
Company).

“Hazardous Materials” shall mean all or any of the following: (a) substances
that are defined or listed in, or otherwise classified pursuant to, any
Environmental Laws or regulations as “hazardous substances”, “hazardous
materials”, “hazardous wastes”, “toxic substances” or any other formulation
intended to define, list or classify substances by reason of deleterious
properties such as ignitability, corrosivity, reactivity, carcinogenicity, or
toxicity; (b) oil, petroleum or petroleum derived substances, natural gas,
natural gas liquids or synthetic gas and drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; and (d) asbestos in any form or
electrical equipment which contains any oil or dielectric fluid containing
polychlorinated biphenyls.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

57



--------------------------------------------------------------------------------

“Improved Mortgaged Property” shall have the meaning specified in paragraph 9E.

“including” shall mean, unless the context clearly requires otherwise,
“including without limitation”.

“Indebtedness” means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, surety or other bonds and similar instruments; (c) all
obligations under Capital Leases; (d) all obligations under Synthetic Leases;
(e) all Indebtedness (as defined in the other clauses of this definition) of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien on any property of such
Person, whether or not such Indebtedness is assumed by such Person, but limited
to the lesser of the fair market value of such property and the amount of the
obligation so secured; (f) all Indebtedness (as defined in the other clauses of
this definition) of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the Indebtedness (howsoever such
assurance shall be made) to the extent of the lesser of the amount of such
Indebtedness and the maximum stated amount of such guarantee or assurance
against loss; (g) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position of others excluding ordinary
operating expenses, or to purchase the Indebtedness of others; (h) any
Indebtedness of a partnership for which such Person is liable either by
agreement, by operation of law or by a governmental requirement but only to the
extent of such liability; (i) any advances under any factoring arrangement for
financing purposes; (j) all Hedging Obligations; and (k) Disqualified Capital
Stock. For the avoidance of doubt, Indebtedness does not include the following
items to the extent incurred in the ordinary course of business: capital
expenditures, accounts payable, accruals, employee obligations, accruals of
employee fringe benefits or separation benefits, accruals for commissions or
revenue sharing expense, warranty obligations, accrued taxes, deferred income
tax liabilities, customer deposits, deferred rent expense, and deferred
revenues. Further for the avoidance of doubt, Indebtedness does not include
inter-company loans, or advances, that are eliminated upon consolidation of the
Company.

“Indemnified Parties” shall have the meaning specified in paragraph 12R.

“Institutional Investor” shall mean any insurance company, commercial,
investment or merchant bank, finance company, mutual fund, registered money or
asset manager, savings and loan association, credit union, registered investment
advisor, pension fund, investment company, licensed broker or dealer that is a
“qualified institutional buyer” (as such term is defined under Rule 144A
promulgated under the Securities Act, or any successor law, rule or regulation).

“Intercompany Subordination Agreement” shall mean a subordination agreement by
and among the Company and its Subsidiaries for the benefit of the holders of
Senior Obligations, in form and substance satisfactory to the Purchasers,
pursuant to which obligations between and among the Company and its Subsidiaries
shall be subordinated to the Senior Obligations.

“IRS” shall mean the United States of America Internal Revenue Service or any
successor thereto.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

58



--------------------------------------------------------------------------------

“Liabilities” shall have the meaning given that term in accordance with GAAP and
shall include, without limitation, Indebtedness.

“License Subsidiary” shall mean ORBCOMM License Corp. and any other direct or
indirect single purpose Subsidiary of the Company, the sole business and
operations of which single purpose Subsidiary is to hold one or more
Communications Licenses.

“Lien” shall mean any lien (statutory or otherwise), mortgage, deed of trust,
pledge, security interest, charge or encumbrance of any kind, whether voluntary
or involuntary (including any conditional sale or other title retention
agreement, any lease in the nature thereof, any trust, and any agreement to give
any security interest).

“Material Adverse Effect” shall mean a material adverse effect on and/or
material adverse developments with respect to (a) the business, operations,
properties, assets or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Note Parties (taken as a
whole) to perform their obligations under the Senior Note Documents, (c) a
material impairment of the enforceability or priority of the Collateral Agent’s
Liens with respect to any material portion of the Collateral, (d) the legality,
validity, binding effect, or enforceability against a Note Party of a Senior
Note Document to which it is a party, or (e) the rights, remedies and benefits
available to, or conferred upon, the Collateral Agent and any holder of the
Notes.

“Material Communications License” shall mean any Communications License, the
loss, revocation, modification, non-renewal, suspension or termination of which,
could be reasonably expected to have a Material Adverse Effect.

“Material Contract” shall mean any contract or other arrangement to which the
Company or any its Subsidiaries is a party (other than the Senior Note
Documents) or by which any of their respective properties may be bound for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect and the entry into which would be
required to be reported on Form 8-K.

“Moody’s” shall mean Moody’s Investors Services, Inc.

“Mortgaged Property” shall mean the real property owned or leased by any Note
Party as described on Schedule 5B.

“Mortgage Policies” shall have the meaning specified in paragraph 5B.

“Mortgages” shall mean each of the mortgages, deeds of trust, leasehold
mortgages, leasehold deeds of trust, collateral assignments of leases or other
real estate security documents delivered by any Note Party to the Collateral
Agent, on behalf of the Collateral Agent and the holders of the Notes, with
respect to Mortgaged Property or Additional Mortgaged Property, all in form and
substance reasonably satisfactory to the Collateral Agent and the Required
Holders.

“Multiemployer Plan” shall mean any plan that is a “multiemployer plan” (as such
term is defined in Section 4001(a)(3) of ERISA) to which any Note Party or any
ERISA Affiliate contributes or accrues an obligation to contribute or with
respect to which any of them have any liability, or has within the past six
(6) years had any obligation or liability to make contributions.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

59



--------------------------------------------------------------------------------

“Multiple Employer Plan” shall mean a Pension Benefit Plan which has two or more
contributing sponsors (including any Note Party or any ERISA Affiliate) at least
two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Note Parties” shall mean, collectively, the Company and each of its
Subsidiaries which is a party to the Guaranty Agreement, the Security Agreement
or any other Security Document (other than any Foreign Subsidiary that executes
a Security Document solely in its capacity as an issuer of Equity Interests
being pledged thereunder).

“Note Parties’ Accountants” shall mean KPMG, LLP, or any other firm of
independent public accountants of recognized national standing.

“Notes” shall have the meaning specified in paragraph 1.

“OFAC” shall have the meaning specified in paragraph 9K

“OFAC Sanctions Laws” shall have the meaning specified in paragraph 9R.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” shall mean a certificate signed in the name of the
Company by the Chief Executive Officer, the President, one of the Vice
Presidents, the Secretary or the Chief Financial Officer.

“Other Material Indebtedness” shall have the meaning specified in paragraph
8A(iii).

“PATRIOT Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Title IV of ERISA, or any successor agency or other Governmental Authority
succeeding to the functions thereof.

“Pension Benefit Plan” shall mean, at any time, any employee benefit plan within
the meaning of Section 3(3) of ERISA (including a Multiple Employer Plan, but
not a Multiemployer Plan) which is covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code and either (i) is
maintained by a Note Party or any current or former ERISA Affiliate; or (ii) has
at any time within the preceding six (6) years been maintained by a Note Party
or any entity which was at such time an ERISA Affiliate or former ERISA
Affiliate for employees of any Note Party or of any entity which was at such
time an ERISA Affiliate or former ERISA Affiliate.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

60



--------------------------------------------------------------------------------

“Permitted Acquired Assets” means (i) a business primarily engaged in offering
wireless data communication services, including for the purpose of tracking
and/or monitoring fixed or mobile assets, the business of designing,
manufacturing or distributing modems that operate on such services, or any
business which is reasonably related or ancillary thereto or (ii) assets useful
in a business described in clause (i).

“Permitted Acquisitions” means any acquisition in the form of acquisitions of
all or substantially all of the business, a line of business (whether by the
acquisition of Equity Interests, assets or any combination thereof) or assets of
any other Person if each such acquisition meets all of the following
requirements:

(a) no less than fifteen (15) Business Days prior to the proposed closing date
of such acquisition, the Company shall have delivered written notice of such
acquisition to the Collateral Agent and each holder of any Notes, which notice
shall include the proposed closing date of such acquisition;

(b) such acquisition shall have been approved by the board of directors (or
equivalent governing body, if any) of the Person to be acquired;

(c) the Person, business or assets to be acquired shall be Permitted Acquired
Assets;

(d) no Change of Control shall have been effected thereby;

(e) either (i) the EBITDA of the entity to be acquired for the four fiscal
quarters ending on the last day of the fiscal quarter immediately preceding the
date of determination is less than negative $3,000,000 or (ii) the Consolidated
Leverage Ratio on a pro forma basis (as of the date of the acquisition and after
giving effect thereto and any Indebtedness incurred in connection therewith)
shall not exceed 4.5 to 1.0;

(f) no later than five (5) Business Days prior to the proposed closing date of
such acquisition the Company, to the extent requested by the Required Holders,
(A) shall have delivered to each holder of any Notes, promptly upon the
finalization thereof copies of substantially final documents with respect to
such Permitted Acquisition, and (B) shall have delivered to, or made available
for inspection by, any holder of Notes, substantially complete diligence
information with respect to such Permitted Acquisition;

(g) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such acquisition;

(h) if requested by the Required Holders, the Company shall have provided each
holder of Notes with (A) historical financial statements for the last three
fiscal years (or, if less, the number of years since formation) of the Person or
business to be acquired (audited if available without undue cost or delay) and
unaudited financial statements thereof for the most recent interim period which
are available, (B) updated projections for the Company after giving effect to
such transaction, (C) a copies of all material documentation pertaining to such
transaction, and (D) all such other information and data relating to such
transaction or the Person or business to be acquired as may be reasonably
requested by the the Required Holders to the extent reasonably available; and

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

61



--------------------------------------------------------------------------------

(i) the Company shall have (i) delivered to each holder of any Notes, a
certificate of a Responsible Officer certifying that all of the requirements set
forth above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition and (ii) provided such other
documents and other information as may be reasonably requested by the Required
Holders in connection with such purchase or other acquisition.

“Permitted Business” means the business in which the Company and its
Subsidiaries were engaged on the Date of Closing and any businesses which are
reasonably related or ancillary thereto.

“Permitted Encumbrances” shall mean the following types of Liens: (a) Liens
(other than Liens relating to Environmental Claims or ERISA) for taxes,
assessments or other governmental charges or levies not yet due and payable;
(b) statutory Liens of landlords, carriers, warehousemen, mechanics, vendors,
materialmen and other similar liens imposed by law, which are incurred in the
ordinary course of business and which, if they secure obligations that are more
than thirty (30) days delinquent, are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings); (c) Liens (other than any Lien imposed by ERISA) incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money); provided that, for the avoidance of doubt, any grant of a security
interest under the UCC in the Collateral shall not be permitted under this
sub-clause (c); (d) any Lien in existence on the Date of Closing and set forth
on Schedule 6E and any Lien granted as a replacement or substitute therefor;
provided that any such replacement or substitute Lien does not secure an
aggregate amount of Indebtedness, if any, greater than that secured on the Date
of Closing and (does not encumber any property other than the property subject
thereto on the Date of Closing; (e) zoning restrictions, easements, licenses,
reservations, provisions, covenants, waivers, rights-of-way, restrictions, minor
irregularities of title (and with respect to leasehold interests, mortgages,
obligations, Liens and other encumbrances incurred, created, assumed or
permitted to exist and arising by, through or under a landlord, ground lessor or
owner of the leased property, with or without consent of the lessee) and other
similar charges or encumbrances with respect to real property not interfering in
any material respect with the ordinary conduct of the business of any Note Party
and which do not secure obligations for payment of money; (f) Liens on cash
collateral securing Indebtedness permitted by clause (iv) of paragraph 6A;
(g) precautionary financing statements filed in connection with operating
leases; (h) Liens in favor of the Collateral Agent; (i) Liens on Working Capital
Facility Collateral permitted by the Working Capital Facility Intercreditor
Agreement and securing Indebtedness incurred pursuant to the Working Capital
Facility; (j) Liens arising out of judgments, attachments or awards not
resulting in a Default and in respect of which the Company or its Subsidiaries
shall in good faith be prosecuting an appeal or proceedings for review in
respect of which there shall be secured a subsisting stay of execution pending
such appeal or proceedings, (k) leases and subleases of Real Property granted by
to third parties that do not, individually or in the aggregate, (A) interfere in
any material respect with the ordinary conduct of the business of the Company or
its Subsidiaries or (B) materially impair the use (for its intended purposes),
(l) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any
Subsidiary in the ordinary course of business, (m) Liens on cash and Cash
Equivalents securing cash collateralized letters of credit or performance bonds
to the extent such Indebtedness is permitted by paragraph 6A(v), (n) licenses of
intellectual property granted by the Company or any Subsidiary in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Company and its Subsidiaries, (o) Liens existing with
respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Company or any Subsidiary securing credit card and vendor
credit programs not in excess of $500,000 in the aggregate, (p) Liens securing
Indebtedness permitted under paragraph 6A(vii), (q) Liens on assets of
Subsidiaries acquired after the Closing Date in a transaction permitted
hereunder provided such Liens were not created in connection with, or in
contemplation of, such acquisition and (r) Liens on deposit or securities
accounts of account banks or Securities Intermediaries securing customary fees
and charges of such bank or intermediary.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

62



--------------------------------------------------------------------------------

“Person” shall mean and include natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof.

“Prepayment Premium” shall mean, with respect to any Note:

(A) In the case of paragraphs 4A and 4C (with respect to prepayments pursuant to
paragraph 4G) and 8A, the percentage set forth opposite the applicable period
below in which the Settlement Date occurs multiplied by the principal amount of
such Note to be prepaid:

 

Period

   Percentage  

January 4, 2013 through January 3, 2015

     4 % 

January 4, 2015 through January 3, 2016

     3 % 

January 4, 2016 through January 3, 2017

     2 % 

January 4, 2017 and thereafter

     0 % 

(B) In the case of paragraph 4B, the percentage set forth opposite the
applicable period below in which the Settlement Date occurs multiplied by the
principal amount of such Note to be prepaid:

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

63



--------------------------------------------------------------------------------

Period

   Percentage  

January 4, 2013 through January 3, 2017

     1 % 

January 4, 2017 and Thereafter

     0 % 

“Proposed COC Prepayment Date” shall have the meaning specified in paragraph 4B.

“Proposed Other Prepayment Date” shall have the meaning specified in paragraph
4C.

“Pro Forma” shall mean the pro forma financial statements referred to in
paragraph 3H(i).

“Pro Rata Portion” shall have the meaning specified in paragraph 4C.

“Purchaser” shall mean each of the Persons named on the attached Purchaser
Schedule.

“Required Holders” shall mean the holder or holders of greater than fifty
percent (50%) of the aggregate principal amount of the Notes from time to time
outstanding (exclusive of any Notes then owned by the Company or any Subsidiary
or any of their respective Affiliates).

“Responsible Officer” shall mean any chief executive officer, chief financial
officer, chief accounting officer, treasurer or executive vice president of the
Company.

“Restricted Junior Payment” shall mean: (a) any dividend or other distribution,
direct or indirect, on account of any Equity Interests of the Company or any of
its Subsidiaries now or hereafter outstanding, except a dividend payable solely
in shares of that class of Equity Interest to the holders of that class; (b) any
redemption, conversion, exchange, retirement, defeasance, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interests of the Company or any of its Subsidiaries now or hereafter
outstanding, or the issuance of a notice of an intention to do any of the
foregoing; (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any Equity
Interests of the Company or any of its Subsidiaries now or hereafter
outstanding; (d) any director fee paid to any member of the board of directors
(or similar governing body) of the Company or any of its Subsidiaries who is
also an employee of the Company or any of its Subsidiaries; (e) any payment by
the Company or any Subsidiary of any management, consulting or similar fees to
any Affiliate of the Company or any of its Subsidiaries, whether pursuant to a
management agreement or otherwise; and (f) any voluntary prepayment of any other
Indebtedness of the Company or any of its Subsidiaries (other than the Notes and
the Working Capital Facility) not otherwise expressly permitted above.

“Satellite(s)” means any and all satellites of any kind or character (whether
geostationary or non-geostationary, low-earth orbit or otherwise), owned by,
leased to or for which a contract to purchase has been entered into by, the
Company or any of its Subsidiaries, whether such satellite is in the process of
manufacture, has been delivered for launch or is in orbit (whether or not in
operational service).

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

64



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill
Companies, Inc.

“SDN List” shall have the meaning specified in paragraph 9K.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Agreement” shall mean the First Lien Pledge and Security Agreement,
dated as of even date herewith and executed and delivered by the Company and the
grantors thereto, in favor of the Collateral Agent, in form, scope and substance
satisfactory to the Required Holders, as the same may be amended, restated,
supplemented or otherwise modified from time to time (including, without
limitation, by any supplement thereto executed and delivered after the date
hereof pursuant to paragraph 5I in order to effect the joinder of any subsequent
grantors thereto).

“Security Documents” shall mean the Security Agreement, the Guaranty Agreement,
the Collateral Agency Agreement, the Mortgages, the Account Control Agreements,
all Intercompany Subordination Agreements, and all other mortgages, deeds of
trust, assignments, pledges, financing statements, lien entry forms, collateral
assignments of insurance policies, notices, documents and other writings
executed by or on behalf of the Note Parties and delivered from time to time in
favor of the Collateral Agent for the benefit of the holders of the Notes in
order to secure the Senior Obligations and any and all amendments, supplements
or other modifications thereto.

“Senior Note Documents” shall mean this Agreement, the Notes, the Security
Documents, and all other instruments, certificates, documents and other writings
now or hereafter executed and delivered by the Company, any Subsidiary or any
other Person pursuant to or in connection with any of the foregoing or any of
the transactions contemplated thereby, and any and all amendments, supplements
and other modifications to any of the foregoing.

“Senior Obligations” shall mean all obligations, liabilities and indebtedness of
every nature of each Note Party from time to time owed to the Collateral Agent,
the holders of the Notes under the Senior Note Documents (whether incurred
before or after (a) January 4, 2018, (b) the acceleration of the Notes pursuant
to paragraph 8A, or (c) payment in full of all of the Senior Obligations)
including, without limitation, the principal amount of all debts, claims and
indebtedness, accrued and unpaid interest and all fees, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and/or from time to time hereafter owing, due or payable including, without
limitation, all interest, fees, cost and expenses accrued or incurred after the
filing of any petition under any Bankruptcy Law (regardless of whether allowed
or allowable in whole or in part as a claim therein). Without limiting the
generality of the foregoing, the Senior Obligations of each Note Party under the
Senior Note Documents include payment of any Prepayment Premium.

“Settlement Date” shall mean, with respect to the principal of any Note that is
to be prepaid pursuant to paragraph 4A, 4B, 4C, 4F or 4G, the date on which such
principal is to be prepaid pursuant to paragraph 4A, 4B, 4C, 4F or 4G or has
become or is declared to be immediately due and payable pursuant to paragraph
8A, as the context requires.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

65



--------------------------------------------------------------------------------

“Solvent” shall mean, with respect to any Person as of the date of any
determination, that on such date, after taking into account the amount of any
investment or other support provided by the parent of such Person, (i) the fair
value of the property of such Person (both at fair valuation and at present fair
saleable value) is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that is probable and reasonably estimated to become an actual or matured
liability.

“Source” shall have the meaning specified in paragraph 10B.

“Sources and Uses of Funds Statement” shall mean the sources and uses of funds
statement, dated as of the Date of Closing, provided by the Company to the
Purchasers and setting forth the sources and uses of the funds used to effect
the Transactions.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
ordinary voting power (irrespective of whether or not at the time Equity
Interests of any other class or classes of such Person shall have or might have
voting power by reason of the happening of any contingency) are, as of such
date, controlled, or, (b) in the case of a partnership, (i) the sole general
partner or managing general partner of which is such Person and/or one or more
subsidiaries of such Person or (ii) the only general partners of which are such
Person and/or one or more subsidiaries of such Person.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Note Party” means any Note Party that is a Subsidiary of the
Company.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
office.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the property subject to such operating lease upon expiration
or early termination of such lease.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

66



--------------------------------------------------------------------------------

“Total Debt” shall mean, as of any date of determination, the aggregate amount
of all Indebtedness of the Company and its Subsidiaries, excluding any
Indebtedness that is cash collateralized, committed but undrawn amounts and
excluding any non-cash obligations under FASB ASC 815, determined on a
consolidated basis in accordance with GAAP. In addition, Total Debt shall
exclude amounts due, if any, under the non-interest bearing Promissory Note
dated January 22, 2002, of ORBCOMM Europe LLC, as Borrower in favor of OHB
Systems AG in the principal amount of €1,138,410 payable solely from
Distributable Profits (as defined in such Promissory Note).

“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.

“Transactions” shall mean the transactions contemplated by the Senior Note
Documents.

“Transferee” shall mean any permitted transferee of all or any part of any Note
purchased by any Purchaser under this Agreement.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital Facility” shall mean an inventory and accounts receivable-based
loan facility between the Working Capital Facility Lender and the Company in an
aggregate principal amount not to exceed $15,000,000 and documented in form,
scope and substance satisfactory to the Required Holders.

“Working Capital Facility Collateral” shall mean all inventory and accounts
receivable of the Company and its Subsidiaries and all cash proceeds thereof.

“Working Capital Facility Intercreditor Agreement” shall mean an intercreditor
and collateral agreement, which shall be in form, scope and substance
satisfactory to the Purchasers in their sole discretion, among the Collateral
Agent, the Purchasers and the Working Capital Facility Lender, pursuant to which
(i) the Working Capital Facility Lender shall be acknowledged to have a
first-priority lien and security interest on all Working Capital Facility
Collateral, and (ii) the holders of the Notes shall be acknowledged to have a
second-priority lien and security interest on all Working Capital Facility
Collateral and a first-priority lien on all other assets of the Company and its
Domestic Subsidiaries.

“Working Capital Facility Lender” means the lender under the Working Capital
Facility.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

67



--------------------------------------------------------------------------------

11B. Accounting and Legal Principles, Terms and Determinations. All accounting
terms used herein which are not expressly defined in this Agreement have the
meanings respectively given to them in accordance with GAAP. Except as otherwise
specifically provided herein, (i) all computations made pursuant to this
Agreement shall be made in accordance with GAAP, and (ii) all financial
statements shall be prepared in accordance with GAAP. For purposes of
determining compliance with the financial covenants contained in this Agreement,
any election by the Company to measure any Indebtedness for borrowed money using
fair value (as permitted by Accounting Standard Codification Topic No. 825-10-25
– Fair Value Option or any similar accounting standard) shall be disregarded and
such determination shall be made as if such election had not been made.

PARAGRAPH 12. MISCELLANEOUS.

12. Miscellaneous.

12A. Note Payments. So long as any Purchaser shall hold any Note, the Company
will make payments of principal of, interest on, and any Prepayment Premium
payable with respect to, such Note (subject to any deduction or withholding
required by law), which comply with the terms of this Agreement, by wire
transfer of immediately available funds for credit (not later than 3:00 pm, New
York City time, on the date due) to such Purchaser’s account or accounts as
specified in the Purchaser Schedule attached hereto, or such other account or
accounts in the United States as such Purchaser may designate in writing,
notwithstanding any contrary provision herein or in any Note with respect to the
place of payment. Each Purchaser agrees that, before disposing of any Note, it
will make a notation thereon (or on a schedule attached thereto) of all
principal payments previously made thereon and of the date to which interest
thereon has been paid. The Company agrees to afford the benefits of this
paragraph 12A to any Transferee which shall have made the same agreement as the
Purchasers have made in this paragraph 12A. No holder shall be required to
present or surrender any Note or make any notation thereon, except that upon
written request of the Company made concurrently with or reasonably promptly
after payment or prepayment in full of any Note, the applicable holder shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office.

12B. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Company agrees to pay, and save the Purchasers, the Collateral
Agent and any Transferees harmless against liability for the payment of the
following:

(i) (a) all stamp and documentary taxes and similar charges, (b) costs of
obtaining private placement numbers for the Notes and (c) fees and expenses of
brokers, agents, dealers, investment banks or other intermediaries or placement
agents (other than those, if any, retained by a Purchaser or Transferee in
connection with its purchase of the Notes), in each case as a result of the
execution and delivery of this Agreement or the issuance of the Notes;

(ii) all document production and duplication charges and the fees and expenses
of the firms engaged as special counsel by the Collateral Agent, the Purchasers
or such Transferees in connection with (a) this Agreement and the transactions
contemplated hereby and (b) any subsequent proposed waiver, amendment or
modification of, or proposed consent under, this Agreement or the other Senior
Note Documents, in each case, requested by the Company, whether or not the
proposed action shall be effected or granted;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

68



--------------------------------------------------------------------------------

(iii) Following the occurrence of any Default or Event of Default, the costs and
expenses, including attorneys’ (provided unless an actual or perceived legal
conflict exists, the holders will share a single legal counsel), insurance
consultants’ and financial advisory fees, incurred by the Purchasers, the
Collateral Agent or such Transferees in enforcing (or determining whether or how
to enforce) any rights under this Agreement, the Notes or the other Senior Note
Documents or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the other Senior
Note Documents or the transactions contemplated hereby or thereby, or by reason
of the Purchasers’ or such Transferees’ having acquired any Note, including
without limitation costs and expenses incurred in any workout, restructuring or
renegotiation proceeding or bankruptcy case; and

(iv) any judgment, liability, claim, order, decree, cost, fee, expense, action
or obligation (other than any taxes except as described in Section 12(b)(i)
hereof) resulting from the consummation of the transactions contemplated hereby,
including the use of the proceeds of the Notes by the Company.

The obligations of the Company under this paragraph 12B shall survive the
transfer of any Note or portion thereof or interest therein by any Purchaser or
any Transferee, the payment of any Note, the enforcement, amendment or waiver of
any provision of this Agreement or the other Senior Note Documents, and the
termination of this Agreement or any of the other Senior Note Documents.

12C. Consent to Amendments. This Agreement and any of the other Senior Note
Documents may be amended, and the Company may take any action herein prohibited,
or omit to perform any act herein required to be performed by it, if the Company
shall obtain the written consent to such amendment, action or omission to act,
of the Required Holders except that, without the written consent of the holder
or holders of all Notes at the time outstanding, no amendment to this Agreement
shall change the maturity of any Note, or change the principal of, or the rate,
method of computation, time, manner, place or method of payment of interest
(other than Default Interest) on or any Prepayment Premium payable with respect
to, any Note, or affect the time, amount, allocation, manner, place or method of
any prepayments, or allow for the release of all or substantially all of the
Collateral, or change the proportion of the principal amount of the Notes
required with respect to any consent, amendment, waiver or declaration. Each
holder of any Note at the time or thereafter outstanding shall be bound by any
consent authorized by this paragraph 12C, whether or not such Note shall have
been marked to indicate such consent, but any Notes issued thereafter may bear a
notation referring to any such consent. No course of dealing between the Company
and the holder of any Notes nor any delay in exercising any rights hereunder or
under any Notes shall operate as a waiver of any rights of any holder of such
Notes. The Company will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
paragraph 12C to each holder of outstanding Notes promptly following the date on
which it is executed and delivered by, or receives the consent or approval of,
the requisite holders of Notes. The Company will not directly or indirectly pay,
offer to pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, or grant any security, to
any holder of Notes as consideration for or as an inducement to the entering
into by any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof or of any other Senior Note Document unless such remuneration
is concurrently offered on the same terms, ratably to each holder of Notes then
outstanding. As used herein and in the Notes, the term “this Agreement” and
references thereto shall mean this Agreement as it may from time to time be
amended, supplemented or otherwise modified.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

69



--------------------------------------------------------------------------------

12D. Form, Registration, Transfer and Exchange of Notes; Lost Notes. The Notes
are issuable as registered notes without coupons in denominations of at least
$1,000,000, except as may be necessary to (i) reflect any principal amount not
evenly divisible by $1,000,000 or (ii) enable the registration of transfer by a
holder of its entire holding of Notes. The Company shall keep at its principal
office a register in which the Company shall provide for the registration of
Notes and of transfers of Notes. Upon surrender for registration of transfer of
any Note at the principal office of the Company, the Company shall, at its
expense, execute and deliver one or more new Notes of like tenor and of a like
aggregate principal amount, registered in the name of such Transferee or
Transferees; provided that, no such Transferee shall be a Competitor or
controlled by a Competitor and each Transferee shall make the representations
and warranties in paragraph 10 hereof. At the option of the holder of any Note,
such Note may be exchanged for other Notes of like tenor and of any authorized
denominations, of a like aggregate principal amount, upon surrender of the Note
to be exchanged at the principal office of the Company. Whenever any Notes are
so surrendered for exchange, the Company shall, at its expense, execute and
deliver the Notes which the holder making the exchange is entitled to receive.
Every Note surrendered for registration of transfer or exchange shall be duly
endorsed, or be accompanied by a written instrument of transfer duly executed,
by the holder of such Note or such holder’s attorney duly authorized in writing.
Any Note or Notes issued in exchange for any Note or upon transfer thereof shall
carry the rights to unpaid interest and interest to accrue which were carried by
the Note so exchanged or transferred, so that neither gain nor loss of interest
shall result from any such transfer or exchange. Upon receipt of written notice
from the holder of any Note of the loss, theft, destruction or mutilation of
such Note and, in the case of any such loss, theft or destruction, upon receipt
of such holder’s unsecured indemnity agreement, or in the case of any such
mutilation upon surrender and cancellation of such Note, the Company will make
and deliver a new Note, of like tenor, in lieu of the lost, stolen, destroyed or
mutilated Note.

12E. Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of and interest on such Note and for all other
purposes whatsoever, whether or not such Note shall be overdue, and the Company
shall not be affected by notice to the contrary. Subject to the preceding
sentence, the holder of any Note may from time to time grant participations in
such Note to any Person on such terms and conditions as may be determined by
such holder in its sole and absolute discretion; provided that any such
participation shall be in an amount of at least $1,000,000 or, if less, the
outstanding principal amount of such Note and no such participation may be
granted to any person that would not be a permitted Transferee pursuant to
paragraph 12D.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

70



--------------------------------------------------------------------------------

12F. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or in the other Senior Note
Documents or otherwise made in writing by or on behalf of the Company and its
Subsidiaries in connection herewith and therewith shall survive the execution
and delivery of this Agreement, the Notes and the other Senior Note Documents,
the transfer by any Purchaser of any Note or portion thereof or interest therein
and the payment of any Note, and may be relied upon by any Transferee,
regardless of any investigation made at any time by or on behalf of any
Purchaser or any Transferee. Subject to the preceding sentence, this Agreement,
the Notes and the other Senior Note Documents embody the entire agreement and
understanding between the Purchasers, the Company and its Subsidiaries and
supersede all prior agreements and understandings relating to the subject matter
hereof.

12G. Successors and Assigns. All covenants and other agreements contained in
this Agreement by or on behalf of any of the parties hereto shall bind and inure
to the benefit of the respective successors and assigns of the parties hereto
(including any Transferee) whether so expressed or not. No other Person (except
for (i) the Collateral Agent and (ii) the Indemnified Parties) shall have or be
entitled to assert rights or benefits hereunder.

12H. Notices. All notices or other communications provided for hereunder (except
for the telephonic notices required under paragraphs 4A, 4B and 4C) shall be in
writing addressed to the respective party as set forth below and may be
personally served, faxed, telecopied or sent by nationwide overnight delivery
service (with charges prepaid) or United States mail and shall be deemed to have
been given: (i) if delivered in person, when delivered; (ii) if delivered by fax
or telecopy, on the date of transmission if transmitted on a Business Day before
4:00 p.m. New York City time or, if not, on the next succeeding Business Day;
(iii) if delivered by overnight courier, two (2) days after delivery to such
courier properly addressed; or (iv) if by United States mail, four (4) Business
Days after depositing in the United States mail, with postage prepaid and
properly addressed

 

  (1) if to a Purchaser, addressed to it at the address specified for such
communications in the Purchaser Schedule attached hereto, or at such other
address as such Purchaser shall have specified to the Company in writing,

 

  (2) if to any other holder of any Note, addressed to such other holder at such
address as such other holder shall have specified to the Company in writing or,
if any such other holder shall not have so specified an address to the Company,
then addressed to such other holder in care of the last holder of such Note
which shall have so specified an address to the Company, and

 

  (3) if to the Company, to it at 2115 Linwood Avenue, Fort Lee, New Jersey
07024, Attention: Robert Costantini (constantini.robert@orbcomm.com), with a
copy to Chris Le Brun (lebrun.chris@orbcomm.com) or at such other addresses as
the Company shall have specified to the holder of each Note in writing;

provided that any such communication to the Company may also, at the option of
the holder of any Note, be delivered by any other means either to the Company at
its address specified above or to any officer of the Company.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

71



--------------------------------------------------------------------------------

12I. Payments Due on Non-Business Days. Anything in this Agreement or the Notes
to the contrary notwithstanding (but without limiting the requirement in
paragraph 4 that the notice of any optional prepayment specify a Business Day as
the date fixed for such prepayment), any payment of principal of or Prepayment
Premium with respect to, or interest on any Note that is due on a date other
than a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; provided that if the maturity date of any
Note is a date other than a Business Day, the payment otherwise due on such
maturity date shall be made on the next succeeding Business Day and shall
include the additional days elapsed in the computation of interest payable on
such next succeeding Business Day.

12J. Satisfaction Requirement. If any agreement, certificate or other writing,
or any action taken or to be taken, is by the terms of this Agreement required
to be satisfactory to the Purchasers, the holders of the Notes, the Required
Holders or the Collateral Agent, the determination of such satisfaction shall be
made by the Purchasers, the holders of the Notes, the Required Holders or the
Collateral Agent, as the case may be, in the sole and exclusive judgment
(exercised in good faith) of the Person or Persons making such determination.

12K. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH
STATE. This Agreement may not be changed orally, but (subject to the provisions
of paragraph 12C) only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification or discharge is sought.

12L. Waiver of Jury Trial; Consent to Jurisdiction; Limitations of Remedies;
Limitation of Liabilities.

(i) THE COMPANY AND EACH HOLDER OF NOTES HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
OF ANY CLAIM WHICH IS BASED HEREON, OR ARISES OUT OF, UNDER, OR IN CONNECTION
WITH THIS AGREEMENT, THE NOTES OR THE OTHER SENIOR NOTE DOCUMENTS, OR ANY
TRANSACTIONS RELATING HERETO OR THERETO, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF THE COMPANY OR THE
HOLDERS OF THE NOTES. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. THE HOLDERS OF THE NOTES, THE COMPANY ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND
THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN ITS RELATED FUTURE DEALINGS.
THE HOLDERS OF THE NOTES, THE COMPANY FURTHER WARRANTS AND REPRESENTS THAT IT
HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

72



--------------------------------------------------------------------------------

(ii) THE COMPANY HEREBY AGREES THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT, THE NOTES, THE OTHER SENIOR NOTE DOCUMENTS OR ANY
TRANSACTIONS RELATING HERETO OR THERETO, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF THE COMPANY OR THE
HOLDERS OF NOTES SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND THE COMPANY
HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. THE COMPANY
AND EACH HOLDER OF NOTES HEREBY IRREVOCABLY WAIVES ANY OBJECTIONS, INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

(iii) The Company hereby agrees that process may be served on it by certified
mail, return receipt requested, to the addresses pertaining to it as specified
in paragraph 12H or, if the Company shall not maintain an office in New York
City, on its agent appointed pursuant to the last sentence of this clause (iii).
Any and all service of process and any other notice in any such action, suit or
proceeding shall be effective against the Company if given by registered or
certified mail, return receipt requested, or by any other means or mail which
requires a signed receipt, postage prepaid, mailed as provided above. If the
Company shall not maintain an office in New York City, it shall promptly appoint
and maintain an agent qualified to act as an agent for service of process with
respect to the courts specified in clause (ii) of this paragraph 12L, and
acceptable to the Required Holders, as the Company’s authorized agent to accept
and acknowledge on the Company’s behalf service of any and all process which may
be served in any such action, suit or proceeding.

(iv) Nothing in this paragraph 12L shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company or any Subsidiary in the courts of any appropriate jurisdiction or to
enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.

12M. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

73



--------------------------------------------------------------------------------

12N. Descriptive Headings. The descriptive headings of the several paragraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

12O. Counterparts. This Agreement may be executed in any number of counterparts
(or counterpart signature pages), each of which counterparts shall be an
original but all of which together shall constitute one instrument.

12P. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not (i) avoid the occurrence of an Event of Default or Default if such
action is taken or such condition exists or (ii) in any way prejudice an attempt
by the holders to prohibit (through equitable action or otherwise) the taking of
any action by the Company or a Subsidiary which would result in an Event of
Default or Default.

12Q. Maximum Interest Payable. The Company, the Purchasers and any other holders
of the Notes specifically intend and agree to limit contractually the amount of
interest payable under this Agreement, the Notes and all other instruments and
agreements related hereto and thereto to the maximum amount of interest lawfully
permitted to be charged under applicable law. Therefore, none of the terms of
this Agreement, the Notes, any other Senior Note Documents or any instrument
pertaining to or relating to this Agreement, the Notes or any other Senior Note
Documents shall ever be construed to create a contract to pay interest at a rate
in excess of the maximum rate permitted to be charged under applicable law, and
neither the Company, any guarantor nor any other party liable or to become
liable hereunder, under the Notes, any guaranty or under any other instruments
and agreements related hereto and thereto shall ever be liable for interest in
excess of the amount determined at such maximum rate, and the provisions of this
paragraph 12Q shall control over all other provisions of this Agreement, any
Notes, any guaranty or any other instrument pertaining to or relating to the
transactions herein contemplated. If any amount of interest taken or received by
any holder of a Note shall be in excess of said maximum amount of interest
which, under applicable law, could lawfully have been collected by such holder
incident to such transactions, then such excess shall be deemed to have been the
result of a mathematical error by all parties hereto and shall be refunded
promptly by the Person receiving such amount to the party paying such amount,
or, at the option of the recipient, credited ratably against the unpaid
principal amount of the Note held by such holder. All amounts paid or agreed to
be paid in connection with such transactions which would under applicable law be
deemed “interest” shall, to the extent permitted by such applicable law, be
amortized, prorated, allocated and spread throughout the stated term of this
Agreement and the Notes. “Applicable law” as used in this paragraph means that
law in effect from time to time which permits the charging and collection of the
highest permissible lawful, non-usurious rate of interest on the transactions
herein contemplated including laws of the State of New York and of the United
States of America, and “maximum rate” as used in this paragraph means, with
respect to each of the Notes, the maximum lawful, non-usurious rates of interest
(if any) which under applicable law may be charged to the Company from time to
time with respect to such Notes.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

74



--------------------------------------------------------------------------------

12R. Indemnification. The Company agrees:

(i) TO INDEMNIFY EACH HOLDER OF NOTES, THE COLLATERAL AGENT, THE TRUSTEE UNDER
EACH MORTGAGE, AS APPLICABLE, AND EACH OF THEIR AFFILIATES, SUCCESSORS, ASSIGNS
OR TRANSFEREES AND EACH OF THEIR OFFICERS, DIRECTORS, EMPLOYEES, SHAREHOLDERS,
REPRESENTATIVES, AGENTS, ATTORNEYS, ACCOUNTANTS AND EXPERTS (“INDEMNIFIED
PARTIES”) FROM, HOLD EACH OF THEM HARMLESS AGAINST AND PROMPTLY UPON DEMAND PAY
OR REIMBURSE EACH OF THEM FOR, ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES AND
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER (INCLUDING THE FEES AND
DISBURSEMENTS OF A SINGLE COUNSEL FOR SUCH INDEMNIFIED PARTIES (UNLESS AN ACTUAL
OR PERCEIVED CONFLICT EXISTS) IN CONNECTION WITH ANY INVESTIGATIVE,
ADMINISTRATIVE OR JUDICIAL PROCEEDING COMMENCED OR THREATENED) WHICH MAY BE
INCURRED BY OR ASSERTED AGAINST OR INVOLVE ANY OF THEM (WHETHER OR NOT ANY OF
THEM IS DESIGNATED A PARTY THERETO) AS A RESULT OF, ARISING OUT OF OR IN ANY WAY
RELATED TO (A) ANY ACTUAL OR PROPOSED USE BY THE COMPANY OF THE PROCEEDS OF THE
NOTES, (B) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
OTHER SENIOR NOTE DOCUMENTS, (C) THE OPERATIONS OF THE BUSINESS OF THE COMPANY
AND ITS SUBSIDIARIES, (D) THE FAILURE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
TO COMPLY WITH THE TERMS OF THIS AGREEMENT OR ANY OF THE OTHER SENIOR NOTE
DOCUMENTS OR WITH ANY REQUIREMENT OF ANY GOVERNMENTAL AUTHORITY, (E) ANY
INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES SET FORTH IN THIS AGREEMENT OR ANY OTHER SENIOR NOTE
DOCUMENT, (F) ANY ASSERTION THAT THE COMPANY WAS NOT ENTITLED TO RECEIVE THE
PROCEEDS RECEIVED PURSUANT TO THIS AGREEMENT AND THE OTHER SENIOR NOTE
DOCUMENTS, (G) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF MATERIALS OF
ENVIRONMENTAL CONCERN ON OR FROM ANY PROPERTY OWNED, OCCUPIED OR OPERATED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY OR THEIR RESPECTIVE
PROPERTIES, OR (H) ANY OTHER ASPECT OF THE SENIOR NOTE DOCUMENTS OR THE
TRANSACTIONS, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
DISBURSEMENTS OF A SINGLE COUNSEL FOR ALL SIMILARLY SITUATED INDEMNITIES (UNLESS
AN ACTUAL OR PERCEIVED CONFLICT EXISTS)AND ALL OTHER EXPENSES INCURRED IN
CONNECTION WITH INVESTIGATING, DEFENDING OR PREPARING TO DEFEND ANY SUCH ACTION,
SUIT, PROCEEDING (INCLUDING ANY INVESTIGATIONS, LITIGATIONS OR INQUIRIES) OR
CLAIM AND INCLUDING ALL INDEMNITY MATTERS ARISING BY REASON OF THE ORDINARY
NEGLIGENCE OF ANY INDEMNIFIED PARTY (EXCEPT TO THE EXTENT ANY SUCH INDEMNITY
MATTERS HAVE BEEN CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNIFIED PARTY, IT BEING THE INTENT OF THE PARTIES THAT EACH INDEMNIFIED
PARTY SHALL BE INDEMNIFIED FROM INDEMNITY MATTERS CAUSED BY THE NEGLIGENCE,
WHETHER SOLE, JOINT, CONCURRENT, CONTRIBUTORY, ACTIVE OR PASSIVE, OR STRICT
LIABILITY, OF SUCH INDEMNIFIED PARTY). AS USED IN THIS INDEMNITY, “MATERIALS OF
ENVIRONMENTAL CONCERN” SHALL MEAN ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
MATERIALS OF ENVIRONMENTAL CONCERN ON OR FROM ANY PROPERTY OWNED, OCCUPIED OR
OPERATED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY OR
THEIR RESPECTIVE PROPERTIES.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

75



--------------------------------------------------------------------------------

(ii) THE FOREGOING INDEMNITIES SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW,
EXTEND TO THE INDEMNIFIED PARTIES NOTWITHSTANDING THE NEGLIGENCE OF EVERY KIND
OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT
OR AN OMISSION, INCLUDING, WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNIFIED PARTIES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON
ANY ONE OR MORE OF THE INDEMNIFIED PARTIES. TO THE EXTENT THAT AN INDEMNIFIED
PARTY COMMITTED AN ACT OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, THIS
CONTRACTUAL OBLIGATION OF INDEMNIFICATION SHALL CONTINUE BUT SHALL ONLY EXTEND
TO THE PORTION OF THE CLAIM THAT IS DEEMED TO HAVE OCCURRED BY REASON OF EVENTS
OTHER THAN THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTY.

(iii) EACH PARTY AGREES NOT TO ASSERT ANY CLAIM AGAINST ANY OTHER PARTY, THE
COLLATERAL AGENT, THE TRUSTEE UNDER EACH MORTGAGE, AS APPLICABLE, OR THE HOLDER
OF ANY NOTES, ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS AND ADVISERS, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT
OF OR OTHERWISE RELATING TO THE SENIOR NOTE DOCUMENTS, ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF
THE NOTES.

(iv) THE OBLIGATIONS OF THE COMPANY UNDER THIS PARAGRAPH 12R SHALL SURVIVE THE
TRANSFER OF ANY NOTE OR PORTION THEREOF OR INTEREST THEREIN BY ANY PURCHASER OR
ANY TRANSFEREE, THE PAYMENT OF ANY NOTE, THE ENFORCEMENT, AMENDMENT OR WAIVER OF
ANY PROVISION OF THIS AGREEMENT OR THE OTHER SENIOR NOTE DOCUMENTS, AND THE
TERMINATION OF THIS AGREEMENT OR ANY OF THE OTHER SENIOR NOTE DOCUMENTS. THE
INDEMNIFIED PARTIES SHALL BE EXPRESS THIRD PARTY BENEFICIARIES WITH REGARDS TO
THIS PARAGRAPH 12R.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

76



--------------------------------------------------------------------------------

12S. Severalty of Obligations. The sales of Notes to the Purchasers are to be
several sales, and the obligations of the Purchasers under this Agreement are
several obligations. No failure by any Purchaser to perform its obligations
under this Agreement shall relieve any other Purchaser or the Company of any of
its obligations hereunder, and no Purchaser shall be responsible for the
obligations of, or any action taken or omitted by, any other Purchaser
hereunder.

12T. Substitution of Purchaser. Each Purchaser shall have the right to
substitute any one of its Affiliates as the purchaser of the Notes that such
Purchaser has agreed to purchase hereunder, by written notice to the Company,
which notice shall be signed by both such Purchaser and such Affiliate, shall
contain such Affiliate’s agreement to be bound by this Agreement and shall
contain a confirmation by such Affiliate of the accuracy with respect to it of
the representations set forth in paragraph 10. Upon receipt of such notice, the
words “Purchasers” and “Purchaser” (other than in this paragraph 12T) shall be
deemed to include such Affiliate in lieu of such Purchaser. In the event that
such Affiliate is so substituted as a purchaser hereunder and such Affiliate
thereafter transfers to such Purchaser all of the Notes then held by such
Affiliate, upon receipt by the Company of notice of such transfer, the words
“Purchasers” and “Purchaser” (other than in this paragraph 12T) shall no longer
be deemed to refer to such Affiliate, but shall refer to such Purchaser, and
such Purchaser shall have all the rights of an original holder of the Notes
under this Agreement.

12U. Confidential Information. For the purposes of this paragraph 12U,
“Confidential Information” means information delivered to any Purchaser by or on
behalf of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement; provided that such term
does not include information that (a) was publicly known or otherwise known to
such Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Company or any Subsidiary or through disclosure
by any Person that is not actually known by such Purchaser to be in breach of
its confidentiality obligations to the Company or (d) constitutes financial
statements delivered to such Purchaser under paragraph 5A that are otherwise
publicly available. Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser; provided that such Purchaser may deliver or disclose
Confidential Information to (i) its directors, officers, employees, agents,
attorneys, trustees and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes),
(ii) its financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this paragraph 12U, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this paragraph 12U), (v) any federal or state regulatory authority having
jurisdiction over such Purchaser, (vi) the NAIC or the SVO or, in each case, any
similar organization, or any nationally recognized rating agency that requires
access to information about such Purchaser’s investment portfolio, or (vii) any
other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes and this Agreement. Each holder
of a Note, by its acceptance of a Note, will be deemed to have agreed to be
bound by and to be entitled to the benefits of this paragraph 12U as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this paragraph 12U.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

77



--------------------------------------------------------------------------------

Each holder of a Note, by its acceptance of a Note, will be deemed to have
acknowledged and agreed that the information delivered by the Company to the
holders of the Notes hereunder may contain material non-public information
within the meaning of applicable securities laws and that such holder has in
place appropriate procedures to comply with applicable securities laws relating
thereto.

12V. Press Release; Public Offering Materials. The Company shall not permit any
of its Subsidiaries to disclose the name of the Collateral Agent, the
Purchasers, or any holder of Notes in any press release or in any prospectus,
proxy statement or other materials filed with any governmental entity relating
to a public offering of the Equity Interests of any Note Party, except as may be
required by law or as may be advisable under applicable securities laws. The
Company agrees that AIG Asset Management (U.S.), LLC may (i) refer to its role
in originating the purchase of the Notes from the Company, as well as the
identity of the Company, the aggregate principal amount of the Notes and issue
date of the Notes, on its internet site or in marketing materials, press
releases, published “tombstone” announcements or any other print or electronic
medium and (ii) display the Company’s corporate logo (as provided to it by the
Company) in conjunction with any such reference.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

78



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this letter and return the same to the Company,
whereupon this letter shall become a binding agreement between the Company and
you.

 

Very truly yours,

 

COMPANY:

 

ORBCOMM INC.

By:    

Name:   Title:  

The foregoing Agreement is hereby accepted as of the date first above written.

[            ]

By: AIG ASSET MANAGEMENT (U.S.), LLC, investment adviser

 

    By:    

  Name:     Title:  

Signature Page to Senior Secured Note Agreement

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

PURCHASER SCHEDULE

AMERICAN GENERAL LIFE INSURANCE COMPANY

Par Amount: $10,000,000

 

(1) All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

State Street Bank & Trust Company

ABA # 011-000-028

Account Name: AMERICAN GENERAL LIFE INSURANCE COMPANY; Fund Number PA40

Account Number: 0125-880-5

Reference: PPN or Cusip #; and Prin.: $             ; Int.: $            

 

(2) Payment notices, audit confirmations and related correspondence to:

American General Life Insurance Company (PA40)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements – Portfolio Operations

Fax: (713) 831-1072 OR Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com

 

(3) Duplicate payment notices (only) to:

American General Life Insurance Company (PA40)

c/o State Street Bank Corporation, Insurance Services

Fax: (816) 871-5539

(4) * Compliance reporting information to:

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements – Compliance

Email: complianceprivateplacements@aig.com

 

* Note: Only two (2) complete sets of compliance information are required for
all companies for which AIG Asset Management Group serves as investment adviser.

 

(5) Note to be issued in the nominee name of: AGL-DEL (Tax ID #: 74-2058550)

 

(6) Tax I.D. Number for American General Life Insurance Company: 25-0598210

 

(7) Physical Delivery Instructions:

DTCC

140 58th Street

Brooklyn, N.Y. 11220

Brooklyn Army Terminal

3 H – Securities Processing

Attn: Security Processing / NY Window / Robert Mendez / Building 3, Third Floor,
Section G

Account Name: AMERICAN GENERAL LIFE INSURANCE COMPANY

Fund Number: PA40

Contact: Brenda J. Sharp, Phone: (816) 871-9154

THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Purchaser Schedule – Page 1



--------------------------------------------------------------------------------

Par Amount: $10,000,000

 

(1) All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

State Street Bank & Trust Company

ABA # 011-000-028

Account Name: THE UNITED STATES LIFE INSURANCE COMPANY; Fund Number PA77

Account Number: 6956-534-9

Reference: PPN or Cusip #; and Prin.: $             ; Int.: $            

 

(2) Payment notices, audit confirmations and related correspondence to:

The United States Life Insurance Company in the City of New York (PA77)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements—Portfolio Operations

Fax: (713) 831-1072 OR Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com

 

(3) Duplicate payment notices (only) to:

The United States Life Insurance Co. in the City of New York (PA77)

c/o State Street Bank Corporation, Insurance Services

Fax: (816) 871-5539

 

(4) * Compliance reporting information to:

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements—Compliance

Email: complianceprivateplacements@aig.com

 

* Note: Only two (2) complete sets of compliance information are required for
all companies for which AIG Asset Management Group serves as investment adviser.

 

(5) Note to be issued in the nominee name of: OCEANWHALE & CO. (Tax ID #:
04-3336991)

 

(6) Tax I.D. Number for The United States Life Insurance Company in the City of
New York: 13-5459480

 

(7) Physical Delivery Instructions:

DTCC

140 58th Street

Brooklyn, N.Y. 11220

Brooklyn Army Terminal

3 H – Securities Processing

Attn: Security Processing / NY Window / Robert Mendez / Building 3, Third Floor,
Section G

Account Name: THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK

Fund Number: PA77

Contact: Brenda J. Sharp, Phone: (816) 871-9154

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Purchaser Schedule – Page 2



--------------------------------------------------------------------------------

THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

Par Amount: $10,000,000

 

(1) All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

The Bank of New York Mellon

ABA # 021-000-018

Account Number: GLA111566

For Further Credit to: VARIABLE ANNUITY LIFE INSURANCE CO.; Account No. 260735

Reference: PPN or Cusip #; and Prin.: $            ; Int.: $            

 

(2) Payment notices, audit confirmations and related correspondence to:

The Variable Annuity Life Insurance Company (260735)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements—Portfolio Operations

Fax: (713) 831-1072 OR Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com

 

(3) Duplicate payment notices (only) to:

The Variable Annuity Life Insurance Company (260735)

c/o The Bank of New York Mellon

Attn: P & I Department

Fax: (718) 315-3076

 

(4) * Compliance reporting information to:

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements—Compliance

Email: complianceprivateplacements@aig.com

 

* Note: Only two (2) complete sets of compliance information are required for
all companies for which AIG Asset Management Group serves as investment adviser.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Purchaser Schedule – Page 3



--------------------------------------------------------------------------------

(5) Note to be issued in the nominee name of: HARE & CO. (Tax ID #: 13-6062916)

 

(6) Tax I.D. Number for The Variable Annuity Life Insurance Company: 74-1625348

 

(7) Physical Delivery Instructions:

The Bank of New York Mellon

One Wall Street, 3rd Floor – Window A or Free Receive Dept. (via registered
mail)

New York, N.Y. 10286

Attn: Sammy Yankanah, Phone: (212) 635-7077

Account Name: THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

Account Number: 260735

AMERICAN HOME ASSURANCE COMPANY

Par Amount: $15,000,000

 

(1) All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

The Bank of New York Mellon

ABA # 021-000-018

Account Number: GLA111566

For Further Credit to: AMERICAN HOME ASSURANCE CO.; Account No: 554933

Reference: PPN or Cusip #; and Prin.: $             ; Int.: $            

 

(2) Payment notices, audit confirmations and related correspondence to:

American Home Assurance Company (554933)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements—Portfolio Operations

Fax: (713) 831-1072 OR Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com

 

(3) Duplicate payment notices (only) to:

American Home Assurance Company (554933)

c/o The Bank of New York Mellon

Attn: P & I Department

Fax: (718) 315-3076

 

(4) * Compliance reporting information to:

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements – Compliance

Email: complianceprivateplacements@aig.com

 

* Note: Only two (2) complete sets of compliance information are required for
all companies for which AIG Asset Management Group serves as investment adviser.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Purchaser Schedule – Page 4



--------------------------------------------------------------------------------

(5) Note to be issued in the nominee name of: HARE & CO. (Tax ID #: 13-6062916)

 

(6) Tax I.D. Number for American Home Assurance Company: 13-5124990

 

(7) Physical Delivery Instructions:

The Bank of New York Mellon

One Wall Street, 3rd Floor – Window A or Free Receive Dept. (via registered
mail)

New York, N.Y. 10286

Attn: Sammy Yankanah, Phone: (212) 635-7077

Account Name: AMERICAN HOME ASSURANCE CO.

Account Number: 554933

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Purchaser Schedule – Page 5



--------------------------------------------------------------------------------

SCHEDULE 5B

MORTGAGED PROPERTY

[To Be Attached]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 5B – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6A

INDEBTEDNESS

[To Be Attached]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 6A – Page 1



--------------------------------------------------------------------------------

SCHEDULE 9A(i)

SUBSIDIARIES

[To Be Attached]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 9A(i) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 9A(ii)

EQUITY INTERESTS

[To Be Attached]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 9A(ii) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 9E(i)

OWNED REAL PROPERTY

[To Be Attached]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 9E(i) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 9E(ii)

LEASED REAL PROPERTY

[To Be Attached]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 9E(ii) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 9F

LICENSES

[To Be Attached]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 9F – Page 1



--------------------------------------------------------------------------------

SCHEDULE 9H

MATERIAL CONTRACTS

[To Be Attached]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 9H – Page 1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED IN THE UNITED STATES OR TO ANY U.S. PERSON (WITHIN THE MEANING OF
REGULATION S UNDER THE SECURITIES ACT) IN THE ABSENCE OF SUCH REGISTRATION
EXCEPT PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT AND ALL APPLICABLE STATE SECURITIES LAWS. THE EXEMPTION
PROVIDED BY RULE 144A UNDER THE SECURITIES ACT MAY BE AVAILABLE TO PERMIT SALE
OR TRANSFER OF THIS NOTE TO QUALIFIED INSTITUTIONAL BUYERS (WITHIN THE MEANING
OF RULE 144A) WITHOUT REGISTRATION.

ORBCOMM INC.

9.50% SENIOR SECURED NOTE

DUE JANUARY 4, 2018

 

No. R-        [    ], 201[    ] $                 PPN [        ]

FOR VALUE RECEIVED, the undersigned, ORBCOMM INC. (the “Company”), a corporation
organized and existing under the laws of the State of Delaware, hereby promises
to pay to                     , or registered assigns, the principal sum of
                     AND NO/100 DOLLARS ($            .00) on January 4, 2018,
with interest (computed on the basis of a 360-day year—30-day month) (a) on the
unpaid balance thereof at the rate of 9.50% per annum from the date hereof,
payable quarterly on the last day of each March, June, September and December in
each year, commencing on the first such day next succeeding the date hereof,
until the principal hereof shall have become due and payable, and (b) upon the
occurrence and during the continuance of an Event of Default, at the Default
Rate with respect to any outstanding principal hereof, any overdue payment of
interest and any overdue payment of any Prepayment Premium, payable quarterly as
aforesaid (or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Prepayment Premium payable with
respect to this Note are to be made at the main office of JPMorgan Chase Bank,
N.A. in New York, New York or at such other place as the holder hereof shall
designate to the Company in writing, in lawful money of the United States of
America.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit A – page 1



--------------------------------------------------------------------------------

This Note is one of a series of senior secured notes (the “Notes”) issued
pursuant to a Senior Secured Note Agreement, dated as of January 4, 2013 (as
amended, restated or otherwise modified from time to time, the “Agreement”),
between the Company and the original purchasers of the Notes named in the
Purchaser Schedule attached thereto and is entitled to the benefits thereof.
Capitalized terms used and not otherwise defined herein have the meanings
specified in the Agreement.

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note of like tenor for
a like principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.

This Note is entitled to the benefits of the Security Documents and shall be
guaranteed by any Guarantees provided pursuant to the Agreement. This Note is
subject to required and optional prepayment, in whole or from time to time in
part, on the terms specified in the Agreement.

If an Event of Default shall occur and be continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner and with the
effect provided in the Agreement.

The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor or default, notice of
intent to accelerate, notice of acceleration, protest and diligence in
collecting.

Should any indebtedness represented by this Note be collected at law or in
equity, or in bankruptcy or other proceedings, or should this Note be placed in
the hands of attorneys for collection, the Company agrees to pay, in addition to
the principal, interest and Prepayment Premium, if any, due and payable hereon,
all costs of collecting or attempting to collect this Note, including reasonable
attorneys’ fees and expenses (including those incurred in connection with any
appeal).

The Company, and the purchaser and the registered holder of this Note
specifically intend and agree to limit contractually the amount of interest
payable under this Note to the maximum amount of interest lawfully permitted to
be charged under applicable law. Therefore, none of the terms of this Note shall
ever be construed to create a contract to pay interest at a rate in excess of
the maximum rate permitted to be charged under applicable law, and neither the
Company nor any other party liable or to become liable hereunder shall ever be
liable for interest in excess of the amount determined at such maximum rate, and
the provisions of paragraph 12Q of the Agreement shall control over any contrary
provision of this Note.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit A – page 2



--------------------------------------------------------------------------------

THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE.

 

ORBCOMM INC. By:     Name:   Title:  

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WIRE INSTRUCTION LETTER

ORBCOMM INC.

2115 Linwood Avenue, Suite 100

Fort Lee, New Jersey 07024

January [    ], 2013

To the Purchasers listed in the Purchaser Schedule

to the Senior Note Agreement (as defined below)

 

Re: WIRING INSTRUCTIONS –Senior Secured Note Agreement

U.S. $45,000,000 Senior Secured Notes, due 2018

Ladies and Gentlemen:

Reference is made to that certain Senior Secured Note Agreement, to be dated
January 4, 2013 (as amended or otherwise modified from time to time, the “Senior
Note Agreement”), by and among ORBCOMM, Inc. (the “Company”) and each of the
purchasers listed in the Purchaser Schedule to the Senior Note Agreement (the
“Purchasers”). Capitalized terms used but not defined herein shall have the same
meanings as given to them in the Senior Note Agreement.

This letter is delivered to you as the wiring instructions referred to in
paragraph 3H(vi) of the Senior Note Agreement. The Company instructs each
Purchaser to pay and remit to the Company, by federal funds wire transfer the
purchase price, at par, of the Notes it has purchased, as payment in full for
the purchase of such Notes, to the following account:

Beneficiary Bank:

Address: ABA #:

Account#:

Account Name:

Reference:

Attention:

Please call me or email (___@___.com) with any questions regarding the wire
instructions.

 

Very truly yours, By:      

[Name]

[Telephone Number]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION OF COUNSEL TO NOTE PARTIES

January 4, 2013

To the Holders of the Notes issued pursuant to the

Senior Secured Note Agreement referred to below, and

U.S. Bank National Association, as

Collateral Agent (the “Collateral Agent”)

Ladies and Gentlemen:

We have acted as special New York counsel to ORBCOMM Inc., a Delaware
corporation (the “Borrower”), ORBCOMM LLC, a Delaware limited liability
corporation (“ORBCOMM LLC”), ORBCOMM License Corp., a Delaware corporation (the
“License Corp.”), ORBCOMM Terrestrial LLC, a Delaware limited liability
corporation (“Terrestrial”), StarTrak Information Technologies, LLC, a Delaware
limited liability corporation (“StarTrak IT”), StarTrak Logistics Management
Solutions, LLC, a Delaware limited liability corporation (“StarTrak LMS”),
ORBCOMM Africa LLC, a Delaware limited liability corporation (“Africa”), ORBCOMM
South Africa Gateway Company LLC, a Delaware limited liability corporation
(“South Africa”), ORBCOMM Central America Holdings LLC, a Delaware limited
liability corporation (“Central America”), ORBCOMM China LLC, a Delaware limited
liability corporation (“China”), ORBCOMM CIS LLC, a Delaware limited liability
corporation (“CIS”), ORBCOMM India LLC, a Delaware limited liability corporation
(“India”), ORBCOMM International Holdings LLC, a Delaware limited liability
corporation (“International Holdings”), ORBCOMM International Holdings 1 LLC, a
Delaware limited liability corporation (“International Holdings 1”), ORBCOMM
International Holdings 2 LLC, a Delaware limited liability corporation
(“International Holdings 2”), ORBCOMM International Holdings 3 LLC, a Delaware
limited liability corporation (“International Holdings 3”) and ORBCOMM AIS LLC,
a Delaware limited liability corporation (“AIS” and, together with ORBCOMM LLC,
License Corp. Terrestrial, StarTrak IT, StarTrak LMS, Africa, South Africa,
Central America, China, CIS, India, International Holdings, International
Holdings 1, International Holdings 2, International Holdings 3, the “Subsidiary
Guarantors” and, together with the Borrower, the “Opinion Parties”) in
connection with the Senior Secured Note Agreement, dated as of January 4, 2013
(the “Senior Secured Note Agreement”) between the Borrower and AIG Asset
Management (U.S.), LLC as investment adviser. Terms defined in the Senior
Secured Note Agreement have the same respective defined meanings when used
herein.

In rendering the opinions expressed below, we have examined:

 

  (a) an executed counterpart of the Senior Secured Note Agreement;

 

  (b) an executed counterpart of the Security Agreement;

 

  (c) an executed counterpart of the Guaranty Agreement;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  (d) an executed counterpart of the Intercompany Subordination Agreement;

 

  (e) an executed counterpart of the Account Control Agreement for Corporate
Cash Management Accounts dated as of January 4, 2013 (the “Securities Account
Control Agreement”), among the [applicable Obligor], the Collateral Agent and
UBS Financial Services Inc., as securities intermediary;

 

  (f) copies of the certificate of incorporation or certificate of formation (as
applicable) of each Opinion Party, each certified by the Secretary of State of
the State of Delaware;

 

  (g) copies of the bylaws or limited liability company operating agreement (as
applicable) of each Opinion Party, each certified by the Secretary of such
Opinion Party (together with the documents described in clause (g) above, the
“Organizational Documents”);

 

  (h) copies of certificates of the Secretary of State of the State of Delaware
with respect to each Opinion Party (the “Good Standing Certificates”) indicating
that such Opinion Party is in good standing in the State of Delaware as of
December [•], 2012;

 

  (i) a copy of the resolutions of each of the Borrower’s and License Corp.’s
Board of Directors and a copy of a unanimous written consent of each other
Subsidiary Guarantor, each dated as of January 4, 2013, and, in each case,
certified by the Secretary of the Borrower;

 

  (j) the financing statements (the “Financing Statements”) in the form attached
as Annex 1 hereto; and

 

  (k) such other records of the Opinion Parties and such other agreements,
instruments, certificates and documents as we have deemed necessary or
appropriate as a basis for the opinions expressed below.

For the purposes of this opinion letter, “Opinion Documents” means the documents
described in clauses (a) through (e) above.

In our examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity with authentic original documents of all
documents submitted to us as copies and, in the case of documents executed prior
to the date of this opinion letter, that there has been no course of conduct or
written or oral amendment, waiver or other modification that would alter the
terms of these documents from those reviewed by us. When relevant facts were not
independently established, we have relied upon statements of government
officials and upon representations made in or pursuant to the Senior Secured
Note Agreement or in certificates delivered by or on behalf of the Opinion
Parties pursuant thereto.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

2



--------------------------------------------------------------------------------

We have also assumed (i) (except, to the extent set forth below, as to the
Opinion Parties) that the Senior Secured Note Agreement has been duly authorized
by, and has been duly executed and delivered by, all of the parties thereto,
that all signatories thereto have been duly authorized, and that all such
parties are duly organized and validly existing and have the power and authority
(corporate, limited liability company, partnership or other) to execute, deliver
and perform the same, (ii) (except, to the extent set forth below, as to the
Opinion Parties) that the Senior Secured Note Agreement constitutes a legal,
valid, binding obligation of all of the parties thereto, (iii) that each of the
conditions precedent set forth in Paragraph 3 of the Senior Secured Note
Agreement have been satisfied, (iv) for purposes of paragraph (10) below, that
the “securities intermediary’s jurisdiction”, as defined in §8-110(e) of the NY
UCC, with respect to the Collateral is the State of New York, and (v) for
purposes of paragraphs (7) and (10) below, that each account referred to in
paragraph (10) below is a securities account as defined in §8-501 of the NY UCC.

Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that:

(1) Each of the Opinion Documents and the Notes constitutes a legal, valid and
binding obligation of each Obligor party thereto, enforceable against such
Obligor in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
other similar laws relating to or affecting the rights of creditors generally,
and subject to the possible judicial application of foreign laws or governmental
action affecting the rights of creditors generally, and except as the
enforceability of each of the Opinion Documents and the Notes is subject to the
application of general principles of equity (regardless of whether considered in
a proceeding in equity or at law), including without limitation (i) the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy and (ii) concepts of materiality, reasonableness, good faith and fair
dealing.

(2) No authorization, consent or other approval of, or registration, declaration
or other filing, (a) with any governmental authority of the United States of
America or the State of New York or (b) under the Delaware General Corporation
Law, other than those which have been obtained or taken and are in full force
and effect or as may be required under state securities or “blue sky” laws of
any jurisdiction, is required on the part of any Opinion Party for the
execution, delivery and performance by it of the Senior Note Documents.

(3) The Security Agreement is effective to create, in favor of the Collateral
Agent for the benefit of the Noteholders, a valid security interest under the
Uniform Commercial Code as in effect in the State of New York (the “UCC”) in the
Collateral (as defined in the Security Agreement), provided that (a) such
security interest will continue in such Collateral after disposition thereof and
in any proceeds (as defined in § 9-102(a)(64) of the UCC) only to the extent
provided in § 9-315 of the UCC, and (b) such security interest in any portion of
such Collateral in which an Opinion Party acquires rights after the commencement
of a case under the Bankruptcy Code in respect of such Opinion Party may be
limited by Section 552 of the Bankruptcy Code.

(4) The offer, sale and delivery of the Notes by the Borrower to the Noteholders
in the manner contemplated by the Senior Secured Note Agreement does not require
registration under the Securities Act of 1933, as amended (it being understood
that we express no opinion in this paragraph as to any subsequent resale of any
Notes), and an indenture relating thereto is not required to be qualified under
the Trust Indenture Act of 1939, as amended.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

3



--------------------------------------------------------------------------------

(5) The issuance of the Notes and the application of the proceeds thereof will
not violate Regulations T, U or X of the Board of Governors of the Federal
Reserve Board.

(6) None of the Opinion Parties is required to register as an “investment
company” as defined in the Investment Company Act of 1940, as amended.

(7) With respect to each Opinion Party, the security interest created by the
Security Agreement in that portion of the Collateral (as defined in the Security
Agreement) which is such Opinion Party’s property and in which a security
interest may be perfected by filing a financing statement under the UCC will be
perfected by the filing of the Financing Statement specified for such Opinion
Party in the filing office specified for such Opinion Party in Annex 2 hereto.

(8) The security interest created by Security Agreement in the portion of the
Collateral (as defined in the Security Agreement) consisting of securities (as
defined in §8-102(a)(16) of the UCC) represented by security certificates (as
defined in §8-102(a)(16) of the UCC) will be perfected upon the delivery to the
Collateral Agent in New York of the certificates representing such shares.

(9) If the security certificates representing the Pledged Securities (as defined
in the Security Agreement) are delivered to the Collateral Agent indorsed to the
Collateral Agent or in blank by an effective indorsement, or registered in the
name of the Collateral Agent, for value without notice (within the meaning of
UCC §8-105) of an adverse claim (as defined in UCC §8-102(a)(1)) to the
securities represented thereby, the Collateral Agent will acquire such security
interest free of any adverse claim (as so defined).

(10) The security interest created by the Security Agreement in the securities
accounts specified in the Security Agreement has been perfected by the execution
and delivery of the Securities Account Control Agreement by the parties thereto.

The foregoing opinions are also subject to the following comments and
qualifications:

(A) The enforceability of provisions in the Security Agreement to the effect
that terms may not be waived or modified except in writing may be limited under
certain circumstances.

(B) The enforceability of provisions in the Opinion Documents providing for
indemnification, contribution or exculpation may be limited by (i) laws rending
unenforceable indemnification contrary to law or the public policy underlying
such law, and (ii) laws limiting the enforceability of provisions exculpating or
exempting a party from, or requiring indemnification of a party for, liability
for its own action or inaction, to the extent the action or inaction involves
gross negligence, recklessness, willful misconduct or unlawful conduct.

(C) We express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Noteholder is located (other than New York) that limits the
interest, fees or other charges it may impose for the loan or use of money or
other credit, (ii) Section 31 of the Security Agreement, insofar as such
provision relates to the subject-matter jurisdiction of the United States
District Court for the Southern District of New York to adjudicate any
controversy related to the Security Agreement, or (iii) the waiver of
inconvenient forum set forth in Section 32 of the Security Agreement with
respect to proceedings in the United States District Court for the Southern
District of New York.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4



--------------------------------------------------------------------------------

(D) Section 30 of the Security Agreement may not be enforceable to the extent
that the Senior Obligations as defined therein are materially modified without
the consent of the applicable Guarantors.

(E) We express no opinion as to the applicability to the obligations of any
Subsidiary Guarantors under the Security Agreement of (or the enforceability of
such obligations under) Section 548 of the Bankruptcy Code, Article 10 of the
New York Debtor and Creditor Law or any other provision of law relating to
fraudulent conveyances, transfers or obligations, or the provisions of the law
of the jurisdiction of incorporation of such Subsidiary Guarantor restricting
dividends, loans or other distributions by a corporation for the benefit of its
stockholders.

(F) We wish to point out that the obligations of the Opinion Parties, and the
rights and remedies of the Noteholders, under the Security Agreement may be
subject to possible limitations upon the exercise of remedial or procedural
provisions contained therein, provided that such limitations do not, in our
opinion (but subject to the other comments and qualifications set forth in this
opinion letter), make the remedies and procedures that will be afforded to the
Collateral Agent inadequate for the practical realization of the substantive
benefits purported to be provided by the Security Agreement.

(G) We express no opinion as to the existence of, or the right, title or
interest of any Opinion Party in, to or under, any of the Collateral, and except
as expressly provided in paragraphs (3), (7), (8), (9) and (10) above, we
express no opinion as to the creation, perfection, effect of perfection or
non-perfection or priority of any security interest in any of the Collateral.

(H) With respect to our opinion in paragraphs (7), (8) and (9) above, we have
assumed that the Financing Statements will be filed in the appropriate filing
offices no later than 30 days after the issuance of the Notes.

(I) We wish to point out that the acquisition by any Opinion Party after the
issuance of the Notes under the Senior Secured Note Agreement of an interest in
property that becomes subject to the lien of the Security Agreement may
constitute a voidable preference under Section 547 of the Bankruptcy Code.

(J) With respect to our opinions in paragraphs (3), (7), (8), (9) and
(10) above, we express no opinion as to the creation or perfection of any
security interest in any portion of the Collateral to the extent that, pursuant
to §9-109(c) or (d) of the UCC, Article 9 of the UCC does not apply thereto.

(K) We express no opinion as to the perfection of any security interest in any
of the Collateral consisting of fixtures, timber to be cut, as-extracted
collateral, commercial tort claims or consumer goods, or in Collateral covered
by a certificate of title.

(L) We express no opinion as to the creation or perfection of any security
interest in commingled goods within the meaning of UCC §9-336(a).

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

5



--------------------------------------------------------------------------------

(M) Our opinions in paragraphs (7) and (8) above, insofar as they relate to the
perfection of security interests under the laws of the State of Delaware are
based solely upon a review of the relevant statutory text of Article 9 of the
Uniform Commercial Code as in effect in the State of Delaware in each case as
displayed on CCH Research Network on January 4, 2013, without regard to the
decisional law of the State of Delaware.

(N) We express no opinion as to any matters governed by laws or treaties
specifically relating to space and communications (including without limitation
the Communications Act) as to which matters we refer you to the opinion letter
of Butzel Long Tighe Patton, PLLC, FCC counsel for the Opinion Parties, of even
date herewith addressed to you.

(O) (i) To the extent that the exercise of any rights and remedies of the
Noteholders under the Security Agreement would result in a voluntary or an
involuntary de jure or de facto assignment of any FCC permit or authorization,
or a voluntary or involuntary transfer of de jure or de facto control of any
holder of such an FCC license, permit or authorization, such assignment or
transfer would require the prior consent of the FCC; (ii) to the extent that the
Security Agreement purports to appoint an agent as the attorney-in-fact for any
Noteholder with certain rights, privileges and powers to execute documents in
the place and stead of such Noteholder, we advise you that the communications
laws do not permit the grantee of a power of attorney to execute any
application, report, document or other instrument to be filed with the FCC on
behalf of and in the place of the party granting such power of attorney, except
in the case of the grantor’s absence from the United States, or in the case of
the grantor’s physical disability, and then only subject to certain further
restrictions and limitations; and (iii) there are certain export restrictions
imposed by the U.S. government, including without limitation those imposed by
the U.S. State Department’s Department of Defense Trade Controls, with which the
Noteholders may be obligated to comply in order to fully exercise their rights
under the Security Agreement.

(P) We express no opinion as to any federal or state securities laws except as
expressly set forth in paragraphs (4), (5) and (6) above.

The foregoing opinions are limited to matters involving the Federal laws of the
United States, the law of the State of New York, the Delaware General
Corporation Law, the Delaware Limited Liability Company Act and, as set forth in
paragraph (7) and (8) above, Article 9 of the Uniform Commercial Code as in
effect in the State of Delaware, and we do not express any opinion as to the law
of any other jurisdiction.

This opinion letter is provided to you by us as special New York counsel to the
Opinion Parties pursuant to Paragraph 3 of the Senior Secured Note Agreement and
may not be relied upon by any other person or for any purpose other than in
connection with the transactions contemplated by the Senior Secured Note
Agreement without our prior written consent in each instance.

Very truly yours,

JHB/EFR

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

6



--------------------------------------------------------------------------------

Annex 1

Financing Statements

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Annex 2

Filing Offices

 

Entity

   Filing Office

ORBCOMM Inc.

   Delaware

ORBCOMM LLC

   Delaware

ORBCOMM License Corp.

   Delaware

ORBCOMM Terrestrial LLC

   Delaware

StarTrak Information Technologies, LLC

   Delaware

StarTrak Logistics Management Solutions, LLC

   Delaware

ORBCOMM Africa LLC

   Delaware

ORBCOMM South Africa Gateway Company LLC

   Delaware

ORBCOMM Central America Holdings LLC

   Delaware

ORBCOMM China LLC

   Delaware

ORBCOMM CIS LLC

   Delaware

ORBCOMM India LLC

   Delaware

ORBCOMM International Holdings LLC

   Delaware

ORBCOMM International Holdings 1 LLC

   Delaware

ORBCOMM International Holdings 2 LLC

   Delaware

ORBCOMM International Holdings 3 LLC

   Delaware

ORBCOMM AIS LLC

   Delaware

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

C-1



--------------------------------------------------------------------------------

January 4, 2013

To the Holders of the Notes issued pursuant to the

Note Agreement referred to below, and

U.S. Bank National Association, as

Collateral Agent (the “Collateral Agent”)

Ladies and Gentlemen:

I am the General Counsel of ORBCOMM Inc., a Delaware corporation (the
“Company”), and in that capacity, I have acted as counsel to the Company and its
Subsidiaries in connection with (i) the entry into a $45,000,000 senior secured
note, guaranteed by certain of the Company’s Subsidiaries, with AIG Asset
Management (U.S.), LLC, as investment adviser and (ii) the related grant of a
first lien over all assets other than receivables, inventory and related
customary assets and a second lien over receivables, inventory and related
customary assets (collectively, the “Transactions”). Terms defined in the Senior
Secured Note Agreement dated January 4, 2013 (the “Note Agreement”) have the
same respective defined meanings when used herein.

I have reviewed the corporate proceedings taken by the Company and its
Subsidiaries in connection with the authorization and issuance of the Notes to
be issued in connection with the Transactions. I have also examined and relied
on originals or copies, certified or otherwise identified to my satisfaction, of
such corporate records, agreements of the Company and its Subsidiaries and other
instruments and documents as I have deemed relevant or otherwise necessary as a
basis for the opinions hereinafter expressed. In such examination, I have
assumed the genuineness of all signatures, the authenticity of all documents
submitted to me as originals and the conformity with the originals of all
documents submitted to me as copies. As to questions of fact material to this
opinion, I have, when relevant facts were not independently established, relied
upon certificates of appropriate public officials and executive officers and
representatives of the Company and its Subsidiaries.

On the basis of the foregoing and having regard for such legal considerations as
I deem relevant, and subject to the limitations, qualifications, exceptions and
assumptions set forth herein, I am of the opinion that:

 

  1. Each Note Party has been duly formed, is validly existing and in good
standing in its jurisdiction of formation.

 

  2. Each Note Party has the requisite power and authority as a corporation or
limited liability company to execute, deliver and perform the Senior Note
Documents to which it is a party.

 

  3. There is no pending or, to my knowledge, threatened legal or governmental
action, suit or proceedings to which the Company or any of its Subsidiaries is a
party or to which any of the properties of the Company or any of its
subsidiaries is subject that would have a Material Adverse Effect on the Company
and its subsidiaries, taken as a whole, and that is not otherwise disclosed in
the Note Agreement.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

C-2



--------------------------------------------------------------------------------

  4. None of the execution, delivery or performance by the Company or its
Subsidiaries of the Senior Note Documents will result in a breach or violation
of, or a default under, the terms of any the Company’s and its Subsidiaries’
(i) certificates of incorporation, (ii) certificates of formation,
(iii) operating agreements, (iv) partnership agreements, (v) applicable laws,
rules and regulations, or (vi) any material agreement identified in the Note
Agreement.

I express no opinion herein as to any laws other than the laws of the State of
New York, the General Corporation Law of the State of Delaware and the federal
laws of the United States.

This opinion is based on my knowledge of the law and facts as of the date
hereof. I assume no duty to update or supplement this opinion to reflect any
facts or circumstances that may hereafter come to my attention or to reflect any
changes in any law or in any interpretation thereof which may hereafter occur or
become effective.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

C-3



--------------------------------------------------------------------------------

This opinion is being furnished pursuant to Paragraph 3A of the Note Agreement
and is solely for the benefit of the Noteholders and is not to be used,
circulated, quoted or otherwise referred to for any other purpose or relied upon
by any other person or entity for any purpose without my prior written consent.

Very truly yours,

Christian G. Le Brun

Executive Vice President, General Counsel

and Secretary

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF COMPLIANCE CERTIFICATE]

            , 201        

AIG Asset Management (U.S.), LLC

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attention: Private Placements—Compliance

Ladies and Gentlemen:

Reference is made to that certain Senior Secured Note Agreement dated as of
January 4, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Note Agreement”), by and among ORBCOMM Inc., a Delaware
corporation (the “Company”), and the Purchasers signatory thereto. Capitalized
terms used herein, and not otherwise defined herein, have the respective
meanings given them in the Note Agreement.

The undersigned hereby certifies to the holders of the Notes issued under the
Note Agreement as follows:

l. The undersigned is the duly appointed Chief Financial Officer of the Company
and is authorized to deliver this Compliance Certificate to the holders of the
Notes.

2. The undersigned has examined the books and records of the Company and its
Subsidiaries and has made an examination sufficient as is reasonably necessary
to provide this Compliance Certificate.

3. To the best of the undersigned’s knowledge, information and belief, no
Default or Event of Default has occurred since the date of the last Compliance
Certificate, or, if any such Default or Event of Default has occurred, the Note
Parties’ actions taken with respect thereto are set forth on Schedule 2 attached
hereto.

4. Computations demonstrating compliance with the financial covenant set forth
in paragraph 6O of the Note Agreement for the Notes Parties’ fiscal period ended
on the date of the financial statements delivered herewith are set forth on
Schedule 1 attached hereto.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first written above.

 

By:       Name:   Title:

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

Schedule 1

CALCULATION OF FINANCIAL COVENANTS

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit D – Page 3



--------------------------------------------------------------------------------

Schedule 2

DEFAULTS AND/OR EVENTS OF DEFAULT SINCE

DATE OF LAST COMPLIANCE CERTIFICATE

Indicate “None” or list such Defaults and/or Events of Default and actions taken
by Note Parties with respect thereto:

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit D – Page 4



--------------------------------------------------------------------------------

EXHIBIT E

SECURITY DOCUMENTS

 

1. Account Control Agreement for Corporate Cash Management Accounts, among UBS
Financial Services Inc., ORBCOMM Inc. and U.S. Bank National Association, as
Collateral Agent.

 

2. Intercompany Subordination Agreement among the Company and its Subsidiaries
for the benefit of the holders of Senior Obligations.

 

3. Statement of Purpose for an Extension of Credit Secured by Margin Stock by a
Person Subject to Registration Under Regulation U (Federal Reserve Form G-3) in
favor of each Purchaser.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit E – Page 1